Exhibit 10.22

 

 

 

CREDIT AGREEMENT

Dated as of March 1, 2012

among

RAILAMERICA, INC.,

as

a Borrower

RAILAMERICA TRANSPORTATION CORP.,

as

a Borrower

The Several Lenders

from Time to Time Parties Hereto

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

MORGAN STANLEY SENIOR FUNDING, INC.,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC. and

BMO CAPITAL MARKETS,

as Joint Lead Arrangers and

Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE CONTENTS

 

         Page  

SECTION 1.

 

Definitions

  

1.1.

 

Defined Terms

     1   

1.2.

 

Exchange Rates

     42   

SECTION 2.

 

Amount and Terms of Credit

  

2.1.

 

Commitments and Loans

     42   

2.2.

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     43   

2.3.

 

Notice of Borrowing

     43   

2.4.

 

Disbursement of Funds

     43   

2.5.

 

Repayment of Loans; Evidence of Debt

     44   

2.6.

 

Conversions and Continuations

     45   

2.7.

 

Pro Rata Borrowings

     45   

2.8.

 

Interest

     46   

2.9.

 

Interest Periods

     46   

2.10.

 

Increased Costs, Illegality, etc.

     47   

2.11.

 

Compensation

     50   

2.12.

 

Change of Lending Office

     50   

2.13.

 

Notice of Certain Costs

     50   

2.14.

 

Amortization

     51   

2.15.

 

Incremental Facilities

     52   

2.16.

 

Defaulting Lenders

     54   

SECTION 3.

 

Extensions/Refinancings.

  

3.1.

 

Extensions

     55   

3.2.

 

Refinancing Amendments

     57   

SECTION 4.

 

Fees

  

4.1.

 

Fees

     59   

SECTION 5.

 

Payments

  

5.1.

 

Voluntary Prepayments

     59   

5.2.

 

Mandatory Prepayments

     62   

5.3.

 

Payments Generally

     66   

5.4.

 

Net Payments

     67   

5.5.

 

Computations of Interest and Fees

     71   

5.6.

 

Limit on Rate of Interest

     71   

SECTION 6.

 

Conditions Precedent to Initial Borrowing

  

6.1.

 

Credit Documents

     72   

6.2.

 

Collateral

     72   

6.3.

 

Legal Opinions

     72   

6.4.

 

No Default

     72   

 

-i-



--------------------------------------------------------------------------------

         Page  

6.5.

 

No Material Adverse Effect

     72   

6.6.

 

Closing Date Amendments

     72   

6.7.

 

Tender Offer

     72   

6.8.

 

Corporate Documents

     73   

6.9.

 

Officers’ Certificate

     73   

6.10.

 

Fees

     73   

6.11.

 

Representations and Warranties

     73   

6.12.

 

Solvency

     73   

6.13.

 

Lien Searches

     73   

6.14.

 

Perfection Certificate

     74   

6.15.

 

USA PATRIOT Act

     74   

6.16.

 

Notice of Borrowing

     74   

6.17.

 

Security Agreement

     74   

6.18.

 

Other Pari Passu Lien Secured Party Consent

     74   

6.19.

 

No Legal Bar

     74   

SECTION 7.

 

[RESERVED]

  

SECTION 8.

 

Representations, Warranties and Agreements

  

8.1.

 

Corporate Status

     74   

8.2.

 

Corporate Power and Authority

     75   

8.3.

 

No Violation

     75   

8.4.

 

Litigation

     75   

8.5.

 

Margin Regulations

     75   

8.6.

 

Governmental Approvals

     75   

8.7.

 

Investment Company Act

     76   

8.8.

 

True and Complete Disclosure

     76   

8.9.

 

Financial Condition; Financial Statements

     76   

8.10.

 

Tax Returns and Payments

     76   

8.11.

 

Compliance with ERISA

     77   

8.12.

 

Subsidiaries and Investments

     77   

8.13.

 

Intellectual Property

     78   

8.14.

 

Environmental Laws

     78   

8.15.

 

Properties

     79   

8.16.

 

Solvency

     79   

8.17.

 

Compliance with Laws and Agreements

     79   

8.18.

 

Canadian Pension Plans

     79   

8.19.

 

Labor Matters

     80   

8.20.

 

Security Documents

     80   

8.21.

 

Anti-Terrorism Law

     81   

8.22.

 

No Amendments

     82   

8.23.

 

Other Pari Passu Lien Obligations

     82   

SECTION 9.

 

Affirmative Covenants

  

9.1.

 

Information Covenants

     83   

9.2.

 

Books, Records and Inspections

     86   

 

-ii-



--------------------------------------------------------------------------------

         Page  

9.3.

 

Maintenance of Insurance

     86   

9.4.

 

Payment of Taxes

     86   

9.5.

 

Existence

     87   

9.6.

 

Compliance with Statutes, Obligations, etc.

     87   

9.7.

 

ERISA

     87   

9.8.

 

Good Repair

     87   

9.9.

 

End of Fiscal Years; Fiscal Quarters

     88   

9.10.

 

Additional Subsidiary Guarantors and Grantors

     88   

9.11.

 

Use of Proceeds

     89   

9.12.

 

Further Assurances

     89   

9.13.

 

Real Property, etc.

     90   

9.14.

 

Maintenance of Ratings

     90   

9.15.

 

Information Regarding Collateral

     90   

9.16.

 

[Reserved]

     91   

9.17.

 

Post Closing Requirements

     91   

SECTION 10.

 

Negative Covenants

  

10.1.

 

Limitation on Indebtedness

     92   

10.2.

 

Limitation on Liens

     95   

10.3.

 

Limitation on Fundamental Changes

     97   

10.4.

 

Limitation on Sale of Assets

     99   

10.5.

 

Limitation on Investments

     100   

10.6.

 

Limitation on Restricted Payments

     103   

10.7.

 

Limitations on Debt Payments and Certain Amendments

     105   

10.8.

 

[Reserved]

     105   

10.9.

 

Financial Covenant

     105   

10.10.

 

Transactions with Affiliates

     106   

10.11.

 

Restrictive Agreements

     108   

10.12.

 

Changes in Business

     109   

10.13.

 

Limitation on Issuance of Capital Stock

     109   

SECTION 11.

 

Events of Default.

  

11.1.

 

Payments

     109   

11.2.

 

Representations, etc.

     109   

11.3.

 

Covenants

     109   

11.4.

 

Default Under Other Agreements

     109   

11.5.

 

Bankruptcy, etc.

     110   

11.6.

 

ERISA

     110   

11.7.

 

Guarantee

     111   

11.8.

 

Security Agreement

     111   

11.9.

 

Judgments

     111   

11.10.

 

Change of Control

     112   

SECTION 12.

 

The Agents.

  

12.1.

 

Appointment and Authority

     112   

12.2.

 

Agents Individually

     112   

 

-iii-



--------------------------------------------------------------------------------

         Page  

12.3.

 

Duties of the Agents; Exculpatory Provisions

     113   

12.4.

 

Reliance by Agents

     114   

12.5.

 

Delegation of Duties

     115   

12.6.

 

Resignation of Agents

     115   

12.7.

 

Non-Reliance on Agent and Other Lenders

     116   

12.8.

 

No Other Duties, etc.

     117   

12.9.

 

Withholding Tax

     117   

12.10.

 

Security Agreement and Intercreditor Agreement

     117   

12.11.

 

Indemnification

     118   

12.12.

 

Collateral Release

     118   

SECTION 13.

 

Miscellaneous.

  

13.1.

 

Amendments and Waivers

     119   

13.2.

 

Notices

     121   

13.3.

 

No Waiver; Cumulative Remedies

     122   

13.4.

 

Survival of Representations and Warranties

     122   

13.5.

 

Payment of Expenses and Taxes

     122   

13.6.

 

Successors and Assigns; Participations and Assignments

     123   

13.7.

 

Replacements of Lenders under Certain Circumstances

     128   

13.8.

 

Adjustments; Set-off

     128   

13.9.

 

Counterparts

     129   

13.10.

 

Severability

     129   

13.11.

 

Integration

     129   

13.12.

 

GOVERNING LAW

     129   

13.13.

 

Submission to Jurisdiction; Waivers

     130   

13.14.

 

Acknowledgments

     130   

13.15.

 

WAIVERS OF JURY TRIAL

     130   

13.16.

 

Confidentiality

     131   

13.17.

 

Direct Website Communications

     131   

13.18.

 

USA PATRIOT Act

     133   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.1(b)   

Commitments of Lenders

Schedule 1.1(c)   

Specified Entities

Schedule 1.1(d)   

Specified Entities

Schedule 6.3   

Local Counsel Jurisdictions

Schedule 8.12   

Subsidiaries

Schedule 8.14   

Environmental Matters

Schedule 8.19   

Labor Matters

Schedule 10.1   

Closing Date Indebtedness

Schedule 10.2   

Closing Date Liens

Schedule 10.5   

Closing Date Investments

EXHIBITS    Exhibit A   

Compliance Certificate

Exhibit B   

Form of Guarantee

Exhibit D   

Form of Perfection Certificate

Exhibit D-1   

Form of Perfection Certificate Supplement

Exhibit F   

[Reserved]

Exhibit G   

[Reserved]

Exhibit H-1   

Form of Legal Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

Exhibit H-2   

Form of Legal Opinion of General Counsel

Exhibit I   

Form of Assignment and Acceptance

Exhibit J   

Form of Promissory Note

Exhibit K   

Form of Joinder Agreement

Exhibit L-1   

Form of Tax Certification

Exhibit L-2   

Form of Tax Certification

Exhibit L-3   

Form of Tax Certification

Exhibit L-4   

Form of Tax Certification

Exhibit M   

Form of Solvency Certificate

Exhibit N   

Form of Discounted Prepayment Option Notice

Exhibit O   

Form of Lender Participation Notice

Exhibit P   

Form of Discounted Voluntary Prepayment Notice

Exhibit Q-1   

Form of Affiliated Lender Assignment and Assumption

Exhibit Q-2   

Form of Affiliated Lender Notice

Exhibit R   

Form of Notice of Borrowing/Continuation

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 1, 2012, among RAILAMERICA, INC., a Delaware
corporation (“RailAmerica”); RAILAMERICA TRANSPORTATION CORP., a Delaware
corporation (“RATC,” together with RailAmerica, the “Borrowers” and each
individually, a “Borrower”); the lenders party hereto from time to time (the
“Lenders”); MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders; MORGAN STANLEY
SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES
INC. and BANK OF MONTREAL (acting under its trade name of BMO CAPITAL MARKETS)
as joint lead arrangers (in such capacity, the “Lead Arrangers”) and joint
bookrunners (in such capacity, the “Joint Bookrunners”).

The parties hereto hereby agree as follows:

SECTION 1. Definitions

1.1. Defined Terms. As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires (it being
understood that defined terms in this Agreement shall include in the singular
number the plural and in the plural the singular):

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus  1/2
of 1% and (c) the Eurodollar Rate for an Interest Period of one month beginning
on such day (or, if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that ABR shall never be less than 2.00% per
annum. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR.

“ABR Margin” shall mean 2.00% per annum.

“Acceptable Price” has the meaning assigned to such term in Section 5.1(c)(iii).

“Acceptance Date” has the meaning assigned to such term in Section 5.1(c)(ii).

“Acquired Debt” shall mean any Indebtedness of RailAmerica or a Restricted
Subsidiary; provided that (a) such Indebtedness was Indebtedness of a Person
acquired in a Permitted Acquisition or attached to assets acquired in a
Permitted Acquisition that, in each case, was existing at the time of such
Permitted Acquisition and was not created in anticipation of such Permitted
Acquisition and (b) none of RailAmerica or any Restricted Subsidiary thereof
(other than any Restricted Subsidiary that was so acquired in such Permitted
Acquisition or RailAmerica or the Restricted Subsidiary that acquired the assets
in the Permitted Acquisition) shall guarantee or otherwise with respect to such
Indebtedness.



--------------------------------------------------------------------------------

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Loans pursuant
to a Refinancing Amendment in accordance with Section 3.2; provided that each
Additional Refinancing Lender shall be subject to the approval of (i) the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that each such Additional Refinancing Lender is not then an
existing Lender, an Affiliate of a then existing Lender or an Approved Fund and
(ii) RailAmerica.

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 1 Pierrepont Plaza, 7th Floor, Brooklyn, NY 11201, or such
other office as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated as of the Closing Date, between the Administrative Agent and the
Borrowers.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise.

“Affiliated Lender” means, at any time, any Lender (or Person that proposes to
become a Lender) that is an Affiliate of RailAmerica (other than RailAmerica or
a Subsidiary of RailAmerica).

“After Acquired Property” shall mean any property of the Borrower or any Credit
Party acquired after the Closing Date that is intended to secure the Obligations
under this Agreement pursuant to this Agreement and the Credit Documents. For
the avoidance of doubt, in no case and at no time shall After Acquired Property
include Buildings or Manufactured (Mobile) Homes.

“Agents” shall mean the Administrative Agent.

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount (“OID”), upfront
fees, ABR or Eurodollar Rate “floors” or otherwise; provided that OID and
upfront fees shall be equated to an interest rate assuming a four-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable debt); provided, further, that “All-In Yield” shall not
include customary arrangement, structuring, commitment or underwriting fees.

 

-2-



--------------------------------------------------------------------------------

“Applicable Discount” has the meaning assigned to such term in
Section 5.1(c)(iii).

“Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period, (a) 50%
if the Consolidated Total Debt to Consolidated EBITDA Ratio as of the last day
of such Excess Cash Flow Period is greater than or equal to 3.00 to 1.00,
(b) 25% if the Consolidated Total Debt to Consolidated EBITDA Ratio as of the
last day of such Excess Cash Flow Period is less than 3.00 to 1.00 but greater
than or equal to 2.50 to 1.00 and (c) 0% if the Consolidated Total Debt to
Consolidated EBITDA Ratio as of the last day of such Excess Cash Flow Period is
less than 2.50 to 1.00.

“Applicable Percentage” shall mean, with respect to any Lender of any Class, a
percentage equal to a fraction the numerator of which is such Lender’s Loans of
such Class and the denominator of which is the Loans of such Class of all
Lenders.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition of any assets by RailAmerica or any of its
Restricted Subsidiaries and (b) any issuance or sale of any Equity Interests of
any Restricted Subsidiary of RailAmerica.

“Asset Sale Proceeds Account” has the meaning given to such term in the Security
Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit I.

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, any Senior Vice President, the Treasurer or any other
senior officer of RailAmerica designated as such in writing to the
Administrative Agent by RailAmerica.

“Available Amount Basket” shall mean the sum of:

(1) 50% of the Consolidated Net Income of RailAmerica for the period (taken as
one accounting period) from the beginning of the fiscal quarter in which the
Closing Date occurs to the end of the most recent period at the end of which
Section 9.1 Financials have been delivered, or, in the case such Consolidated
Net Income for such period is a deficit, minus 100% of such deficit, plus

 

-3-



--------------------------------------------------------------------------------

(2) 100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by RailAmerica after the
Closing Date (or, in the case of clause (x) below, after June 23, 2009) (other
than net cash proceeds to the extent such net cash proceeds have been used to
incur Indebtedness pursuant to Section 10.1(k)) from the issue or sale of:

(x) Equity Interests of RailAmerica, excluding net cash proceeds and the Fair
Market Value of marketable securities or other property received from the sale
of:

(A) Equity Interests to members of management, directors or consultants of
RailAmerica and RailAmerica’s Subsidiaries after the Closing Date to the extent
such amounts have been applied to Restricted Payments made from net cash
proceeds referred to in Section 10.6(c)(i) and

(B) Designated Preferred Stock

or

(y) debt securities or Disqualified Capital Stock of RailAmerica or any
Restricted Subsidiary that have been converted into or exchanged for Equity
Interests of RailAmerica;

provided, however, that this clause (2) shall not include the proceeds from
(a) Refunding Capital Stock, (b) Equity Interests or converted or exchanged debt
securities of RailAmerica sold to a Restricted Subsidiary or RailAmerica, as the
case may be, (c) Disqualified Capital Stock or debt securities that have been
converted into or exchanged for Disqualified Capital Stock, (d) Excluded
Contributions or (e) Specified Equity Contributions, plus

(3) 100% of the aggregate amount of cash and the Fair Market Value of marketable
securities or other property contributed to the capital of RailAmerica following
the Closing Date (other than net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness, Disqualified Capital Stock or
preferred stock pursuant to Section 10.1(k)) (other than by a Restricted
Subsidiary and other than in connection with any Excluded Contributions,
Refunding Capital Stock or Specified Equity Contributions), plus

(4) 100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by RailAmerica or a Restricted
Subsidiary by means of:

(A) the sale or other disposition (other than to RailAmerica or a Restricted
Subsidiary) of Investments funded by the Available Amount Basket made by
RailAmerica and its Restricted Subsidiaries and repurchases and redemptions of
such Investments funded by the Available Amount Basket from RailAmerica and its
Restricted Subsidiaries and repayments of loans or advances which constitute
Investments funded by the Available Amount Basket by RailAmerica and its
Restricted Subsidiaries, in each case after the Closing Date, or

(B) the sale (other than to RailAmerica or a Restricted Subsidiary) of the stock
of an Unrestricted Subsidiary (to the extent the Investment in such Unrestricted
Subsidiary was made by use of the Available Amount Basket) or a dividend or
distribution from an Unrestricted Subsidiary, in each case after the Closing
Date, plus

 

-4-



--------------------------------------------------------------------------------

(5) to the extent the Investment in an Unrestricted Subsidiary was made by use
of the Available Amount Basket, in the case of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of such redesignation
(provided that if such Fair Market Value exceeds $25.0 million, such Fair Market
Value shall be confirmed in writing by an independent investment banking firm of
nationally recognized standing), at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, minus

(6) all Investments and Restricted Payments and payments of Indebtedness that
are made through the use of the Available Amount Basket, Restricted Payments
made pursuant to Section 10.6(a), (b) (with respect to the payment of dividends
on Refunding Capital Stock pursuant to clause (B) thereof only) or (g) and any
repurchases of Equity Interests of RailAmerica since June 23, 2009;

provided that no amount may be used from the Available Amount Basket unless at
the time of such use and after giving effect to the Restricted Payment,
Investment or payment of Indebtedness to be made in connection therewith (i) no
Default or Event of Default has occurred and is continuing or would occur as a
consequence thereof and (ii) on a Pro Forma Basis, as of the last Test Period at
the end of which Section 9.1 Financials were required to have been delivered,
the Fixed Charge Coverage Ratio would have been at least 2.0 to 1.0; provided
further that, to the extent any amount is expended from the Available Amount
Basket in reliance on clause (2)(x) hereof (to the extent such amount to be so
expended was generated by net cash proceeds received prior to the Closing Date),
the Consolidated Total Debt to Consolidated EBITDA Ratio at the time of such
expenditure, after giving effect to any such transaction done in connection with
such expenditure, shall be no greater than 4.5 to 1.0.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers, the sole member or other
governing body of such person, (iii) in the case of any partnership, the Board
of Directors of the general partner of such person and (iv) in any other case,
the functional equivalent of the foregoing.

“Borrowers” shall have the meaning provided in the preamble to this Agreement.

“Borrowing” shall mean and include (a) the incurrence of Loans and (b) the
incurrence of one Type of Loan on a given date (or resulting from conversions on
a given date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans).

 

-5-



--------------------------------------------------------------------------------

“Building” shall have the meaning provided in Section 8.20(b).

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be a legal holiday in the City of New York or a day on which banking
institutions are authorized by law or other governmental actions to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, expenditures (including the
aggregate amounts expended or capitalized under Capital Leases incurred during
such period) made by RailAmerica or any of its Restricted Subsidiaries to
acquire or construct fixed assets, plant and equipment (including renewals,
improvements and replacements, but excluding repairs) during such period
computed in accordance with GAAP; provided that the term “Capital Expenditures”
shall not include (a) expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time or (c) the purchase of plant, property or equipment
made within one year of the sale of any asset (other than sales of inventory in
the ordinary course of business) to the extent purchased with the proceeds of
such sale.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer, controlled disbursement
services, foreign exchange facilities, merchant services (other than those
constituting a line of credit) and other cash management arrangements.

“Casualty Event” shall mean any loss of, damage to or any destruction of, or any
condemnation or other taking of, any property of RailAmerica or any of its
Restricted Subsidiaries.

“CFC” shall mean each Subsidiary of RailAmerica that is a controlled foreign
corporation within the meaning of Section 957 of the Code.

 

-6-



--------------------------------------------------------------------------------

“Change of Control” shall mean the occurrence of any of the following:

(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
except that for purposes of this clause such person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of Voting Stock representing 50%
or more of the voting power of the total outstanding Voting Stock of
RailAmerica;

(2) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of RailAmerica (together with
any new directors whose election to such Board of Directors or whose nomination
for election by the stockholders of RailAmerica was approved by a vote of the
majority of the directors of RailAmerica then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved), cease for any reason to constitute a
majority of the Board of Directors of RailAmerica; or

(3) at any time a change of control occurs under the Secured Notes or any
Permitted Refinancing Indebtedness in respect thereof , the Revolving Credit
Agreement or any Indebtedness incurred pursuant to Section 10.1(m).

“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Initial Loans,
Incremental Loans (of each Series), Extended Loans (of the same Extension
Series) or Refinancing Loans (of the same Refinancing Series), (b) when used in
reference to any Commitment, refers to whether such Commitment is an Initial
Commitment or an Incremental Commitment and (c) when used in reference to any
Lender, refers to whether such Lender is an Initial Lender, Incremental Lender
(of a given Series), Extending Lender (of a given Extension Series) or a
Refinancing Lender (of a given Refinancing Series).

“Closing Date” shall mean March 1, 2012.

“Closing Date Security Agreement Affirmation” shall mean the affirmation to the
Security Agreement dated as of the Closing Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean, collectively, all of the property pledged or granted as
collateral pursuant to the Security Documents on the Closing Date or thereafter
pursuant to Section 9.10, 9.12 or 9.15(B), the Mortgaged Property and all other
property of whatever kind and nature subject or purported to be subject from
time to time to a Lien under any Security Document.

 

-7-



--------------------------------------------------------------------------------

“Collateral Agent” shall have the meaning assigned to the term “Collateral
Agent” in the Security Agreement.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Initial Commitment, Incremental Commitment or
Refinancing Loan Commitment.

“Common Stock” shall mean, with respect to any Person, any and all shares,
interests, participations and other equivalents (however designated, whether
voting or non-voting) of such Person’s common stock, whether now outstanding or
issued after the Closing Date, and includes, without limitation, all series and
classes of such common stock.

“Communications” shall have the meaning provided in Section 13.17(a).

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit A.

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
RailAmerica for any period, the total amount of depreciation and amortization
expense, including any amortization of deferred financing fees and amortization
in relation to terminated Hedge Agreements, of RailAmerica and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period plus (without duplication) (a) provision for taxes based on
income or profits, plus franchise or similar taxes, of RailAmerica and its
Restricted Subsidiaries for such period deducted in computing Consolidated Net
Income for such period, plus, (b) Consolidated Interest Expense (and items
listed in clause (ii) of the definition of “Fixed Charge Coverage Ratio” to the
extent changes in GAAP after the Closing Date result in such components reducing
Consolidated Net Income) of RailAmerica for such period to the extent the same
was deducted in calculating such Consolidated Net Income for such period, plus
(c) Consolidated Depreciation and Amortization Expense for such period to the
extent such depreciation and amortization were deducted in computing
Consolidated Net Income for such period, plus (d) any expenses or charges
related to any equity offering, Investment permitted hereunder, acquisition,
disposition, recapitalization or Indebtedness permitted to be incurred hereunder
(whether or not successful), including Transaction Expenses, that were deducted
in computing Consolidated Net Income for such period, plus (e) the amount of any
restructuring charge deducted in such period in computing Consolidated Net
Income for such period, including any one-time costs incurred in connection with
acquisitions after the Closing Date, plus (f) any other non-cash charges
reducing Consolidated Net Income for such period, excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
plus (g) the amount of any non-controlling interest expense deducted in
calculating Consolidated Net Income for such period (less the amount of any cash
dividends paid to the holders of such minority interests), plus (h) any net loss
(or minus any net gains) resulting from currency exchange risk Hedge Agreements
in such period to the extent the same was deducted (or added, in the case of any
gain) in computing Consolidated Net Income in such period, plus (i) foreign
exchange loss (or minus any gain) on Indebtedness in such period to

 

-8-



--------------------------------------------------------------------------------

the extent the same was deducted (or added, in the case of any gain) in
computing Consolidated Net Income in such period, plus (j) the amount of
management, monitoring, consulting and advisory fees and related expenses paid
to Sponsor or any of its Affiliates in such period to the extent the same was
deducted in computing Consolidated Net Income for such period, plus (k) expenses
related to the implementation of enterprise resource planning system in such
period to the extent the same was deducted in computing Consolidated Net Income
for such period, less (l) non-cash items increasing Consolidated Net Income of
such Person for such period, excluding any items which represent the reversal of
any accrual of, or cash reserve for, anticipated cash charges in any prior
period to the extent the same was added in computing Consolidated Net Income for
such period, all as determined on a consolidated basis for RailAmerica and the
Restricted Subsidiaries in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to RailAmerica for any
period, the sum, without duplication, of (a) consolidated interest expense of
RailAmerica and its Restricted Subsidiaries for such period, to the extent such
expense was deducted in computing Consolidated Net Income including amortization
of original issue discount resulting from the issuance of Indebtedness at less
than par, non-cash interest payments (but excluding (i) any acceleration of the
amortization of original issue discount resulting from the Tender Offer and
(ii) any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Hedge Agreements or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133—Accounting
for Derivative Instruments and Hedging Activities” and excluding non-cash
interest expense attributable to the amortization of gains or losses resulting
from the termination prior to or reasonably contemporaneously with the Closing
Date of Hedge Agreements), the interest component of Capitalized Lease
Obligations and net payments, if any, pursuant to interest rate Hedge
Agreements, and excluding amortization of deferred financing fees and any
expensing of bridge or other financing fees, and (b) consolidated capitalized
interest of RailAmerica and its Restricted Subsidiaries for such period, whether
paid or accrued less (c) interest income of RailAmerica and its Restricted
Subsidiaries for such period.

“Consolidated Net Income” shall mean, with respect to RailAmerica and the
Restricted Subsidiaries for any period, the aggregate of the Net Income of
RailAmerica and its Restricted Subsidiaries for such period, on a consolidated
basis, and otherwise determined in accordance with GAAP; provided, however, that
(1) any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including, without
limitation, relating to severance, relocation and new product introductions)
shall be excluded, (2) the Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
(3) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded, (4) any net after-tax gains or losses (less all
fees and expenses relating thereto) attributable to asset dispositions other
than in the ordinary course of business, as determined in good faith by the
Board of Directors of RailAmerica, shall be excluded, (5) the Net Income for
such period of any Person that is not a Subsidiary, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be excluded; provided that, to the extent not otherwise included therein for
such period, Consolidated Net Income of RailAmerica shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash from such Person (or to the extent converted into cash) to RailAmerica or a

 

-9-



--------------------------------------------------------------------------------

Restricted Subsidiary thereof in respect of such period, (6) solely for purposes
of determining the amount of the Available Amount Basket, the Net Income for
such period of any Restricted Subsidiary (other than any Subsidiary Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived;
provided that Consolidated Net Income of RailAmerica will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash from that Restricted Subsidiary (or to the extent converted into cash) to
RailAmerica or a Restricted Subsidiary in respect of such period, to the extent
not already included therein, (7) the effects of adjustments resulting from the
application of purchase accounting in relation to any acquisition that is
consummated after the Closing Date, net of taxes, shall be excluded, (8) any net
after-tax income (loss) from the early extinguishment of Indebtedness (including
under Hedge Agreements) or other derivative instruments shall be excluded,
(9) any impairment charge or asset write-off pursuant to Financial Accounting
Standards Board Statement No. 142 and No. 144 and the amortization of
intangibles arising pursuant to No. 141 shall be excluded, and (10) any non-cash
compensation expense recorded from grants of stock appreciation or similar
rights, stock options or other rights to officers, directors or employees shall
be excluded.

Notwithstanding the foregoing, for the purpose of calculating the Available
Amount Basket there shall be excluded from Consolidated Net Income any income
arising from any sale or other disposition of Investments made by RailAmerica
and the Restricted Subsidiaries, any repurchases and redemptions of Investments
from RailAmerica and the Restricted Subsidiaries, any repayments of loans and
advances which constitute Investments by RailAmerica or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the Available Amount Basket pursuant to clause
(4) thereof.

“Consolidated Senior Secured Debt” shall mean, as of any date of determination,
the aggregate principal amount of all Indebtedness of RailAmerica and the
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP that is secured by a Lien.

“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Senior Secured Debt
as of the last day of the most recent Test Period to (b) Consolidated EBITDA for
such Test Period; provided that the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio shall be calculated on a Pro Forma Basis.

“Consolidated Senior Secured Net Debt” shall mean, as of any date of
determination (x) the aggregate principal amount of all Indebtedness of
RailAmerica and the Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP that is secured by a Lien minus (y) cash and Permitted
Investments included on the balance sheet of RailAmerica and its Restricted
Subsidiaries on such date other than cash and Permitted Investments
(i) constituting

 

-10-



--------------------------------------------------------------------------------

proceeds of borrowings under the Revolving Credit Agreement or any Loans, in
each case borrowed at the time of determination; (ii) designated as or
representing proceeds from any Excluded Contribution or Specified Equity
Contribution; (iii) held by Restricted Subsidiaries that are contractually
restricted from being distributed to the Borrowers; and (iv) that are subject to
a Lien (other than Liens permitted under clauses (a) and (k) of the definition
of Permitted Liens and Section 10.2(l)).

“Consolidated Senior Secured Net Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (a) Consolidated Senior Secured
Net Debt as of the last day of the most recent Test Period to (b) Consolidated
EBITDA for such Test Period (which for such purposes of Section 10.9 shall
exclude amounts earned from, or received from the assignment of, the tax credit
available under Sections 45G of the Code); provided that the Consolidated Senior
Secured Net Debt to Consolidated EBITDA Ratio shall be calculated on a Pro Forma
Basis.

“Consolidated Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of all Indebtedness of RailAmerica and the Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the most recent Test Period to (b) Consolidated EBITDA for such Test
Period; provided that the Consolidated Total Debt to Consolidated EBITDA Ratio
shall be calculated on a Pro Forma Basis.

“Consolidated Working Capital” shall mean, as of any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” shall mean, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Credit Agreement Refinancing Indebtedness” means Indebtedness of one or more
Credit Parties issued, incurred or otherwise obtained hereunder (including by
means of the extension or renewal of existing Indebtedness (but other than the
Extended Loans)) in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, in whole or part, existing Loans (including Incremental
Loans), or any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness has a maturity no
earlier, and a Weighted Average Life to Maturity equal to or greater, than the
Refinanced Debt, (ii) such Indebtedness is permitted under the Intercreditor
Agreement, the Secured Notes (and any Permitted Refinancing Indebtedness in
respect thereof), any other then outstanding Other Pari Passu Lien Obligations
and the Revolving Credit Agreement at such time, (iii) such Indebtedness is not
guaranteed by any Subsidiary that is not a Credit Party, (iv) if secured, such
Indebtedness may only be secured by a Lien on Collateral that is subject to the
Intercreditor Agreement in the capacity of “Other Pari Passu Lien Obligations”
or “Term Loan Obligations” or has Junior Lien Priority (and is subject to the
Intercreditor Agreement in such capacity), (v) the principal amount

 

-11-



--------------------------------------------------------------------------------

of any such Indebtedness is not increased above the principal amount of the
Refinanced Debt refinanced thereby (except by the amount of any accrued and
unpaid interest thereon and by the amount of any fees and expenses payable
including any premiums and make whole or prepayment premiums paid in connection
with such refinancing), (vi) the terms and conditions of such Indebtedness
reflect market terms at time of incurrence, and if such Indebtedness contains
financial maintenance covenants, such covenants are not tighter (from the
perspective of RailAmerica and its Restricted Subsidiaries), or in addition to,
those contained herein (provided that an Officers’ Certificate delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(vii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)), and
(viii) Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged (and, at the option of the Borrowers, all accrued
interest, fees, expenses, premiums (if any) and penalties referred to in the
parenthetical phrase in clause (v) of this definition) shall be paid on the date
such Indebtedness is issued, incurred or obtained, in each case with all of the
proceeds of such Indebtedness.

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, any promissory notes issued by the Borrowers hereunder, the Fee
Letters, each Joinder Agreement, each Extension Amendment and each Refinancing
Amendment.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

“Credit Party” shall mean each of the Borrowers and the Guarantors.

“Current Assets” shall mean, at any time, the consolidated current assets of
RailAmerica and its Restricted Subsidiaries, other than cash and Permitted
Investments.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of RailAmerica and its Restricted Subsidiaries, other than cash and
Permitted Investments at such time, but excluding the current portion of any
Indebtedness.

“Declined Proceeds” shall have the meaning provided in Section 5.2(g).

“Debt Issuance” shall mean the incurrence by RailAmerica or any of its
Restricted Subsidiaries of (x) any Indebtedness after the Closing Date or
(y) any Indebtedness that is intended to constitute Credit Agreement Refinancing
Indebtedness; excluding, in either case, Incremental Loans, Extended Loans and
Indebtedness permitted by Section 10.1 (other than any Credit Agreement
Refinancing Indebtedness incurred pursuant to Section 10.1(a)).

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

-12-



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified RailAmerica that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Loan, (ii) such Lender has notified the Administrative
Agent, or has stated publicly, that it will not comply with any such funding
obligations hereunder, or has defaulted on its funding obligations under any
other loan agreement or credit agreement or other similar agreement, (iii) such
Lender has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender. Any determination that a Lender is a Defaulting Lender under any of
clauses (i) through (iv) above will be made by the Administrative Agent in its
sole discretion acting in good faith. The Administrative Agent will promptly
send to all parties hereto a copy of any notice to RailAmerica provided for in
this definition.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by RailAmerica or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an Officers’ Certificate, setting forth the basis of such valuation,
executed by a senior vice president or the principal financial officer of
RailAmerica, less the amount of cash or Permitted Investments received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean preferred stock of RailAmerica (other
than Disqualified Capital Stock and other than to the extent issued in
connection with a Specified Equity Contribution) that is issued for cash (other
than to a Credit Party or a Restricted Subsidiary) and is so designated as
Designated Preferred Stock pursuant to an Officers’ Certificate executed by a
senior vice president or the principal financial officer of RailAmerica on the
issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (2)(x) of the definition of Available Amount
Basket.

“Discount Range” has the meaning assigned to such term in Section 5.1(c)(ii).

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 5.1(c)(ii).

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 5.1(c)(i).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 5.1(c)(v).

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is puttable or exchangeable, or
upon the happening of any event, matures or is mandatorily redeemable, other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, other than as a result of a change of control or asset sale, in whole
or in part, in each case prior to the date 91 days after the Latest Maturity
Date; provided, however, that if such Equity Interest is

 

-13-



--------------------------------------------------------------------------------

issued to any plan for the benefit of employees of RailAmerica or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Capital Stock solely because it may be required to
be repurchased by RailAmerica or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of RailAmerica that is not a
Foreign Subsidiary.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by RailAmerica or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of Real Estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Rights” shall mean, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

-14-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA)
that together with a Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Margin” shall mean 3.00% per annum.

“Eurodollar Rate” shall mean, for any Interest Period, the greater of (i) an
interest rate per annum equal to the rate per annum obtained by dividing (a) the
rate per annum (rounded upward to the nearest whole multiple of 1/100 of 1% per
annum) appearing on Reuters LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars is offered by the principal office of each of
the Reference Bank in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the Reference Bank’s
Eurodollar Loan comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period and (ii) 1.00% per annum. If the Reuters LIBOR01 Page (or any
successor page) is unavailable, the Eurodollar Rate for any Interest Period
shall be determined by the Administrative Agent on the basis of applicable rates
furnished to and received by the Administrative Agent from the Reference Bank
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.8.

“Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Loans comprising part of the same Borrowing shall mean the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined) having a term equal to such Interest Period.

“Event of Default” shall have the meaning provided in Section 11.

 

-15-



--------------------------------------------------------------------------------

“Excess Amount” shall have the meaning provided in Section 5.2(i).

“Excess Cash Flow” shall mean, with respect to any Excess Cash Flow Period, an
amount equal to the excess of:

(a) the sum, without duplication, of (i) Consolidated Net Income for such Excess
Cash Flow Period, (ii) an amount equal to the amount of all non-cash charges
(including depreciation and amortization) to the extent deducted in arriving at
such Consolidated Net Income, but excluding any such non-cash charges
representing an accrual or reserve for potential cash items in any future period
and excluding amortization of a prepaid cash item that was paid in a prior
period, (iii) the Consolidated Working Capital Adjustment for such Excess Cash
Flow Period, (iv) an amount equal to the aggregate net non-cash loss on Asset
Sales outside the ordinary course of business by RailAmerica and its Restricted
Subsidiaries during such Excess Cash Flow Period to the extent deducted in
arriving at such Consolidated Net Income, (v) cash income or gain (actually
received in cash) excluded from the calculation of Consolidated Net Income for
such period pursuant to the definition thereof, (vi) cash receipts in respect of
Hedge Agreements during such Excess Cash Flow Period not otherwise included in
Consolidated Net Income and (vii) the amount of tax reserves deducted pursuant
to clause (4)(B) below in the prior Excess Cash Flow Period to the extent such
amount so deducted was not paid by RailAmerica and its Restricted Subsidiaries
in cash during such prior Excess Cash Flow Period, over

(b) the sum, without duplication, of:

(1) an amount equal to (A) the amount of all non-cash gains, income and credits
included in arriving at such Consolidated Net Income in such Excess Cash Flow
Period (excluding any such non-cash gain, income or credit to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income in any prior period) and (B) all cash expenses,
charges and losses excluded in calculating Consolidated Net Income during such
Excess Cash Flow Period pursuant to the definition of Consolidated Net Income;

(2) to the extent not previously deducted pursuant to clause (8) below, the
amount of Capital Expenditures and expenditures made for Permitted Acquisitions
made by RailAmerica and its Restricted Subsidiaries in each case in cash during
such Excess Cash Flow Period, in each case to the extent not financed with the
proceeds of Indebtedness (other than loans under the Revolving Credit Agreement
that are not Revolving Acquisition Financing), Equity Interests, Casualty Events
(or insurance proceeds) or Asset Sales outside of the ordinary course of
business;

(3) payments under Section 2.14 and the aggregate amount of all other principal
repayments of Indebtedness of RailAmerica and its Restricted Subsidiaries
(excluding any other repayments of any Indebtedness (x) under the Credit
Documents (other than payments made under Section 5.2(a) due to an Asset Sale or
Casualty Event that resulted in an increase to Consolidated Net Income but only

 

-16-



--------------------------------------------------------------------------------

in the amount of such increase, which payments shall not be excluded) or
(y) under the Revolving Credit Agreement (other than Revolver Acquisition
Financing)) during such Excess Cash Flow Period, in each case to the extent such
repayments are not funded with the proceeds of Indebtedness (other than loans
under the Revolving Credit Agreement), Equity Interests, Casualty Events (or
insurance proceeds) or Asset Sales outside of the ordinary course of business;

(4) the amount of (A) taxes paid in cash by RailAmerica and its Restricted
Subsidiaries during such Excess Cash Flow Period and (B) tax reserves set aside
and payable by RailAmerica and its Restricted Subsidiaries within 12 months of
such Excess Cash Flow Period, in each case to the extent they exceed the amount
of tax expense deducted in determining Consolidated Net Income for such period;

(5) an amount equal to the aggregate net non-cash gain on Asset Sales outside of
the ordinary course of business by RailAmerica and the Restricted Subsidiaries
during such Excess Cash Flow Period to the extent such amount is included in
determining Consolidated Net Income for such period;

(6) payments by RailAmerica and the Restricted Subsidiaries during such Excess
Cash Flow Period in respect of long-term liabilities of RailAmerica and the
Restricted Subsidiaries other than Indebtedness, to the extent such payments
have not been deducted from Consolidated Net Income;

(7) the aggregate amount of any premium, make-whole or penalty payments made in
connection with any prepayment of Indebtedness and paid in cash by RailAmerica
and the Restricted Subsidiaries during such Excess Cash Flow Period, to the
extent that such payments are not deducted in calculating Consolidated Net
Income and are not financed with proceeds of Indebtedness (other than loans
under the Revolving Credit Agreement) or Equity Interests;

(8) without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods, the aggregate consideration required to be paid in
cash by RailAmerica or any of the Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
Excess Cash Flow Period with respect to Permitted Acquisitions, Capital
Expenditures or acquisitions of Intellectual Property to be consummated or made
during the fiscal quarter of RailAmerica following the end of such Excess Cash
Flow Period; provided, that to the extent the aggregate amount of cash actually
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property (to the extent not financed with the
proceeds of Indebtedness (other than loans under the Revolving Credit Agreement
that are not Revolving Acquisition Financing), Equity Interests, Casualty Events
(or insurance proceeds) or Asset Sales outside of the ordinary course of
business) during such fiscal quarter is less than the Contract Consideration,
the amount of such shortfall shall be added to the calculation of Excess Cash
Flow in the Excess Cash Flow Period in which such fiscal quarter falls;

 

-17-



--------------------------------------------------------------------------------

(9) cash expenditures in respect of Hedge Agreements during such Excess Cash
Flow Period to the extent not deducted in arriving at such Consolidated Net
Income;

(10) to the extent not deducted pursuant to clause (8) above, and so long as not
made in a Subsidiary or RailAmerica, Investments made in cash pursuant to
Section 10.5(a), 10.5(c)(ii), 10.5(j), 10.5(k), 10.5(l), 10.5(q), 10.5(r) or
10.5(x) during such Excess Cash Flow Period, to the extent such Investments are
not financed with the proceeds of Indebtedness (other than loans under the
Revolving Credit Agreement (which are not Revolver Acquisition Financing)),
Equity Interests, Casualty Events (or insurance proceeds) or Asset Sales outside
of the ordinary course of business and not made in a Borrower or a Restricted
Subsidiary;

(11) Restricted Payments (not made to RailAmerica or any Subsidiary) made in
cash pursuant to Section 10.6(c), 10.6(d), 10.6(e), 10.6(i), 10.6(j), 10.6(k) or
10.6(m) during such Excess Cash Flow Period, to the extent such Restricted
Payments are not financed with the proceeds of Indebtedness (other than loans
under the Revolving Credit Agreement that are not Revolving Acquisition
Financing), Equity Interests, Casualty Events (or insurance proceeds) or Asset
Sales outside of the ordinary course of business and to the extent such
Restricted Payments are not made to a Borrower or a Restricted Subsidiary; and

(12) to the extent not otherwise reducing Consolidated Net Income, any fees and
expenses paid pursuant to Section 10.10(b)(iii) in such Excess Cash Flow Period.

“Excess Cash Flow Period” shall mean each fiscal year of RailAmerica ending
after December 31, 2012.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contribution” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by RailAmerica after the Closing Date from:

(a) contributions to its common equity capital, and

(b) the sale (other than to a Subsidiary of RailAmerica or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of RailAmerica) of Equity Interests of RailAmerica (other than
Disqualified Capital Stock, Designated Preferred Stock or Refunding Capital
Stock or in connection with a Specified Equity Contribution),

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by a senior vice president or the principal financial
officer of RailAmerica on the date such capital

 

-18-



--------------------------------------------------------------------------------

contributions were made or the date such Equity Interests are sold, as the case
may be, which are excluded from the calculation set forth in clause (2) of the
definition of Available Amount Basket.

“Excluded Entity” means any Restricted Subsidiary (other than RATC) that
RailAmerica has designated as such in an Officers’ Certificate delivered to the
Administrative Agent on or before the Closing Date; provided that (x) no such
Restricted Subsidiary (other than Specified Entity listed on Schedule 1.1(d))
shall hold or obtain any assets (other than Equity Interests in another
Restricted Subsidiary that would also qualify as an Excluded Entity) and
(y) each such Restricted Subsidiary (other than any Specified Entity listed on
either Schedule 1.1(c) or 1.1(d)) shall be intended to be dissolved within six
months after the Closing Date.

“Excluded Taxes” shall mean any Taxes imposed on the Administrative Agent or any
Lender that is (i) an Other Connection Tax, (ii) in the case of any Non-U.S.
Lender, any U.S. federal withholding tax that is imposed on amounts payable to
such Non-U.S. Lender pursuant to any Requirement of Tax Law in effect on the
date such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that (X) such Non-U.S. Lender (or its
assignor, if any) was entitled, immediately prior to such designation of a new
lending office (or assignment), to receive additional amounts or indemnification
payments with respect to such U.S. federal withholding tax pursuant to
Section 5.4 or (Y) such assignment was made at the request of any Credit Party;
(iii) any Taxes to the extent attributable to a Lender’s failure to comply with
Section 5.4(d) or (e) and (iv) any U.S. federal withholding taxes imposed
pursuant to FATCA.

“Existing Class” shall have the meaning provided in Section 3.1(a).

“Extended Loans” shall have the meaning provided in Section 3.1(a).

“Extended Loan Repayment Amount” shall have the meaning provided in
Section 2.14(b).

“Extended Loan Repayment Date” shall have the meaning provided in
Section 2.14(b).

“Extended Maturity Date” shall mean the date on which any Extension Series of
Extension Loans matures.

“Extending Lender” shall have the meaning provided in Section 3.1(b).

“Extension Amendment” shall have the meaning provided in Section 3.1(c).

“Extension Election” shall have the meaning provided in Section 3.1(b).

“Extension Series” shall mean all Extended Loans that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Loans
provided for therein are intended to be a part of any previously established
Extension Series) and that provide for the same interest margins, extension fees
and amortization schedule.

 

-19-



--------------------------------------------------------------------------------

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the chief financial
officer, chief accounting officer or controller of RailAmerica or the Restricted
Subsidiary with respect to valuations not in excess of $10.0 million or
determined in good faith by the Board of Directors of RailAmerica or the
Restricted Subsidiary with respect to valuations equal to or in excess of $10
million, as applicable, which determination will be conclusive (unless otherwise
provided in this Agreement).

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letters” shall mean the Administrative Agent Fee Letter and the Lender Fee
Letters.

“Final Date” shall mean the date on which no Loans shall be outstanding and all
other Obligations under the Credit Documents (other than (a) obligations under
Secured Hedge Agreements not yet due and payable and (b) contingent
indemnification and expense reimbursement obligations with respect to which no
claim has been asserted) shall have been paid in full in cash.

“Fitch” shall mean Fitch Ratings, Ltd., a division of Fitch, Inc., or any
successor by merger or consolidation to its business.

“Fixed Charge Coverage Ratio” shall mean the ratio, for any Test Period, of
(a) Consolidated EBITDA for such Test Period to (b) the sum of (i) Consolidated
Interest Expense for such Test Period, (ii) all cash dividend payments
(excluding items eliminated in consolidation) on any series of preferred stock
(including Designated Preferred Stock) and any Refunding Capital Stock during
such Test Period and (iii) all cash dividend payments (excluding items
eliminated in consolidation) on any series of Disqualified Capital Stock during
such Test Period, all calculated for RailAmerica and the Restricted Subsidiaries
on a consolidated basis; provided that the Fixed Charge Coverage Ratio shall be
calculated on a Pro Forma Basis.

“Foreign Subsidiary” shall mean a Subsidiary (i) that is organized under the
laws of a jurisdiction other than the United States, any state thereof or the
District of Columbia, (ii) that is a Subsidiary of a Subsidiary that is a CFC or
(iii) that has no material assets other than (A) Equity Interests of one or more
Subsidiaries that are CFCs or (B) Equity Interests of disregarded

 

-20-



--------------------------------------------------------------------------------

entities, partnerships or other passthrough entities that, in each case, have no
material assets other than Equity Interests of (I) one or more Subsidiaries that
are CFCs or (II) other passthrough entities described in this clause (B).

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrowers shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of RailAmerica or any
Restricted Subsidiary at “fair value,” as defined therein.

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit B, as the same may be amended, supplemented or otherwise
modified from time to time.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

-21-



--------------------------------------------------------------------------------

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos or asbestos-containing material, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous waste,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, which is prohibited, limited or regulated by
any Environmental Law.

“Hedge Agreements” shall mean with respect to any Person (a) currency exchange,
interest rate or commodity swap agreements, currency exchange, interest rate or
commodity cap agreements and currency exchange, interest rate or commodity
collar agreements and (b) other agreements or arrangements designed to protect
such Person against fluctuations in currency exchange, interest rates or
commodity prices.

“Hedge Bank” shall mean any Person that at the time it enters into a Hedge
Agreement with RailAmerica or one of its Restricted Subsidiaries is a Lender or
an Affiliate of a Lender.

“Historical Financial Statements” shall mean as of the Closing Date, the
consolidated financial statements of RailAmerica and its Subsidiaries, for the
immediately preceding three fiscal years (which are audited), consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such periods.

“Incremental Closing Date” shall have the meaning provided in Section 2.15.

“Incremental Commitments” shall have the meaning provided in Section 2.15.

“Incremental Lender” shall have the meaning provided in Section 2.15.

“Incremental Loans” shall have the meaning provided in Section 2.15.

“Incremental Loan Maturity Date” shall mean the date on which an Incremental
Loan matures.

“Incremental Loan Repayment Amount” shall have the meaning provided in
Section 2.14(b).

“Incremental Loan Repayment Date” shall have the meaning provided in
Section 2.14(b).

 

-22-



--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) the
balance of the deferred purchase price of assets or services that in accordance
with GAAP would be included as liabilities in the balance sheet of such Person,
(d) the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder, (e) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (f) all
Capitalized Lease Obligations of such Person, (g) all obligations of such Person
under Hedge Agreements, (h) all Disqualified Capital Stock of such Person and
(i) without duplication, all Guarantee Obligations of such Person with respect
to the obligations of another Person of a type described in clauses (a) through
(h) above; provided that (i) Indebtedness shall not include trade payables and
accrued expenses, arising in the ordinary course of business and any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, (ii) for purposes of Section 11.4, the
amount of any Indebtedness in respect of any Hedge Agreement at any time, shall
be the amount of any required early termination payment by any Borrower or any
Subsidiary at such time, and (iii) obligations under or in respect of
Receivables Facilities shall not be deemed to constitute Indebtedness.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm of nationally recognized standing that is, in the good
faith judgment of RailAmerica, qualified to perform the task for which it has
been engaged.

“Information” shall have the meaning provided in Section 13.16.

“Initial Commitment” shall mean, with respect to any Person on the Closing Date,
the amount set forth opposite such Person’s name on Schedule 1.1(b) as such
Person’s “Initial Commitment”. The aggregate amount of the Initial Commitments
as of the Closing Date is $585.0 million.

“Initial Lender” shall mean a Lender with an Initial Commitment or an
outstanding Initial Loan.

“Initial Loan” shall have the meaning assigned to such term in Section 2.1(a).

“Initial Loan Maturity Date” shall mean the date that is seven years after the
Closing Date, or, if such date is not a Business Day, the immediately preceding
Business Day.

“Initial Loan Repayment Amount” shall have the meaning provided in
Section 2.14(a).

“Initial Loan Repayment Date” shall have the meaning provided in
Section 2.14(a).

 

-23-



--------------------------------------------------------------------------------

“Intellectual Property” shall have the meaning provided in the Security
Agreement.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
June 23, 2009, as amended and restated on August 29, 2011 and as further amended
and restated on the Closing Date, among the Administrative Agent, U.S. Bank,
National Association, in its capacity as trustee for the Secured Notes and Notes
Collateral Agent, and the Revolving Collateral Agent, as the same may be further
amended or supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the first
day of each January, April, July and October and the applicable Maturity Date
for such Loan and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the applicable Maturity Date for such Loan.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.

“Investment” shall have the meaning provided in Section 10.5.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit K.

“Joint Bookrunners” shall have the meaning provided in the preamble to this
Agreement.

“Junior Financing” shall mean (i) any Indebtedness that is subordinated in right
of payment to any of the Obligations or (ii) any Indebtedness incurred or
outstanding pursuant to Section 10.1(a), (i), (k) or (m) that is either not
secured or secured by a Lien on any Collateral that is junior to the Lien on
such Collateral securing any Obligations.

“Junior Lien Priority” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan,
Extended Loan or Refinancing Loan, in each case as extended in accordance with
this Agreement from time to time.

“Lead Arrangers” shall mean Morgan Stanley Senior Funding, Inc., Citigroup
Global Markets Inc., Deutsche Bank Securities Inc. and Bank of Montreal (acting
under its trade name of BMO Capital Markets) as the joint lead arrangers for the
Lenders under this Agreement and the other Credit Documents.

 

-24-



--------------------------------------------------------------------------------

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Fee Letters” shall mean the separate Fee Letters dated as of the Closing
Date by and among the Borrowers and each of the Lead Arrangers.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event shall not
have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in a Lender or its Parent Company thereof by a Governmental Authority
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Lender Participation Notice” has the meaning assigned to such term in
Section 5.1(c)(iii).

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Loan” shall mean any loan made by a Lender under this Agreement.

“Loan Extension Request” shall have the meaning provided in Section 3.1(a).

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President, Senior Vice President or Vice
President, any Managing Director, any Treasurer and any Secretary or other
executive officer the Borrowers or any Subsidiaries at such time.

“Manufactured (Mobile) Home” shall have the meaning provided in Section 8.20(b).

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of RailAmerica
and its Restricted Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Credit Parties to fully and timely perform their material
obligations under any Credit Document; (c) material impairment of the rights of
or benefits or remedies available to the Lenders under any Credit Document,
taken as a whole; or (d) a material adverse effect on the Collateral or the
Liens in favor of the Secured Parties on the Collateral or the priority of such
Liens, taken as a whole.

 

-25-



--------------------------------------------------------------------------------

“Maturity Date” shall mean the Initial Loan Maturity Date, any Incremental Loan
Maturity Date, any Extended Maturity Date or any Refinancing Loan Maturity Date,
as applicable.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on Mortgaged
Property, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local law or as shall be
customary under applicable local law, in each case as the same may be amended,
amended and restated, supplemented, assigned or otherwise modified from time to
time.

“Mortgaged Property” shall mean (a) each real property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Closing Date
and (b) each real property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 9.10, 9.13 or 9.17. For the
avoidance of doubt, in no case and at no time shall Mortgaged Property include
any Buildings or Manufactured (Mobile) Homes.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) with respect to any Debt Issuance, the cash proceeds thereof, net of
customary fees, commissions, costs and other expenses incurred in connection
therewith; and

(b) with respect to any Asset Sale or Casualty Event, the aggregate cash
proceeds received by RailAmerica, any Subsidiary Guarantor or any Restricted
Subsidiary in respect of any such Casualty Event or Asset Sale, including,
without limitation, any cash received upon the sale or other disposition of any
Designated Non-Cash Consideration received in any such Asset Sale, net of
(i) the direct costs relating to such Asset Sale, the sale or disposition of
such Designated Non-Cash Consideration or such Casualty Event, including,
without limitation, (and, in respect of any Casualty Event, stabilization
expenses) legal, accounting and investment banking fees, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, taxes paid or
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), (ii) amounts required to be
applied to the repayment of principal, premium, if any, and interest on
Indebtedness secured by a Lien permitted under this Agreement on assets that do
not constitute Collateral required (other than as contemplated by
Section 5.2(d)) to be paid as a result of such transaction and (iii) any
deduction of appropriate amounts to be provided by RailAmerica or any Restricted
Subsidiary as a reserve in accordance with GAAP against any liabilities
associated with the assets that are the subject of such Asset Sale or Casualty
Event and retained by RailAmerica or any

 

-26-



--------------------------------------------------------------------------------

Restricted Subsidiary after such Asset Sale or Casualty Event, including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

“Non-U.S. Lender” shall mean a Lender that is not a U.S. person within the
meaning of Section 7701(a)(30) of the Code.

“Notes Collateral Agent” shall have the meaning provided in the Intercreditor
Agreement.

“Notice of Borrowing/Continuation” shall mean a notice substantially in the form
of Exhibit R (or such other form as may be acceptable to the Administrative
Agent).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

“Obligations” shall mean the collective reference to (i) all obligations,
liabilities, and indebtedness of each Credit Party to each Secured Party in
connection with any Credit Document, including without limitation, the due and
punctual payment of (x) the principal of and premium, if any, and interest at
the applicable rate provided in this Agreement, any Extension Agreement, any
Refinancing Agreement or any Joinder Agreement (including interest and other
amounts accruing during the pendency of any bankruptcy, insolvency, receivership
or other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (y) all other
monetary obligations, including fees, costs, expenses and indemnities (including
the fees and disbursements of legal counsel), whether primary, secondary,
direct, contingent, fixed or otherwise (including any amounts due during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
any Credit Party to any of the Secured Parties under any Credit Documents,
(ii) the due and punctual performance of all covenants, agreements, obligations
and liabilities of any Credit Party under any Credit Document and (iii) the due
and punctual payment and performance of all obligations of RailAmerica and each
Restricted Subsidiary under each Secured Hedge Agreement.

“Offered Loans” has the meaning assigned to such term in Section 5.1(c)(iii).

“Officers’ Certificate” shall mean a certificate signed on behalf of RailAmerica
by two Authorized Officers of RailAmerica, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of RailAmerica.

“OID” shall have the meaning provided in the definition of All-In Yield.

 

-27-



--------------------------------------------------------------------------------

“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Connection Taxes” shall mean any Taxes imposed on the Administrative
Agent or any Lender by a jurisdiction as a result of a current or former
connection between the Administrative Agent or the Lender (as applicable) and
the jurisdiction (including being organized or having its principal office or
applicable lending office in such jurisdiction) other than any connections
arising solely from such recipient having executed, delivered, enforced, become
a party to, performed its obligations or received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, any Credit Document.

“Other Applicable Indebtedness” shall have the meaning provided in
Section 5.2(a).

“Other Pari Passu Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, excise, property, intangible, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Credit Document.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the economic or voting Equity Interests of such Lender.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean a certificate of the Borrowers in the form
of Exhibit D or any other form approved by the Administrative Agent.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any Person or of any business or
division of any Person by RailAmerica or a Restricted Subsidiary; or
(b) acquisition (including by merger or consolidation) of all of the Equity
Interests of any Person by RailAmerica or a Restricted Subsidiary; provided that
each of the following conditions shall be met:

(a) such acquisition and all transactions related thereto shall be consummated
in accordance with applicable law;

 

-28-



--------------------------------------------------------------------------------

(b) in the case of the acquisition of Equity Interests, (i) no less than 50.1%
of all of the Equity Interests acquired or otherwise issued by such Person or
any newly formed Subsidiary of a Borrower in connection with such acquisition
shall be owned by a Borrower or a Subsidiary Guarantor, (ii) such Person or any
newly formed Subsidiary shall become a Restricted Subsidiary and (iii) with
respect to any Person or newly formed or acquired Subsidiary that is a
Wholly-Owned Subsidiary of a Borrower or a Subsidiary Guarantor, such Borrower
or such Subsidiary Guarantor shall have taken, or shall cause to be taken, such
actions necessary for such newly formed or acquired Wholly-Owned Subsidiary to
become a Subsidiary Guarantor as set forth in Section 9.10; provided that in the
case of an acquisition of the Equity Interests of a Person pursuant to this
clause (b) that does not become a Credit Party, such acquisition shall only be
made to the extent capacity for Investments in Subsidiaries that are not
Guarantors under Section 10.5 exists (and shall reduce such capacity);

(c) in the case of an acquisition of assets, such assets shall be held, after
giving effect to such acquisition, by a Borrower or a Subsidiary Guarantor or,
to the extent there is capacity for Investments in Subsidiaries that are not
Guarantors under Section 10.5, any other Restricted Subsidiary that is not a
Subsidiary Guarantor (which Investment will reduce such capacity);

(d) such acquisition shall result in the Collateral Agent for the benefit of the
applicable Lenders, being granted a security interest in any assets so acquired
by a Borrower or Subsidiary Guarantor to the extent required by Section 9.10 or
9.12 (it being agreed that, in the case of an acquisition of Equity Interests, a
Borrower or the applicable Subsidiary Guarantor shall only pledge such Equity
Interests that are owned by such Borrower or Subsidiary Guarantor);

(e) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that RailAmerica and the Restricted Subsidiaries are
permitted to be engaged in under Section 10.12; and

(f) no Default or Event of Default shall have occurred and be continuing or
would result therefrom (and Borrowers shall be in compliance with Section 10.9
as of the end of the most recent Test Period at the end of which Section 9.1
Financials were required to have been delivered after giving effect to such
acquisition on a Pro Forma Basis).

“Permitted Collateral Liens” shall mean, in the case of Mortgaged Property, the
Liens described in clauses (a), (b), (e), (f), (g), (j) and (l) of the
definition of Permitted Liens and the Liens described in clause (a) and (h) of
Section 10.2.

 

-29-



--------------------------------------------------------------------------------

“Permitted Holders” shall mean, collectively, Sponsor, its Affiliates (other
than a portfolio company of Sponsor) and the Management Group.

“Permitted Investments” shall mean (1) United States dollars, (2) pounds
sterling, (3) (a) euro, or any national currency of any participating member
state in the European Union, (b) Canadian dollars, or (c) in the case of any
Foreign Subsidiary that is a Restricted Subsidiary, such local currencies held
by them from time to time in the ordinary course of business, (4) securities
issued or directly and fully and unconditionally guaranteed or insured by the
United States or Canadian government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition, (5) certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $500.0 million, (6) repurchase obligations for
underlying securities of the types described in clauses (4) and (5) entered into
with any financial institution meeting the qualifications specified in clause
(5) above, (7) commercial paper rated at least “P-2” by Moody’s or at least
“A-2” by S&P and in each case maturing within 12 months after the date of
creation thereof, (8) marketable short-term money market and similar securities,
having a minimum rating from at least two out of the three ratings agencies as
follows: at least “P-2” by Moody’s, at least “A-2’ by S&P or at least “F-2” by
Fitch, (9) investment funds investing 95% of their assets in securities of the
types described in clauses (1) through (8) above, (10) readily marketable direct
obligations issued by any state of the United States of America or any political
subdivision thereof or any Province of Canada having one of the two highest
rating categories obtainable from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition and (11) Indebtedness or preferred
stock issued by Persons with a rating of “A” or higher from S&P or “A2” or
higher from Moody’s with maturities of 12 months or less from the date of
acquisition.

Notwithstanding the foregoing, Permitted Investments shall include amounts
denominated in currencies other than those set forth in clauses (1) through
(3) above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet overdue for 30 days or which are being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP; provided that such proceedings shall
suspend the enforcement of such Liens; (b) Liens in respect of property or
assets of RailAmerica or any of its Subsidiaries imposed by law, such as
carriers’, warehousemen’s and mechanics’ Liens and other similar Liens, in each
case so long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate have a Material Adverse Effect; (c) Liens
arising from judgments or decrees in circumstances not constituting an Event of
Default under Section 11.9; (d) Liens incurred or deposits made in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, contracts (excluding Indebtedness), government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business;

 

-30-



--------------------------------------------------------------------------------

(e) ground leases in respect of real property on which facilities owned or
leased by RailAmerica or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
charges or encumbrances not interfering in any material respect with the
business of any RailAmerica and its Subsidiaries, taken as a whole; (g) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement and any rents or deposits paid with respect to any
lease; (h) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods; (i) Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of RailAmerica or any of its
Subsidiaries; provided that such Lien secures only the obligations of
RailAmerica or any such Subsidiaries in respect of such letter of credit to the
extent permitted under Section 10.1; (j) leases or subleases granted to others
not interfering in any material respect with the business of RailAmerica and its
Subsidiaries, taken as a whole; (k) Liens (i) of a collecting bank arising in
the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction covering only the items being
collected upon or (ii) in favor of a banking institution arising as a matter of
law, encumbering amounts credited to deposit or securities accounts (including
the right of set-off) and which are within the general parameters customary in
the banking industry, (l) Permitted Senior Easements; (m) Liens attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; (n) Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes; and (o) Liens on accounts receivable and
customary related assets of a Receivables Entity incurred in connection with a
Receivables Facility.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (“Refinancing
Indebtedness”) incurred to refinance, refund, renew or extend (including,
without limitation, pursuant to any exchange offer) any Indebtedness (the
“Initial Indebtedness”); provided that (a) the principal amount of any
Refinancing Indebtedness is not increased above the principal amount of the
Initial Indebtedness refinanced thereby (except by the amount of any accrued and
unpaid interest thereon and by the amount of any fees and expenses payable
including any premiums and make whole or prepayment premiums paid in connection
with such refinancing), (b) Initial Indebtedness of the Borrowers or a
Subsidiary Guarantor may not be refinanced with Refinancing Indebtedness
incurred or guaranteed by any Restricted Subsidiary that is not a Guarantor,
(c) if the Initial Indebtedness is subordinated to the Obligations, then such
Refinancing Indebtedness shall be subordinated to the Obligations to at least
the same extent and (d) such Refinancing Indebtedness (x) does not have a final
maturity on or prior to the final maturity of the Initial Indebtedness
refinanced thereby, (y) does not have a Weighted Average Life to Maturity that
is less than the Weighted Average Life to Maturity of the Initial Indebtedness
and (z) does not have any mandatory redemption, mandatory offer to purchase or
sinking fund obligation (other than (i) customary offers to purchase or
prepayment events upon a change of control, asset sale or event of loss,
(ii) other prepayment or redemption events not more onerous to RailAmerica and
its Restricted Subsidiaries than those set forth in Section 5.2 and
(iii) customary acceleration rights after an event of default) at a date that is
earlier than any mandatory redemption, mandatory offer to purchase or sinking
fund obligation in the Initial Indebtedness.

 

-31-



--------------------------------------------------------------------------------

“Permitted Senior Easements” shall mean (a) easements that burden solely an
asset which is not used in the operation of a shortline railroad;
(b) underground easements; (c) access, pedestrian and vehicular crossing,
longitudinal driveway, public and private grade crossing and similar easements;
(d) aerial easements or rights (including leases) granted in connection with
communications, fiber optic or utility facilities (including easements for
installation of cellular towers); (e) pylon sign and billboard easements and
leases; (f) above-ground drainage or slope easements; (g) scenic and clear
vision easements; (h) liens and easements given to a public utility or any
municipality or governmental or other public authority when required or
requested; or (i) easements, licenses, rights of way or similar encumbrances
granted in the ordinary course of business; provided that in any case except
clause (h), no material adverse effect on the fair market value of the property
or the use of the property for railroad operations or the operation of the
railroad line would result from granting such easement or other right.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) a
Borrower, a Subsidiary or an ERISA Affiliate.

“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent has notified RailAmerica that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any Significant Subsidiary of such Lender or (ii) as to
which the Administrative Agent has in good faith determined and notified
RailAmerica that such Lender or its Parent Company or a Significant Subsidiary
thereof has notified the Administrative Agent, or has stated publicly, that it
will not comply with its funding obligations under any other loan agreement or
credit agreement or other similar agreement. Any determination that a Lender is
a Potential Defaulting Lender under any of clauses (i) through (ii) above will
be made by the Administrative Agent in its reasonable discretion.

“Prepaying Borrower Party” means RailAmerica or any Subsidiary of RailAmerica
that participates in a Discounted Voluntary Prepayment pursuant to
Section 5.1(c).

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by Citibank, N.A. in connection with extensions
of credit to debtors). Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
four fiscal quarters first ending following any acquisition or disposition of
any Restricted Subsidiary or division or line of business, the pro forma
increase or decrease in Consolidated EBITDA projected by RailAmerica in good
faith as a result of reasonably identifiable and factually supportable

 

-32-



--------------------------------------------------------------------------------

recurring net cost savings or recurring additional net costs, as the case may
be, realizable during such period as a result of such transaction; provided that
so long as such net cost savings or additional net costs will be realizable at
any time during such four-quarter period, it shall be assumed, for purposes of
projecting such pro forma increase or decrease to Consolidated EBITDA, that such
net cost savings or additional net costs will be realizable during the entire
such period; provided further that any such pro forma increase or decrease to
Consolidated EBITDA shall be without duplication of net cost savings or
additional net costs actually realized during such period and already included
in Consolidated EBITDA.

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of RailAmerica delivered pursuant to Section 9.1(i).

“Pro Forma Basis” shall mean, with respect to any financial test specified
herein as of any date (a “Determination Date”) such test shall be determined on
a pro forma basis after giving effect to:

(A) any acquisition or disposition of any Restricted Subsidiary or division or
line of business made following the first day of the most recent Test Period
ending prior to the Determination Date (the “Relevant Test Period”) and on or
prior to such Determination Date as though such acquisition or disposition had
occurred on the first day of the Relevant Test Period (including any Pro Forma
Adjustment relating thereto);

(B) any designation of a Restricted Subsidiary as an Unrestricted Subsidiary or
any redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary and
any Restricted Payment, in each case, following the first day of the Relevant
Test Period and on or prior to the Determination Date as though such
designation, redesignation or Restricted Payment had occurred on the first day
of the Relevant Test Period;

(C) any incurrence or repayment of Indebtedness during the Relevant Test Period
and on or prior to the Determination Date as though such incurrence or repayment
had occurred on the first day of the Relevant Test Period (and as if such
incurrence and repayment remains in effect on the Determination Date);

(D) any other transaction to occur on or prior to the Determination Date which
requires that any financial ratio be calculated on a Pro Forma Basis as though
such Transaction had occurred on the first day of the Relevant Test Period; and

(E) any applicable Pro Forma Adjustment.

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 5.1(c)(ii).

“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or 100% of
the Equity Interests of any Person engaged in, a Similar Business

 

-33-



--------------------------------------------------------------------------------

“Qualifying Lenders” has the meaning assigned to such term in
Section 5.1(c)(iv).

“Qualifying Loans” has the meaning assigned to such term in Section 5.1(c)(iv).

“RailAmerica” shall have the meaning provided in the preamble to this Agreement.

“Railroad Assets” shall mean assets that are used or useful in the operation of
shortline or regional railroads and assets reasonably related thereto.

“RATC” shall have the meaning provided in the preamble to this Agreement.

“Real Estate” shall have the meaning given to that term in Section 9.1(g).

“Receivables Entity” shall have the meaning given to that term in the definition
of “Receivables Facility.”

“Receivables Facility” shall mean one or more receivables financing facilities,
as amended from time to time, the indebtedness of which is non-recourse (except
for standard representations, warranties, covenants and indemnities made in
connection with such facilities) to RailAmerica and the Restricted Subsidiaries
pursuant to which RailAmerica and/or any of its Restricted Subsidiaries sells
its accounts receivable to a Person (a “Receivables Entity”) that is not
RailAmerica or a Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not RailAmerica or a
Restricted Subsidiary in connection with, any Receivables Facility.

“Reference Bank” shall mean Morgan Stanley Senior Funding, Inc. (or, at the
option of Morgan Stanley Senior Funding, Inc., Morgan Stanley Bank N.A.)

“Refinanced Debt” has the meaning provided in the definition of Credit Agreement
Refinancing Indebtedness.

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrowers, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Loans in accordance with Section 3.2.

“Refinancing Lender” shall mean, at any time, an Additional Refinancing Lender
or a Lender hereunder that holds Refinancing Loan Commitment or Refinancing Loan
at such time.

“Refinancing Loan Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Loans of the applicable Refinancing Series
hereunder pursuant to a Refinancing Amendment.

 

-34-



--------------------------------------------------------------------------------

“Refinancing Loan Maturity Date” shall mean, with respect to any Refinancing
Loan, the final stated maturity date applicable to such Refinancing Loan.

“Refinancing Loan Repayment Amount” shall have the meaning provided in
Section 2.14(b).

“Refinancing Loan Repayment Date” shall have the meaning provided in
Section 2.14(b).

“Refinancing Loans” shall mean one or more term loans hereunder that result from
a Refinancing Amendment.

“Refinancing Series” shall mean all Refinancing Loans or Refinancing Loan
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Loans or Refinancing Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and amortization
schedule.

“Refunding Capital Stock” shall have the meaning provided in Section 10.6(b).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Rejection Notice” shall have the meaning provided in Section 5.2(g).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Release” shall mean any release, spill, emission, leaking, pumping, dumping,
emptying, injection, deposit, disposal, discharge, leaching, dispersal or
migration on, into or through the environment, on, into, through, or out of any
property, facility or equipment.

“Repayment Amount” shall mean the Initial Loan Repayment Amount, the Incremental
Loan Repayment Amount with respect to each Series, the Extended Loan Repayment
Amount with respect to each Extension Series and the Refinancing Loan Repayment
Amount with respect to each Refinancing Series, as applicable.

 

-35-



--------------------------------------------------------------------------------

“Repayment Date” shall mean the Initial Loan Repayment Date, the Incremental
Loan Repayment Date with respect to each Series, the Extended Loan Repayment
Date with respect to each Extension Series and the Refinancing Loan Repayment
Date with respect to each Refinancing Series, as applicable.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

“Repricing Transaction” shall mean the refinancing or repricing by the Borrowers
of any of the Initial Loans (x) with the proceeds of any Indebtedness
(including, without limitation, any new or additional loans under this
Agreement) or (y) in connection with any amendment, supplement or modification
of or to this Agreement, in either case, (i) having or resulting in an All-In
Yield as of the date of such repricing or refinancing that is, or could be by
the express terms of such Indebtedness (and not by virtue of any fluctuation in
the Eurodollar Rate or the ABR), less than the All-In Yield of the Initial Loans
as of the date of such repricing or refinancing and (ii) in the case of a
refinancing of any Initial Loans, the proceeds of such refinancing Indebtedness
are used to repay, in whole or in part, principal of such outstanding Initial
Loans.

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the sum of (i) the Total Commitment at such date and (ii) the aggregate
outstanding principal amount of Loans at such date; provided that, to the same
extent set forth in Section 13.6(h) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Requirement of Tax Law” shall mean any law, treaty, rule or regulation,
official administrative guidance or determination of an arbitrator or a court or
other Governmental Authority relating to Taxes.

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Payment” shall mean any (a) dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
RailAmerica or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition,

 

-36-



--------------------------------------------------------------------------------

cancellation or termination of any such Equity Interests in RailAmerica or any
Restricted Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in RailAmerica or any Subsidiary, other than dividends or
distributions by a Restricted Subsidiary payable to RailAmerica or any
Wholly-Owned Subsidiary that is a Subsidiary Guarantor and, in the case of a
dividend or distribution by a Subsidiary that is not a Wholly-Owned Subsidiary,
to any other holder of its Equity Interests, so long as RailAmerica or a
Wholly-Owned Subsidiary that is a Subsidiary Guarantor receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interest ownership, (b) designation of any Restricted Subsidiary as an
Unrestricted Subsidiary (which shall be deemed to be a Restricted Payment in an
amount equal to the sum of (i) the fair market value of the assets of such
designated Subsidiary immediately prior to such designation (such fair market
value to be calculated without regard to any guarantee provided by such
designated Subsidiary) and (ii) the aggregate principal amount of any
Indebtedness owed by such designated Subsidiary to RailAmerica or any Restricted
Subsidiary immediately prior to such designation), all calculated, except as set
forth in the parenthetical to clause (b), on a consolidated basis in accordance
with GAAP and (c) any Investment in an Unrestricted Subsidiary (which shall be
deemed to be a Restricted Payment in an amount equal to the fair market value of
such Investment at the time of such Investment).

“Restricted Subsidiary” shall mean any Subsidiary of RailAmerica other than an
Unrestricted Subsidiary. For the avoidance of doubt, RATC is a Restricted
Subsidiary of RailAmerica.

“Retired Capital Stock” shall have the meaning provided in Section 10.6(b).

“Revolver Acquisition Financing” means any loans under the Revolving Credit
Agreement that are used to finance any Permitted Acquisition or any fees or
expenses in connection with such Permitted Acquisition.

“Revolving Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Revolving Credit Agreement” shall mean that certain credit agreement dated as
of August 29, 2011 among RailAmerica and RATC, as borrowers, the lenders, agents
and arrangers named therein, and Citibank, N.A., as administrative agent and
collateral agent, as such credit agreement may be amended, amended and restated,
modified, waived, replaced or refinanced from time to time in accordance with
the terms of the Intercreditor Agreement and this Agreement, so long as such
amendment, amendment and restatement, modification, waiver, replacement or
refinancing does not result in such credit agreement being in the form of
anything other than a revolving (including for the avoidance of doubt
asset-based) credit facility or letter of credit facility.

“Revolving Credit Agreement Amendment” shall mean the amendment to the Revolving
Credit Agreement dated as of the Closing Date to increase the aggregate
commitments thereunder from $75 million to $100 million, to permit the
Transactions and make other changes thereto.

 

-37-



--------------------------------------------------------------------------------

“Revolving Obligations” shall have the meaning provided in the Intercreditor
Agreement.

“Revolving Security Documents” shall have the meaning provided in the
Intercreditor Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying Officers’ Certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Hedge Agreement” shall mean any Hedge Agreement not prohibited
hereunder that is entered into by and between RailAmerica or any of the
Restricted Subsidiaries and any Hedge Bank.

“Secured Notes” shall mean RailAmerica’s 9.25% Senior Secured Notes due 2017.

“Secured Notes Indenture” shall mean the Indenture dated as of June 23, 2009,
among RailAmerica, the guarantors party thereto and U.S. National Bank
Association, as trustee, pursuant to which the Secured Notes are issued, as in
effect on the Closing Date or as amended solely to add additional guarantors
thereto.

“Secured Parties” shall mean (i) the Collateral Agent (in the case of this
clause (i), only from and after the Discharge of Notes Obligations (as defined
in the Intercreditor Agreement), (ii) the Lenders, (iii) the Administrative
Agent, (iv) the Hedge Banks and (v) any successors, indorsees, transferees and
assigns of each of the foregoing.

“Security Agreement” shall mean the Security Agreement, dated as of June 23,
2009, among the Credit Parties and U.S. Bank National Association, in its
capacity as Notes Collateral Agent, as amended on August 29, 2011 and as may be
further may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof and the Intercreditor Agreement.

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Intercreditor Agreement, (c) the Mortgages, (d) the Closing Date
Security Agreement Affirmation and (e) each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.10, 9.12 or
9.17 or pursuant to the Security Agreement to secure any of the Obligations.

 

-38-



--------------------------------------------------------------------------------

“Significant Subsidiary” of any Person shall mean a Subsidiary of that Person
that would constitute a “significant subsidiary” of such Person under Rule 1-02
of Regulation S-X promulgated in connection with the U.S. federal securities
laws.

“Similar Business” shall mean any business conducted or proposed to be conducted
by RailAmerica and its Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Solvent” shall mean, with respect to RailAmerica and its Restricted
Subsidiaries, on a consolidated basis, that as of the date of determination,
both (i) (a) the sum of RailAmerica’s and its Restricted Subsidiaries’ debts
(including contingent liabilities) does not exceed the present fair saleable
value of RailAmerica’s and its Restricted Subsidiaries’ present assets;
(b) RailAmerica’s and its Restricted Subsidiaries’ capital is not unreasonably
small in relation to their businesses as contemplated on the date of
determination; and (c) RailAmerica and its Restricted Subsidiaries have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) RailAmerica and its
Restricted Subsidiaries are “solvent,” on a consolidated basis, within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Entity” shall mean any Person set forth on Schedule 1.1(c) or (d).

“Specified Equity Contribution” shall have the meaning provided in Section 10.9.

“Specified Subsidiary” shall mean, at any date of determination (a) any
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 10% of the consolidated total
assets of RailAmerica and the Subsidiaries at such date or (ii) whose gross
revenues for such Test Period were equal to or greater than 10% of the
consolidated gross revenues of RailAmerica and the Subsidiaries for such period,
in each case determined in accordance with GAAP or (b) any Subsidiary when such
Subsidiary’s total assets or gross revenues, as applicable, is aggregated with
the total assets or gross revenues, as applicable, of each other Subsidiary that
is the subject of an event described in Section 11.5, would constitute a
Specified Subsidiary under clause (a) above.

“Sponsor” shall mean Fortress Investment Group LLC.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which

 

-39-



--------------------------------------------------------------------------------

such Person directly or indirectly through Subsidiaries has more than a 50%
equity interest at the time. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of RailAmerica.

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than an
Excluded Entity) on the Closing Date and (b) each Restricted Domestic Subsidiary
that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.10; provided that if an Excluded Entity (other than the Specified
Entities listed on Schedule 1.1(c) or 1.1 (d)) is not dissolved on or before the
six-month anniversary of the Closing Date, such Excluded Entity (other than any
Specified Entity listed on Schedule 1.1(c) or 1.1(d)) shall promptly become a
Subsidiary Guarantor, but in any event within ten Business Days after such
six-month anniversary.

“Successor” shall have the meaning provided in Section 10.3(g).

“Taxes” shall mean any current or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (including additions
to tax, interest and penalties with respect thereto), now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

“Tender Offer” shall mean the tender offer for $444,000,000 in principal amount
of the Secured Notes pursuant to the Offer to Purchase and related documents
dated February 1, 2012.

“Test Period” shall mean, for any date of determination under this Agreement,
the four consecutive fiscal quarters of RailAmerica then last ended.

“Total Assets” shall mean the total assets of RailAmerica and the Restricted
Subsidiaries (or, if specified, of the Restricted Foreign Subsidiaries only), as
shown on the most recent balance sheet constituting Section 9.1 Financials that
been delivered immediately preceding the date on which any calculation of Total
Assets is being made; provided that Total Assets shall be calculated on a Pro
Forma Basis.

“Total Commitment” shall mean the sum of the Commitments of all Lenders.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
RailAmerica or any of its Subsidiaries in connection with the Transactions.

“Transactions” shall mean (i) the negotiation, execution and delivery of this
Agreement, (ii) the repurchase of Secured Notes pursuant to the Tender Offer,
(iii) the negotiation, execution and delivery of the Revolving Credit Agreement
Amendment and (iv) all other transactions in connection with the foregoing.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

-40-



--------------------------------------------------------------------------------

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of RailAmerica that is
formed or acquired after the Closing Date (other than a Subsidiary that becomes
or is required to become a Credit Party hereunder or any Subsidiary that is a
“Restricted Subsidiary” for the purposes of the Secured Notes or any Permitted
Refinancing Indebtedness in respect thereof or any Indebtedness incurred
pursuant to Section 10.1(m) or Section 10.1(q)), only if at such time (or
promptly thereafter) RailAmerica designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary (other than RATC or a Restricted Subsidiary that is or becomes a
Credit Party) subsequently re-designated as an Unrestricted Subsidiary by
RailAmerica in a written notice to the Administrative Agent; provided that no
Default or Event of Default would result from such re-designation and (c) each
Subsidiary of an Unrestricted Subsidiary, in each case under clause (a), (b) or
(c) to the extent such designation is permitted under Section 10.6; provided,
however, that at the time of any written re-designation by RailAmerica to the
Administrative Agent that any Unrestricted Subsidiary shall no longer constitute
an Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary to the extent no Default or Event of Default would
result from such re-designation. On or promptly after the date of its formation,
acquisition or re-designation, as applicable, each Unrestricted Subsidiary
(other than an Unrestricted Subsidiary that is a Foreign Subsidiary) shall have
entered into a tax sharing agreement containing terms that, in the reasonable
judgment of the Administrative Agent, provide for an appropriate allocation of
tax liabilities and benefits. As of the Closing Date, there are no Unrestricted
Subsidiaries.

“Voting Stock” shall mean, with respect to any Person, as of any date, such
Person’s capital stock that is at the time entitled to vote for the election of
directors of such Person.

“Weighted Average Life to Maturity” when applied to any Indebtedness,
Disqualified Capital Stock or preferred stock (or commitment therefor), as the
case may be, at any date, shall mean the quotient obtained by dividing (1) the
sum of the products of the number of years from the date of determination to the
date of each successive scheduled principal payment of or commitment reduction
for such Indebtedness or redemption or similar payment with respect to such
Disqualified Capital Stock or preferred stock multiplied by the amount of such
payment or reduction, by (2) the sum of all such payments or reductions.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by any one or more of such Person and its Wholly-Owned Subsidiaries.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.”

 

-41-



--------------------------------------------------------------------------------

1.2. Exchange Rates. For purposes of determining compliance under Section 10.4,
10.5 or 10.6 with respect to any amount in a foreign currency, such amount shall
be deemed to equal the Dollar equivalent thereof based on the average exchange
rate for such foreign currency for the most recent twelve-month period
immediately prior to the date of determination in a manner consistent with that
used in calculating Consolidated EBITDA for the related period. For purposes of
determining compliance with Sections 10.1 and 10.2, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced. The principal amount of any Indebtedness incurred
to refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being refinanced, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such refinancing.

SECTION 2. Amount and Terms of Credit

2.1. Commitments and Loans.

(a) Subject to and upon the terms and conditions herein set forth, each Initial
Lender severally (and not jointly) agrees on the Closing Date to make a loan or
loans denominated in Dollars (each an “Initial Loan”) to the Borrowers in an
amount equal to such Initial Lender’s Initial Commitment, which Initial Loans
may, at the option of the Borrowers, be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans in accordance with the provisions
hereof; provided that all Initial Loans made by each of the Initial Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Initial Loans of the same Type. Amounts paid or
prepaid in respect of Initial Loans may not be reborrowed.

(b) Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (A) any exercise of such option shall not affect the obligation of
the Borrowers to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the
Borrowers resulting therefrom (which obligation of the Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it).

 

-42-



--------------------------------------------------------------------------------

2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings. Each
Borrowing of Loans shall be in a minimum amount of $1,000,000 and in an integral
multiple of $500,000. More than one Borrowing may be incurred on any date;
provided that at no time shall there be outstanding more than ten Borrowings of
Eurodollar Loans under this Agreement.

2.3. Notice of Borrowing.

(a) Whenever the Borrowers desire to incur Loans hereunder, they shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 12:00
Noon (New York time) at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Eurodollar
Loans, and (ii) prior to 12:00 Noon (New York time) at least one (1) Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of ABR Loans pursuant to a Notice of Borrowing/Continuation.
Each such Notice of Borrowing/Continuation, except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall specify (i) the
aggregate principal amount of Loans to be made pursuant to such Borrowing,
(ii) the date of Borrowing (which shall be a Business Day); (iii) whether the
respective Borrowing shall consist of ABR Loans or Eurodollar Loans and, if
Eurodollar Loans, the Interest Period to be initially applicable thereto and
(iv) the Class of the Borrowing. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of each proposed Borrowing of Loans, of such Lender’s Applicable Percentage
thereof and of the other matters covered by the related Notice of
Borrowing/Continuation.

(b) Without in any way limiting the obligation of the Borrowers to confirm in
writing any notice they may give hereunder by telephone, the Administrative
Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrowers. In each such case, the
Borrowers hereby waive the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

2.4. Disbursement of Funds.

(a) No later than 12:00 Noon (New York time) on the date specified in each
Notice of Borrowing/Continuation of Loans, each Lender will make available its
Applicable Percentage, if any, of each Borrowing of Loans requested to be made
on such date in the manner provided below.

(b) Each Lender shall make available all amounts it is to fund to the Borrowers
under any Borrowing in Dollars in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will make available to the Borrowers, by depositing to RailAmerica’s
account designated in the Notice of Borrowing/Continuation (on behalf of the
Borrowers) the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative

 

-43-



--------------------------------------------------------------------------------

Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing, and the Administrative Agent, in
reliance upon such assumption, may (in its sole discretion and without any
obligation to do so) make available to the Borrowers a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available the same to
the Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrowers and the Borrowers,
jointly and severally, shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrowers, jointly and severally, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, the greater of (x) the
Federal Funds Effective Rate and (y) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) if paid by the Borrowers, the then-applicable rate of interest for ABR
Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrowers may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrowers, jointly and severally, shall repay to the Administrative
Agent in Dollars, for the benefit of the Initial Lenders, on the Initial
Maturity Date, the then-unpaid Initial Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder and the Type and Class of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender or the
Administrative Agent hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable

 

-44-



--------------------------------------------------------------------------------

law, be prima facie evidence of the existence and amounts of the obligations of
the Borrowers therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such account, such Register or
such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrowers to repay (with applicable interest) the
Loans made to the Borrowers in accordance with the terms of this Agreement.

2.6. Conversions and Continuations.

(a) The Borrowers shall have the option on any Business Day to convert all or a
portion equal to at least $1,000,000 of the outstanding principal amount of
Loans made to the Borrowers from one Type into a Borrowing or Borrowings of
another Type and the Borrowers shall have the option on any Business Day to
continue the outstanding principal amount of any Eurodollar Loans as Eurodollar
Loans for an additional Interest Period; provided that (i) no partial conversion
of Eurodollar Loans shall reduce the outstanding principal amount of Eurodollar
Loans made pursuant to a single Borrowing to less than $1,000,000, (ii) ABR
Loans may not be converted into Eurodollar Loans if an Event of Default is in
existence on the date of the conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) Eurodollar Loans may not be continued as Eurodollar Loans
for an additional Interest Period if an Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no conversion or continuation of Eurodollar Loans may be
made on a day other than the last day of the Interest Period applicable thereto
and (v) Borrowings resulting from conversions pursuant to this Section 2.6 shall
be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrowers by giving the Administrative
Agent at the Administrative Agent’s Office prior to 12:00 noon (New York time)
at least three Business Days’ (or one Business Day’s notice in the case of a
conversion into ABR Loans) prior written notice (or telephonic notice promptly
confirmed in writing) (each a “Notice of Conversion or Continuation”) specifying
the Loans to be so converted or continued, the Type and Class of Loans to be
converted or continued into and, if such Loans are to be converted into or
continued as Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such Eurodollar Loans shall be automatically converted on the
last day of the current Interest Period into ABR Loans. If upon the expiration
of any Interest Period in respect of Eurodollar Loans, the Borrowers have failed
to elect a new Interest Period to be applicable thereto as provided in paragraph
(a) above, the Borrowers shall be deemed to have elected to continue such
Borrowing of Eurodollar Loans into a Borrowing of Eurodollar Loans with an
Interest Period of one month’s duration effective as of the expiration date of
such current Interest Period.

2.7. Pro Rata Borrowings. It is understood that no Lender shall be responsible
for any default by any other Lender in its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

 

-45-



--------------------------------------------------------------------------------

2.8. Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the ABR Margin plus
the ABR in effect from time to time.

(b) The unpaid principal amount of each Eurodollar Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Eurodollar Margin in effect from time to time plus the relevant Eurodollar Rate.

(c) If there is an Event of Default or if all or a portion of (i) the principal
amount of any Loan or (ii) any interest payable thereon or Fee shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), the
Obligations shall bear interest at a rate per annum that is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of any other outstanding amount, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from and including
the date of such non-payment to but excluding the date on which such amount is
paid in full (after as well as before judgment).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the applicable Maturity Date thereof),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (ii) in the event of any conversion of
any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion and (iii) interest accrued pursuant to Section 2.8(c) shall be
payable on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans, shall promptly notify the Borrowers and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

2.9. Interest Periods.

At the time the Borrowers give a Notice of Borrowing/Continuation in respect of
the making of, or conversion into or continuation as, a Borrowing of Eurodollar
Loans (in the case of the initial Interest Period applicable thereto) or prior
to 12:00 p.m. (New York time) on the third Business Day prior to the expiration
of an Interest Period applicable to a Borrowing of Eurodollar Loans, the
Borrowers shall have the right to elect by giving the Administrative Agent

 

-46-



--------------------------------------------------------------------------------

written notice (or telephonic notice promptly confirmed in writing) the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrowers, be a one, two, three or six month period or, if agreed to by
each Lender and the Administrative Agent (in its capacity as such), a seven or
fourteen day period or a nine or twelve month period. Notwithstanding anything
to the contrary contained above:

(i) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

(ii) if any Interest Period relating to a Borrowing of Eurodollar Loans begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a Eurodollar Loan would
otherwise expire on a day that is not a Business Day but is a day that is after
the last Business Day in such month, such Interest Period shall expire on the
next preceding Business Day; and

(iv) the Borrowers shall not be entitled to elect any Interest Period in respect
of any Eurodollar Loan if such Interest Period would extend beyond the
applicable Maturity Date thereof.

2.10. Increased Costs, Illegality, etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the Eurodollar Rate for any Interest Period that
(x) deposits in the principal amounts of the Loans comprising such Eurodollar
Loan Borrowing are not generally available in the relevant market, (y) by reason
of any changes arising on or after the Closing Date affecting the interbank
eurodollar market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Eurodollar Rate or (z) the Administrative Agent is advised in writing by the
Required Lenders that the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making their Loans
included in such Borrowing for such Interest Period; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar
Loans (or, in

 

-47-



--------------------------------------------------------------------------------

the case of increased costs attributable to Taxes, any Loan) because of (x) any
change since the date hereof in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, without limitation, a
change in official reserve requirements, and/or (y) other circumstances
affecting the interbank eurodollar market or the position of such Lender in such
market (provided that in the case of any increased costs attributable to Taxes,
this clause (ii) shall apply only to the extent such increased costs resulted
from a change in a Requirement of Law after the date such Lender becomes a party
hereto, except to the extent such Lender’s assignor, if any, was entitled to
compensation for such increased costs immediately prior to such assignment);
provided further that it is understood and agreed that, for the purposes of this
Section 2.10(a)(ii), (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law regardless of the date enacted,
adopted, issued or implemented); or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to RailAmerica and to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (i) above, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies RailAmerica and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing/Continuation
given by the Borrowers with respect to Eurodollar Loans that have not yet been
incurred shall be deemed rescinded by the Borrowers, (y) in the case of
clause (ii) above, the Borrowers, jointly and severally, shall pay to such
Lender, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to
RailAmerica by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrowers shall take

 

-48-



--------------------------------------------------------------------------------

one of the actions specified in Section 2.10(b) as promptly as possible and, in
any event, within the time period required by law. Notwithstanding anything to
the contrary contained herein, this clause (a) shall not apply to any increased
costs attributable to (W) any Taxes that are grossed-up or indemnified pursuant
to Section 5.4, (X) any Taxes that are described in clauses (ii), (iii) or
(iv) of the definition of the Excluded Taxes, (Y) any Other Connection Taxes
that are imposed on or measured by net income or profits (or franchise or
similar taxes imposed in lieu thereof) and (Z) any Other Connection Assignment
Taxes as defined in Section 5.4(b).

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrowers may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if
the affected Eurodollar Loan is then being made pursuant to a Borrowing, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrowers were notified
by a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’ notice
to the Administrative Agent, require the affected Lender to convert each such
Eurodollar Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

(c) If, after the Closing Date, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority, the
National Association of Insurance Commissioners, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
the date hereof regarding capital adequacy (whether or not having the force of
law) of any such authority, association, central bank or comparable agency (it
is understood and agreed that, for the purposes of this Section 2.10(c), (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law regardless of the date enacted, adopted, issued or
implemented), has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Related Party’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Related Party could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrowers, jointly and severally, shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or its parent for such reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the date hereof. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to RailAmerica (on its own behalf) which notice shall set forth in
reasonable detail the

 

-49-



--------------------------------------------------------------------------------

basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish any
of the Borrowers’ obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

2.11. Compensation.

If (a) any payment of principal of any Eurodollar Loan is made by the Borrowers
to or for the account of a Lender other than on the last day of the Interest
Period for such Eurodollar Loan as a result of a payment or conversion pursuant
to Section 2.5, 2.6, 2.10, 5.1, 5.2 or a required assignment pursuant to
Section 13.7, as a result of acceleration of the maturity of the Loans pursuant
to Section 11 or for any other reason, (b) any Borrowing of Eurodollar Loans is
not made as a result of a withdrawn Notice of Borrowing/Continuation, (c) any
ABR Loan is not converted into a Eurodollar Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any Eurodollar Loan is not continued
as a Eurodollar Loan as a result of a withdrawn Notice of Conversion or
Continuation or (e) any prepayment of principal of any Eurodollar Loan is not
made as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or
5.2, the Borrowers, jointly and severally, shall, after receipt of a written
request by such Lender (which request shall set forth in reasonable detail the
basis for requesting such amount), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that such Lender may reasonably incur as a
result of such payment, failure to convert, failure to continue or failure to
prepay, including any loss, cost or expense (excluding loss of anticipated
profits) actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such
Eurodollar Loan.

2.12. Change of Lending Office.

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b) or 5.4 with respect to
such Lender, it will, if requested by the Borrowers, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrowers or the right of any Lender provided in Section 2.10 or 5.4.

2.13. Notice of Certain Costs.

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Sections 2.10, 2.11 or 5.4 is given by any Lender more than
180 days after such Lender has knowledge (or should have had knowledge) of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections, such
Lender shall not be entitled to compensation under Sections 2.10, 2.11 or 5.4,
as the case may be, for any such amounts incurred or accruing prior to the 180th
day prior to the giving of such notice to RailAmerica.

 

-50-



--------------------------------------------------------------------------------

2.14. Amortization.

(a) The Borrowers shall pay to the Administrative Agent, for the ratable account
of the Initial Lenders, on the dates set forth below or, if any such date is not
a Business Day, on the immediately preceding Business Day (each such date, a
“Initial Loan Repayment Date”) a principal amount in respect of the Initial
Loans equal to (x) the aggregate principal amount of Initial Loans made to the
Borrowers on the Closing Date multiplied by (y) the percentage set forth below
opposite such Initial Loan Repayment Date (each, an “Initial Loan Repayment
Amount”), as each such Initial Loan Repayment Amount may be reduced pursuant to
the other terms hereof:

Amortization Table

 

Date

   Percentage  

June 30, 2012

     0.25 % 

September 30, 2012

     0.25 % 

December 31, 2012

     0.25 % 

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

Initial Loan Maturity Date

     93.25 % 

 

-51-



--------------------------------------------------------------------------------

To the extent not previously paid, all Initial Loans shall be due and payable on
the Initial Loan Maturity Date.

(b) In the event that any Incremental Loans are made, such Incremental Loans
shall, subject to Section 2.15, be repaid by the Borrowers in the amounts (each,
an “Incremental Loan Repayment Amount”) and on the dates (each an “Incremental
Loan Repayment Date”) set forth in the applicable Joinder Agreement. In the
event that any Extended Loans are established, such Extended Loans shall,
subject to Section 3.1, be repaid by the Borrowers in the amounts (each such
amount with respect to any Extended Repayment Date, an “Extended Loan Repayment
Amount”) and on the dates (each, an “Extended Loan Repayment Date”) set forth in
the applicable Extension Amendment. In the event that any Refinancing Loans are
established, such Refinancing Loans shall, subject to Section 3.2, be repaid by
the Borrowers in the amounts (each such amount with respect to any Refinancing
Loan Repayment Date, a “Refinancing Loan Repayment Amount”) and on the dates
(each, an “Refinancing Loan Repayment Date”) set forth in the applicable
Refinancing Amendment. To the extent not previously paid, all Loans shall be due
and payable on the applicable Maturity Date thereof.

2.15. Incremental Facilities.

(a) The Borrowers may by written notice to the Administrative Agent elect to
request, prior to the Latest Maturity Date, additional term loans hereunder (any
such additional term loans, the “Incremental Loans” and the commitments
therefor, the “Incremental Commitments”) in an aggregate principal amount
(x) for all such additional term loans not in excess of $150.0 million and
(y) on any Incremental Closing Date, not less than, unless otherwise approved by
the Administrative Agent, the higher of (I) $25.0 million and (II) any integral
multiple of $5.0 million in excess of $25.0 million. Each such notice shall
specify (A) the date (each, an “Incremental Closing Date”) on which the
Borrowers propose that the Incremental Loans shall be made, which shall be a
date not less than 10 Business Days (or such lesser number of days as may be
acceptable to the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent and (B) the identity of each Lender or
other Person that is an eligible assignee pursuant to Section 13.6(b) to whom
the Borrowers propose any portion of such Incremental Commitments be allocated
(each, an “Incremental Lender”) and the amounts of such allocations; provided
that (i) no Incremental Lender that is not an existing Lender, an Affiliate of a
Lender or an Approved Fund shall provide Incremental Loans unless the
Administrative Agent shall have consented thereto (such consent not to be
unreasonably withheld or delayed), (ii) any Affiliated Lender providing an
Incremental Loan shall be subject to the same restrictions set forth in
Section 13.6(f),(g) and (h) as it would otherwise be subject to with respect to
any purchase by or assignment to such Affiliated Lender of Loans and (iii) any
Lender approached to provide all or a portion of any Incremental Loans may elect
or decline, in its sole discretion, to provide such Incremental Loans. Such
Incremental Loans shall be made on the Incremental Closing Date; provided that
(1) no Default or Event of Default shall exist on such Incremental Closing Date
before or after giving effect to such Incremental Loans; (2) all representations
and warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) with the same effect
as though such representations and warranties had been made on and as of the

 

-52-



--------------------------------------------------------------------------------

date of such Incremental Closing Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date); provided that, if the proceeds of such
Incremental Loans are used to consummate a Permitted Acquisition, the only
representations and warranties that shall be required to be true and correct are
those set forth in Sections 8.2. 8.3, 8.5, 8.7, 8.16, 8.20 (provided that the
target of such Permitted Acquisition shall be subject to Section 9.10), 8.21 and
8.23; (3) the Incremental Loans shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrowers, the Incremental
Lenders and the Administrative Agent, and each of which shall be recorded in the
Register and shall be subject to the requirements set forth in Section 5.4(c);
(4) the Credit Parties shall deliver or cause to be delivered any legal opinions
or other documents (including without limitation guarantee and collateral
reaffirmation agreements) reasonably requested by Administrative Agent in
connection with any such transaction; (5) the Consolidated Senior Secured Net
Debt to Consolidated EBITDA Ratio as of the Incremental Closing Date after
giving effect to the Incremental Loans on a Pro Forma Basis (but without
counting any cash or Permitted Investments representing proceeds of such
Incremental Loans in calculating clause (y) of the definition of Consolidated
Senior Secured Net Debt) shall be less than or equal to 4.0 to 1.0; (6) the
maturity date of such Incremental Loans shall be no earlier than the Initial
Loan Maturity Date; (7) the Weighted Average Life to Maturity of such
Incremental Loans shall be no shorter than the Weighted Average Life to
Maturity, as of such Incremental Closing Date, of the Initial Loans outstanding
as of such Incremental Closing Date; (8) the All-In Yield of the Incremental
Loans shall be determined by the Borrowers and the applicable Incremental
Lenders (provided that the All-In Yield applicable to such Incremental Loans
shall not be greater than the All-In Yield for the Initial Loans plus 50 basis
points per annum unless the ABR Margin and the Eurodollar Margin are increased
so as to cause the All-In Yield for the Initial Loans to equal the All-In Yield
for such Incremental Loans minus 50 basis points per annum); (9) such
Incremental Loans shall be secured by a pari passu lien on the Collateral
securing the Loans and shall be guaranteed by all of the Subsidiary Guarantors;
and (10) such Incremental Loans shall be on terms and pursuant to a fully
executed Joinder Agreement (provided that, to the extent such terms and
documentation are not consistent with the existing Credit Documents (except to
the extent permitted by clause (6), (7) or (8) above), they shall be reasonably
satisfactory to the Administrative Agent).

(b) Any Incremental Loans made on an Incremental Closing Date shall be
designated a separate series (a “Series”) of Incremental Loans for all purposes
of this Agreement. On any Incremental Closing Date on which any Incremental
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions and any additional terms and conditions set forth
in the applicable Joinder Agreement, (i) each Incremental Lender with an
Incremental Commitment of the applicable Series shall make an Incremental Loan
to the Borrower in an amount equal to its Incremental Commitment of such Series,
and (ii) each Incremental Lender of any Series shall become a Lender hereunder
with respect to the Incremental Commitment of such Series and the Incremental
Loans of such Series made pursuant thereto. The Incremental Commitment and
Incremental Loans established pursuant to this Section shall be entitled to all
the benefits afforded by, this Agreement and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests

 

-53-



--------------------------------------------------------------------------------

created by the Security Documents. The Administrative Agent, the Collateral
Agent and the Credit Parties (without the consent any Lender that would
otherwise be required under Section 13.1) may effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effectuate the provisions of this
Section 2.15.

2.16. Defaulting Lenders.

(a) Payments. Any amount paid by the Borrowers for the account of a Defaulting
Lender that was or is a Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest bearing account until (subject
to Section 2.16(d)) the termination of the Commitments and payment in full of
all obligations of the Borrowers hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of post-default interest and
then current interest due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, third to the payment of fees then due and
payable to the Non-Defaulting Lenders that are Lenders hereunder, ratably among
them in accordance with the amounts of such fees then due and payable to them,
fourth to pay principal amounts then due and payable to the Non-Defaulting
Lenders that are Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, fifth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders that are Lenders, and
sixth after the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

(b) Fees. Anything herein to the contrary notwithstanding, if a Lender becomes,
and during the period it remains, a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees accruing during such period pursuant to
Section 4.1 (without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees).

(c) Termination of Defaulting Lender Commitment. The Borrowers may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.16(a)
will apply to all amounts thereafter paid by the Borrowers for the account of
such Defaulting Lender (whether on account of principal, interest, fees,
indemnity payments or other amounts), provided that such termination will not be
deemed to be a waiver or release of any claim the Borrowers and the
Administrative Agent may have against such Defaulting Lender.

(d) Cure. If the Borrowers and the Administrative Agent agree in writing in
their discretion that a Lender that is a Defaulting Lender or a Potential
Defaulting Lender should no longer be deemed to be a Defaulting Lender or
Potential Defaulting Lender, as the case may

 

-54-



--------------------------------------------------------------------------------

be, the Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.16(a)), such Lender will
comply with its funding obligations hereunder as the Administrative Agent may
determine to be necessary, whereupon such Lender will cease to be a Defaulting
Lender or Potential Defaulting Lender and will be a Non-Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Potential Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender or Potential Defaulting Lender.

SECTION 3. Extensions/Refinancings.

3.1. Extensions.

(a) The Borrowers may at any time, and from time to time, request that all or a
portion of the Loans of any Class (an “Existing Class”) be converted to extend
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Existing Class (any such Loans
which have been so converted, “Extended Loans”) and to provide for other terms
consistent with this Section 3.1. In order to establish any Extended Loans,
RailAmerica shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of such Existing Class) (a
“Loan Extension Request”) setting forth the proposed terms of the Extended Loans
to be established, which shall (I) be identical as offered to each Lender under
such Existing Class (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Class and (II)
be identical to the Loans of the Existing Class from which they are to be
converted except (w) the scheduled final maturity date shall be extended and any
or all of the scheduled amortization payments of the aggregate principal amount
of the Extended Loans may be delayed to later dates than the scheduled
amortization of principal of such Existing Class (with any such delay resulting
in a corresponding adjustment to the scheduled amortization payments reflected
in Section 2.14 or in the applicable Extension Amendment, as the case may be,
with respect to the Existing Class from which such Extended Loans were
converted, in each case as more particularly set forth in Section 3.1(b) below),
(x) (A) the Eurodollar Margin and the ABR Margin with respect to the Extended
Loans may be higher or lower than the Eurodollar Margin and the ABR Margin for
the Existing Class (or another interest rate mechanism or other interest rates
for such Extended Loans may be agreed to by the Lenders providing the Extended
Loans and the Borrowers) and/or (B) additional fees (including original issue
discount and upfront fees) may be payable to the Lenders providing such Extended
Loans in addition to or in lieu of any increased margins contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (y) Extended Loans may have call protection as may be
agreed by the Borrowers and the Lenders thereof and (z) the Extension Amendment
relating to such Extended Loans may provide for other covenants and terms
applicable to such Extended Loans that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Loans);

 

-55-



--------------------------------------------------------------------------------

provided that (i) any Extended Loans may participate in any voluntary or
mandatory repayments or prepayments hereunder on a pro rata basis or less than a
pro rata basis (but not greater than a pro rata basis) with respect to the Loans
of the Existing Class from which they are to be converted, in each case as
specified in the respective Loan Extension Request; (ii) no Default shall have
occurred and be continuing at the time an Extension Amendment becomes effective;
(iii) the Weighted Average Life to Maturity of any Extended Loans of a given
Extension Series at the time of establishment thereof shall be no shorter (other
than by virtue of amortization or prepayment of such Indebtedness prior to the
time of incurrence of such Extended Loans) than the Weighted Average Life to
Maturity, as of the date of the Extension Amendment relating to such Extended
Loans, of the Existing Class; (iv) in no event shall the final maturity date of
any Extended Loans of a given Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Class of
Loans hereunder; (v) any such Extended Loans (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreement (to the extent
the Intercreditor Agreement is then in effect); (vi) at no time shall there be
Classes of Loans hereunder (including Incremental Loans, Extended Loans and
Refinancing Loans) that have more than six (6) different maturity dates; and
(vii) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing. Any Extended Loans amended pursuant to any
Extension Amendment shall be designated a separate Extension Series of Extended
Loans for all purposes of this Agreement; provided that any Extended Loans may,
to the extent provided in the applicable Extension Amendment, be designated as
an increase in any previously established Class of Loans that has a later
maturity date than the Loans of the Existing Class from which such Loans are
being extended. No Lender shall have any obligation to agree to have any of its
Loans converted into Extended Loans pursuant to any Loan Extension Request.

(b) RailAmerica shall provide the applicable Loan Extension Request at least
five (5) Business Days prior to the date on which Lenders of the Existing Class
(the “Existing Lenders”) are requested to respond. Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Existing Class of Loans subject
to such Loan Extension Request converted into Extended Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Loan Extension Request of the amount of its Existing Class of Loans
subject to such Loan Extension Request that it has elected to convert into
Extended Loans; provided that if any Existing Lenders fail to respond, such
Existing Lenders will be deemed to have declined to extend their Loans. In the
event that the aggregate amount of Loans subject to Extension Elections exceeds
the amount of Extended Loans requested pursuant to the Loan Extension Request,
the Existing Class of Loans subject to Extension Elections shall be converted to
Extended Loans on a pro rata basis based on the amount of the Existing Class of
Loans included in each such Extension Election.

(c) Extended Loans shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, notwithstanding anything to the contrary
set forth in Section 13.1, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Loans established
thereby) executed by the Credit Parties, the Administrative Agent and the
Extending Lenders. No Extension Amendment shall provide for any tranche of
Extended Loans in an aggregate principal amount that is less than $25,000,000
(unless the Administrative Agent shall agree to a lesser amount). In addition to
any terms and changes required or permitted by Section 3.1(a), each Extension
Amendment (x) shall amend the

 

-56-



--------------------------------------------------------------------------------

scheduled amortization payments pursuant to Section 2.14 or the applicable
Joinder Agreement with respect to the Existing Class from which the Extended
Loans were converted to reduce each scheduled amortization payment for the
Existing Class in the same proportion as the amount of Existing Class that shall
have been converted pursuant to such Extension Amendment; (y) may, but shall not
be required to, impose additional requirements (not inconsistent with the
provisions of this Agreement in effect at such time) with respect to the final
maturity and Weighted Average Life to Maturity of Incremental Loans incurred
following the date of such Extension Amendment. Notwithstanding anything to the
contrary in this Section 3.1 and without limiting the generality or
applicability of Section 13.1 to any Section 3.1 Additional Amendments (as
defined below) or any of the consents or votes of the Required Lenders, all
affected Lenders or all Lenders that may be required pursuant to Section 13.1,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 3.1 Additional Amendment”) to this Agreement
and the other Credit Documents; provided that such Section 3.1 Additional
Amendments are within the requirements of Section 3.1(a) and do not become
effective prior to the time that such Section 3.1 Additional Amendments have
been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of Incremental Loans provided for in any Joinder Agreement
and Refinancing Loans provided for in any Refinancing Amendment and (2) consents
applicable to holders of any Extended Loans provided for in any Extension
Amendment) by such of the Lenders, Credit Parties and other parties (if any) as
may be required in order for such Section 3.1 Additional Amendments to become
effective in accordance with Section 13.1.

(d) The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 3.1(a) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) items similar to those in
Sections 6.3, 6.8, 6.11 and 6.13 with respect to the transactions contemplated
by any Extension Amendment (with references to the Closing Date being replaced
by the effective date of such Extension Amendment) (it being understood that any
such items that are substantially consistent with those delivered on the Closing
Date shall be satisfactory) and (ii) reaffirmation agreements and/or such
amendments to the Security Documents as may be reasonably requested by the
Collateral Agent in order to ensure that the Extended Loans are provided with
the benefit of the applicable Credit Documents. Each exercise of the extension
feature referred to in this Section 3.1 shall result in the Extended Loans and
the Existing Class each being deemed a separate Class of Loans, and any Class of
Loans may thereafter be extended in whole or in part pursuant to this
Section 3.1 (whether or not such Class had previously been offered an extension
pursuant to this Section 3.1).

3.2. Refinancing Amendments.

(a) At any time after the Closing Date, the Borrowers may obtain, from any
Lender or any Additional Refinancing Lender, Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Loans then outstanding
under this Agreement (including any Incremental Loans, Extended Loans or other
Refinancing Loans) pursuant to an amendment to this Agreement (such an
amendment, a “Refinancing Amendment”). The effectiveness of any Refinancing
Amendment shall be subject to (i) there being no Default or Event of Default on
such date before or after giving effect to such Refinancing Loans; (ii) all
representations and

 

-57-



--------------------------------------------------------------------------------

warranties made by any Credit Party contained herein or in the other Credit
Documents being true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) with the same effect
as though such representations and warranties had been made on and as of the
date of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date); and (iii) to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent on the date thereof of (a) items similar to
those in Sections 6 with respect to the transactions contemplated by any
Refinancing Amendment (with references to the Closing Date being replaced by the
effective date of such Refinancing Amendment) and (b) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Collateral Agent in order to ensure that the Extended Loans are provided
with the benefit of the applicable Credit Documents. The agent for the Credit
Agreement Refinancing Indebtedness, if such Indebtedness is secured by a Lien on
any asset of RailAmerica or any Restricted Subsidiary shall enter into each of
the Intercreditor Agreements in the capacity as an agent for such Credit
Agreement Refinancing Indebtedness.

(b) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 3.2(a) shall be in an aggregate principal amount that is (x) not less
than $50,000,000 and (y) an integral multiple of $5,000,000 in excess thereof.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto. Any Refinancing Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 3.2. This Section 3.2 shall supersede any provisions in Section 13.1 to
the contrary.

(d) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 3.2(a) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) items similar to those in
Sections 6 with respect to the transactions contemplated by any Refinancing
Amendment (with references to the Closing Date being replaced by the effective
date of such Refinancing Amendment) (it being understood that any such items
that are substantially consistent with those delivered on the Closing Date shall
be satisfactory) and (ii) reaffirmation agreements and/or such amendments to the
Security Documents as may be reasonably requested by the Collateral Agent in
order to ensure that the Refinancing Loans are provided with the benefit of the
applicable Credit Documents. Each exercise of the refinancing feature referred
to in this Section 3.2 shall result in the Refinancing Loans being deemed a
separate Class of Loans.

 

-58-



--------------------------------------------------------------------------------

SECTION 4. Fees

4.1. Fees. The Borrowers, jointly and severally, agree to pay the fees to the
Administrative Agent as set forth in the Administrative Agent Fee Letter.

SECTION 5. Payments

5.1. Voluntary Prepayments.

(a) Subject to Section 5.1(b), the Borrowers shall have the right to prepay
Loans in whole or in part from time to time on the following terms and
conditions: (a) the Borrowers shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of their intent to make such prepayment, the amount of
such prepayment and (in the case of Eurodollar Loans) the specific Borrowing(s)
pursuant to which made, which notice shall be given by the Borrowers no later
than 10:00 a.m. (New York time) one Business Day prior to the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders, (b) each partial prepayment of any Borrowing of Loans shall be
in a multiple of $500,000 (or $1,000,000 in the case of Eurodollar Loans) and in
an aggregate principal amount of at least $1,000,000 (or $5,000,000 in the case
of Eurodollar Loans); provided that no partial prepayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than $1,000,000 and
(c) any prepayment of Eurodollar Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrowers with the applicable provisions of
Section 2.11. Each prepayment in respect of any Loans pursuant to this
Section 5.1 (other than as otherwise set forth in Section 5.1(c)) shall be
(a) applied to the Class or Classes of Loans as the Borrower may specify (but on
a pro rata basis to the Lenders in such Class) and (b) applied to reduce Initial
Loan Repayment Amounts, Incremental Loan Repayment Amounts, (subject to
Section 3.1), Extended Loan Repayment Amounts and (subject to Section 3.2)
Refinancing Loan Repayment Amounts, as the case may be, in each case, in such
order as the Borrower may specify. Notwithstanding the foregoing, the Borrower
may not repay (x) Extended Loans of any Extension Series unless such prepayment
is accompanied by a pro rata repayment of Loans of the Existing Class from which
such Extended Loans were converted (or such Loans of the Existing Class have
otherwise been repaid in full) or (y) Refinancing Loans of any Refinancing
Series unless such prepayment is accompanied by a pro rata repayment of the
Class of Loans that such Refinancing Loans refinanced (if such Class of Loans
was not refinanced in full).

(b) In the event that, within one year of the Closing Date, (x) the Borrowers
make any prepayment of Initial Loans (including pursuant to Section 5.1(c) or
5.2(b)) in connection with any Repricing Transaction or (y) effect any
amendment, supplement or modification hereof or hereto resulting in a Repricing
Transaction, the Borrowers shall pay to the Administrative Agent, for the
ratable account of the Lenders, without duplication, (I) in the case of clause
(x), a prepayment premium of 1% of the amount of the Initial Loans being prepaid
and (II) in the case of clause (y), a payment equal to 1% of the aggregate
amount of the applicable Loans outstanding immediately prior to such amendment.

 

-59-



--------------------------------------------------------------------------------

(c)

(i) Notwithstanding anything to the contrary in this Agreement, any Prepaying
Borrower Party shall have the right at any time and from time to time to prepay
Loans to the Lenders at a discount to the par value of such Loans (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 5.1(c); provided that (A) no Discounted Voluntary Prepayment shall be
made from the proceeds of any loan under the Revolving Credit Agreement, (B) any
Discounted Voluntary Prepayment shall be offered to all Lenders on a pro rata
basis based on the then outstanding Loans and (C) no Default or Event of Default
has occurred and is continuing or would result from the Discounted Voluntary
Prepayment (and RailAmerica shall provide the Administrative Agent a certificate
to that effect).

(ii) To the extent a Prepaying Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Prepaying Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit N hereto (each,
a “Discounted Prepayment Option Notice”) that such Prepaying Borrower Party
desires to prepay the Loans in an aggregate principal amount specified therein
by the Prepaying Borrower Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Loans as specified
below. The Proposed Discounted Prepayment Amount of Loans shall not be less than
$25,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount of Loans, (B) a discount range (which may be a
single percentage) selected by the Prepaying Borrower Party with respect to such
proposed Discounted Voluntary Prepayment (representing the percentage of par of
the principal amount of Loans to be prepaid) (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 5.1(c)(ii), the Administrative Agent shall promptly notify each Lender
thereof. On or prior to the Acceptance Date, each such Lender may specify by
written notice substantially in the form of Exhibit O hereto (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a minimum price (the
“Acceptable Price”) within the Discount Range (for example, 80% of the par value
of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Prepaying Borrower Party, shall determine the applicable discount for Loans (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the Prepaying Borrower Party if the Prepaying Borrower Party has
selected a single percentage pursuant to Section 5.1(c)(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at which the
Prepaying Borrower Party can pay the Proposed Discounted Prepayment Amount in
full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the lowest Acceptable Price); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable

 

-60-



--------------------------------------------------------------------------------

Price, the Applicable Discount shall be the highest Acceptable Price specified
by the Lenders that is within the Discount Range. The Applicable Discount shall
be applicable for all Lenders who have offered to participate in the Voluntary
Discounted Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Loans whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Loans at any discount to
their par value within the Applicable Discount.

(iv) The Prepaying Borrower Party shall make a Discounted Voluntary Prepayment
by prepaying those Loans (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is equal to
or lower than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Prepaying Borrower Party shall prepay such Qualifying
Loans ratably among the Qualifying Lenders based on their respective principal
amounts of such Qualifying Loans (subject to rounding requirements specified by
the Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Prepaying Borrower Party shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), upon irrevocable
notice substantially in the form of Exhibit P hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 11:00 a.m. (New York City time), three Business Days prior to the date of
such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent. Upon receipt of any Discounted Voluntary
Prepayment Notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 5.1(c)(iii) above) established by the Administrative Agent in
consultation with the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Prepaying Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.

 

-61-



--------------------------------------------------------------------------------

5.2. Mandatory Prepayments.

(a) Asset Sales. Not later than three (3) Business Days following the receipt of
any Net Proceeds from any Asset Sale by RailAmerica or any of its Restricted
Subsidiaries (other than an Asset Sale made pursuant to Section 10.4(a), (c),
(d), (e), (f), (g), (h) or (i)) or from any Casualty Event, the Borrowers shall
make prepayments of Loans in an aggregate amount equal to 100% of such Net
Proceeds; provided, however, that (I) if at the time that any such prepayment
would be required, any Credit Party is required to offer to repurchase or to
prepay any Secured Notes or any Other Pari Passu Lien Obligations (or any
Permitted Refinancing Indebtedness in respect thereof that is secured by the
Collateral on a pari passu basis with the Obligations) pursuant to the terms of
the documentation governing such Indebtedness with such Net Proceeds (such
Secured Notes or any Other Pari Passu Lien Obligations (or any Permitted
Refinancing Indebtedness in respect thereof) required to be offered to be so
repurchased or prepaid, “Other Applicable Indebtedness”), then the Borrowers may
apply such Net Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Loans and Other Applicable
Indebtedness outstanding at such time (and in the case of such Other Applicable
Indebtedness, at a prepayment price of no more than 100% of principal amount);
provided that the portion of such Net Proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such Net Proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Proceeds shall be allocated to the
Loans in accordance with the terms hereof) to the prepayment of the Loans and to
the repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Loans that would have otherwise been required pursuant to this
Section 5.2(a) shall be reduced by the amount of such Other Applicable
Indebtedness so repaid with such Net Proceeds and to the extent the holders of
Other Applicable Indebtedness decline to have such Other Applicable Indebtedness
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten (10) Business Days after the date of such rejection) be applied to
prepay the Loans in accordance with the terms hereof; and (II) so long as no
Event of Default shall then exist or would arise therefrom, such Net Proceeds
shall not be required to be so applied toward such prepayment to the extent that
such Net Proceeds are used within 365 days of the date such Net Proceeds are
received by RailAmerica or a Restricted Subsidiary to make an Investment in
(w) any one or more businesses (provided that such Investment in any business is
in the form of the acquisition of Equity Interests and results in RailAmerica or
a Restricted Subsidiary, as the case may be, owning an amount of the Equity
Interests of such business such that it constitutes a Restricted Subsidiary),
(x) capital expenditures for RailAmerica and its Restricted Subsidiaries,
(y) acquisitions of other assets that, in each of (w), (x), (y) and (z), are
used or useful in a Similar Business that becomes a Restricted Subsidiary of
RailAmerica or is held by RailAmerica or a Restricted Subsidiary or (z) in
addition, in the case of a Casualty Event, the repair, restoration or
replacement of the assets that were the subject of such Casualty Event;
provided, further, that in the case of each of (w), (x), (y) and (z), to the
extent the disposition giving rise to such Net Proceeds was Collateral, such
Investment is concurrently added to the Collateral; provided, however, that
RailAmerica and its Restricted Subsidiaries shall only be permitted to reinvest
Net Proceeds of Asset Sales pursuant to the foregoing clause (II) to the extent
(X) the

 

-62-



--------------------------------------------------------------------------------

aggregate amount of Net Proceeds so reinvested from Asset Sales pursuant to such
Clause (II) since the Closing Date does not exceed the greater of $200 million
and 15% of Total Assets at the time of any such proposed reinvestment and
(Y) such reinvestment is permitted by the terms of the Other Applicable
Indebtedness and, if applicable, is considered a reinvestment in lieu of a
prepayment thereof (it being understood that the limitations set forth in
clauses (X) and (Y) shall not be applicable to the Net Proceeds from any
Casualty Event). If required by the terms of any documentation governing
Indebtedness incurred pursuant to Sections 10.1(h), (i), (k), (m) or (q) to
place any such Net Proceeds in a collateral or control account with or on behalf
of a representative of any such Indebtedness, the Net Proceeds from any such
Asset Sale of Collateral shall be paid directly by the purchaser thereof to the
Collateral Agent to be held in trust in an Asset Sale Proceeds Account for
application in accordance with the terms of this Agreement; provided that
(i) RailAmerica shall immediately after or prior to opening or designating any
account as an Asset Sale Proceeds Account send a written notice identifying such
account to the Administrative Agent and the Collateral Agent; (ii) the Asset
Sale Proceeds Account shall not be subject to any Liens, other than the Lien of
the Collateral Agent; (iii) neither RailAmerica nor any Restricted Subsidiary
shall commingle the amounts in the Asset Sale Proceeds Account with any other
amounts, other than any other proceeds of an Asset Sale or other sale of
Collateral; and (iv) the proceeds of any Asset Sale permitted by Section 10.4
(other than Section 10.4(b)) shall not be required to be deposited in the Asset
Sale Proceeds Account.

(b) Debt Issuance. Not later than one (1) Business Day following the receipt of
any Net Proceeds of any Debt Issuance by RailAmerica or any of its Restricted
Subsidiaries (or, in the case of a Debt Issuance comprised of Credit Agreement
Refinancing Indebtedness, on the day of receipt of the Net Proceeds thereof),
the Borrowers shall make prepayments of Loans in an aggregate amount equal to
100% of such Net Proceeds.

(c) Specified Equity Contribution. On the date that Rail America receives a
Specified Equity Contribution, the Borrowers shall make prepayments of Loans in
an aggregate amount equal to 100% of such Specified Equity Contribution.

(d) Excess Cash Flow. No later than ten (10) Business Days after each date on
which the financial statements referred to in Section 9.1(a) for any fiscal year
ending after December 31, 2012 are required to be delivered (without giving
effect to any grace period), the Borrowers shall make prepayments of Loans in an
aggregate amount equal to (A) the Applicable ECF Percentage of Excess Cash Flow
for the Excess Cash Flow Period ended on the last day of the period covered by
such financial statements minus (B) an amount equal to the principal amount of
(x) any voluntary prepayments of Loans pursuant to Section 5.1(a) and (y) to the
extent not already reducing Excess Cash Flow during such Excess Cash Flow
Period, any prepayments of loans under the Revolving Credit Agreement to the
extent accompanied by simultaneous and equivalent commitment reduction
thereunder, in the case of each of clauses (x) and (y) during such Excess Cash
Flow Period, other than in each case prepayments of Loans funded with the
proceeds of Indebtedness.

(e) Application of Mandatory Prepayments. Subject to Section 5.2(g), each
prepayment of Loans required by Section 5.2(a), (b), (c) or (d) or Section 10.9
shall be allocated pro rata among the Initial Loans, the Incremental Loans, the
Extended Loans and the Refinancing

 

-63-



--------------------------------------------------------------------------------

Loans (and allocated to the Lenders of such Loans on a pro rata basis) based on
the applicable remaining Repayment Amounts due thereunder (provided that (i) any
prepayment of Loans with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt, and (ii) any Class of Incremental Loans may specify that one or more other
Classes of Loans and Incremental Loans may be prepaid prior to such Class of
Incremental Loans), and shall be applied within each Class of Loans to the
scheduled installments of unpaid Repayment Amounts due in respect of such Loans
first, to any payments due under Section 2.14 in the 12 months following such
prepayment and, second, to the payments due under Section 2.14 on the applicable
Repayment Dates following such 12-month period and the final repayment on the
applicable Maturity Date, in each case on a pro rata basis; provided that (i) if
permitted by the applicable Extension Amendment, if any Class of Extended Loans
has been established hereunder, RailAmerica may, in its sole discretion,
allocate any prepayment that would otherwise be paid to the Lenders of such
Extended Loans to the Loans of the Existing Class, if any, from which such
Extended Loans were converted and (ii) if permitted by the applicable
Refinancing Amendment, if any Class of Refinancing Loans have been established
hereunder, RailAmerica may allocate such prepayments in its sole discretion to
the Loans of the Class of Loans, if any, that such Refinancing Loans partially
refinanced. Subject to Section 5.2(g), with respect to each such prepayment,
RailAmerica will, not later than the date on which such prepayments are required
to be made, give the Administrative Agent written notice which shall include a
calculation of the amount of such prepayment to be applied to each Class of
Loans requesting that the Administrative Agent provide notice of such prepayment
to each Initial Lender, Incremental Lender, Extending Lender or Refinancing
Lender, as applicable.

(f) Exceptions for Foreign Subsidiaries. Notwithstanding anything to the
contrary contained in this Section 5.2, (i) to the extent that any of or all the
Net Proceeds of any Asset Sale or Casualty Event by a Foreign Subsidiary
(“Foreign Disposition”) or Excess Cash Flow attributable to Foreign Subsidiaries
are prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Proceeds or Excess Cash Flow so affected
will not be required to be applied to repay Loans at the times provided in this
Section 5.2 but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit repatriation to
the United States (the Borrowers hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable local law,
such repatriation will be immediately effected and such repatriated Net Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Loans pursuant
to this Section 5.2 and (ii) to the extent that the Borrowers have determined in
good faith that repatriation of any of or all the Net Proceeds of any Foreign
Disposition or a Foreign Subsidiary’s Excess Cash Flow would have adverse tax
cost consequences with respect to such Net Proceeds or Excess Cash Flow
(including, without limitation, creating a tax obligation or requiring the use
of net operating losses or similar tax credits to reduce such tax obligation),
such Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any such Net Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a) or any such Excess Cash Flow would have been required

 

-64-



--------------------------------------------------------------------------------

to be applied to prepayments pursuant to Section 5.2(d), the Borrowers may apply
an amount equal to such Net Proceeds or Excess Cash Flow to such reinvestments
or prepayments, as applicable, as if such Net Proceeds or Excess Cash Flow had
been received by the Borrowers rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against (or,
if applicable, the net operating losses that would have been applied) if such
Net Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary).

(g) Rejection Right. RailAmerica shall notify the Administrative Agent in
writing of any prepayment of Loans required to be made pursuant to
Section 5.2(a), (b) (other than in the case of a prepayment arising from a Debt
Issuance consisting of Credit Agreement Refinancing Indebtedness) or (d) at
least three (3) Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Lender holding Loans of the contents of RailAmerica’s
prepayment notice and of such Lender’s pro rata share of the prepayment. Each
Lender may reject all (but not less than all) of its pro rata share of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Loans
required to be made pursuant to Section 5.2(a), (b) (other than in the case of a
prepayment arising from a Debt Issuance consisting of Credit Agreement
Refinancing Indebtedness) or (d) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and RailAmerica no later than 5:00 p.m.
(New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Loans. Any
Declined Proceeds remaining thereafter shall be retained by RailAmerica.

(h) [Reserved.]

(i) Payments. Amounts to be applied pursuant to Sections 5.1 and 5.2 to the
prepayment of Loans shall be applied, as applicable, first to reduce outstanding
ABR Loans. Any amounts remaining after each such application shall be applied to
prepay Eurodollar Loans. Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under Sections 5.1 and 5.2 shall be in excess of
the amount of the ABR Loans at the time outstanding (an “Excess Amount”), only
the portion of the amount of such prepayment as is equal to the amount of such
outstanding ABR Loans shall be immediately prepaid and, at the election of
RailAmerica, such Excess Amount shall be either (A) deposited in an escrow
account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Collateral Agent may,
and upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.11.

 

-65-



--------------------------------------------------------------------------------

5.3. Payments Generally.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrowers, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Administrative Agent, as the case may be,
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Administrative Agent’s Office,
it being understood that written or facsimile notice by the Borrowers to the
Administrative Agent to make a payment from the funds in the Borrowers’ account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (New York time) on such
day) like funds relating to the payment of principal or interest or Fees ratably
to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York time) shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

(c) (x) Any proceeds of the sale, transfer or other disposition of Collateral
outside of the ordinary course of business received by the Administrative Agent
after an Event of Default has occurred and is continuing or (y) any other
proceeds of Collateral received by the Administrative Agent after an Event of
Default specified in Section 11.5 or acceleration of the Obligations under this
Agreement pursuant to Section 11 has occurred and is continuing shall in the
case of either (x) or (y) be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Collateral Agent from the Credit Parties (other
than in connection with Secured Hedge Agreements), second, to pay any fees or
expense reimbursements then due to the Lenders from the Credit Parties (other
than in connection with Secured Hedge Agreements), third, to pay interest then
due and payable on the Loans ratably, fourth, to prepay principal on the
remaining Loans and Secured Hedge Agreements, ratably, and fifth, to the payment
of any other Obligation due to the Administrative Agent or any Secured Party.

(d) Other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal or interest on account of the Loans made by
it any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of any principal or
interest on such Loans

 

-66-



--------------------------------------------------------------------------------

or such participations, as the case may be, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 13.8
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder. The Borrowers agree that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 13.8) with respect to such participation as fully as if such Lender
were the direct creditor of a Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this clause
(d) and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this clause
(d) shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

(e) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders,
severally (and not jointly) agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

5.4. Net Payments.

(a) Unless required by a Requirement of Tax Law (as determined in good faith by
the Administrative Agent or other applicable withholding agent), all payments
made by or on behalf of the Borrowers or any other Credit Party under this
Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that an applicable withholding agent is required to deduct or withhold any
Indemnified Taxes from or in respect of any payment hereunder or under any other
Credit Document (as determined in good faith by the applicable withholding
agent), then:

(i) the applicable withholding agent shall deduct or withhold the full amount
required to be so withheld or deducted;

 

-67-



--------------------------------------------------------------------------------

(ii) the applicable withholding agent shall timely pay such withheld or deducted
amounts directly to the relevant Governmental Authority in accordance with the
applicable Requirement of Tax Law;

(iii) if a Credit Party is the applicable withholding agent, such Credit Party
will promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

(iv) the relevant Credit Party will pay to the Administrative Agent for the
account of each affected Lender such additional amount or amounts as are
necessary to ensure that the net amount actually received by each such Lender
will equal the full amount such Lender would have received had no such
withholding or deduction been required.

(b) The Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Requirements of Tax Law, other than any
Other Taxes that are Other Connection Taxes arising as a result of a Lender’s
voluntary assignment or transfer of, or participation in, such Lender’s right’s
or obligations hereunder (“Other Connection Assignment Taxes”).

(c) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent and each Lender, within 20 days after demand therefor, for the full amount
of any Indemnified Taxes (including any Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section 5.4) and Other Taxes paid
or payable by the Administrative Agent or such Lender, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such any Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) (1) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under any Credit
Document shall deliver to RailAmerica and the Administrative Agent, at any time
or times reasonably requested by RailAmerica or the Administrative Agent, such
properly completed and executed documentation reasonably requested by
RailAmerica or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by RailAmerica or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by RailAmerica or the
Administrative Agent as will enable RailAmerica or the Administrative Agent to
determine whether or not such Lender is subject to source withholding or backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth below
in the following subparagraph (2)

 

-68-



--------------------------------------------------------------------------------

of this Section 5.4(d)) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of RailAmerica
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 5.4(d). If any form or
certification previously delivered pursuant to this Section 5.4(d) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify RailAmerica and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally able to do so.

(2) Without limiting the generality of the foregoing, each Non-U.S. Lender
shall, to the extent it is legally able to do so:

(i) prior to the date on which a Lender becomes a Lender under this Agreement,
deliver to RailAmerica and the Administrative Agent two copies of either (x) in
the case of Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” Internal Revenue Service Form W-8BEN or any applicable
successor form (together with a certificate substantially in the form of
Exhibit L-1, L-2, L-3 or L-4, as applicable, representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of RailAmerica, is not a controlled foreign corporation related to the Borrowers
(within the meaning of Section 864(d)(4) of the Code) and that no interest
payments in connection with the Credit Documents are effectively connected with
such Non-U.S. Lender’s conduct of a U.S. trade or business (a “U.S. Tax
Certificate”)), (y) Internal Revenue Service Form W-8BEN or Form W-8ECI or any
applicable successor form, in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by any Borrower under any Credit Document or
(z) in the case of a Non-U.S. Lender that is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, a U.S. Tax Certificate, Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Non-U.S. Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Certificate on behalf of such beneficial owner(s); and

(ii) deliver to RailAmerica and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete, and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to RailAmerica and the Administrative Agent.

 

-69-



--------------------------------------------------------------------------------

(e) Each Lender that is a U.S. person within the meaning of Section 7701(a)(30)
of the Code shall deliver to RailAmerica and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter as prescribed by applicable law, on or before
the date that any such form or certification expires or becomes obsolete, and
after the occurrence of any event involving the Lender requiring a change in the
most recent form previously delivered by it or upon the request of RailAmerica
or the Administrative Agent) two duly executed and properly completed copies of
Internal Revenue Service Form W-9 or any applicable successor form certifying
that it is not subject to backup withholding.

(f) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrowers, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrowers, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrowers as may be necessary for the Administrative Agent and the
Borrowers to comply with their respective obligations (including any applicable
reporting requirements) under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA and to determine the amount
to deduct and withhold from such payment, if any.

(g) If the Borrowers determine in good faith that a reasonable basis exists for
contesting any Indemnified Taxes for which indemnification has been made
hereunder, the relevant Lender or the Administrative Agent, as applicable, shall
use reasonable efforts to cooperate with the Borrowers in challenging such taxes
at the Borrowers’ expense if so requested by the Borrowers in writing; provided
that nothing in this Section 5.4(g) shall obligate the Administrative Agent or
any Lender to take any action that, in its reasonable judgment, would be
materially disadvantageous to such person. If any Lender or the Administrative
Agent, as applicable, receives a refund of an Indemnified Tax for which a
payment has been made by the Borrowers pursuant to this Agreement, which refund
in the sole good faith judgment of such Lender or Administrative Agent, as the
case may be, is attributable to such payment made by such Borrowers, then the
Lender or the Administrative Agent, as the case may be, shall reimburse the
Borrowers for such amount (without interest other than any interest received by
the Governmental Authority with respect to such refund) as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse net
after-tax position than it would have been in if the Indemnified Taxes giving
rise to such refund had not been imposed in the first instance; provided that
the Borrowers, upon the request of the Administrative Agent or such Lender,
agree to repay the amount paid over to the Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Neither a Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrowers in
connection with this paragraph (g) or any other provision of this Section 5.4.

 

-70-



--------------------------------------------------------------------------------

(h) The agreements of any Credit Party in this Section 5.4 shall survive the
termination of the Credit Documents and the payment of the Loans and all other
amounts payable hereunder.

5.5. Computations of Interest and Fees.

(a) Interest on Eurodollar Loans and, except as provided in the next succeeding
sentence, ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Prime Rate and interest on overdue
interest shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed.

(b) Fees shall be calculated on the basis of a 360-day year for the actual days
elapsed.

5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrowers shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrowers are not obliged to make a
payment which they would otherwise be required to make, as a result of
Section 5.6(a), the Borrowers shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrowers to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, as follows:

(i) firstly, by reducing the amount or rate of interest required to be paid by
the Borrowers to the affected Lender under Section 2.8; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Borrowers to the affected Lender.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrowers an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrowers shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrowers. Any amount or rate of
interest referred to in

 

-71-



--------------------------------------------------------------------------------

this Section 5.6(c) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that any Loan remains outstanding.

 

  SECTION 6. Conditions Precedent to Initial Borrowing

The Borrowing of Initial Loans under this Agreement is subject to the
satisfaction of the following conditions precedent:

6.1. Credit Documents. All legal matters incident to this Agreement, the
extension of the Loans hereunder and the other Credit Documents shall be
satisfactory to the Administrative Agent and there shall have been delivered to
the Administrative Agent (and if applicable, the Collateral Agent) an executed
counterpart of each of the Credit Documents by each Credit Party.

6.2. Collateral. All certificates, agreements, documents and instruments,
including Uniform Commercial Code or other applicable personal property security
financing statements required or reasonably requested by the Administrative
Agent or the Collateral Agent to be delivered, executed, filed, registered or
recorded to create the Liens intended to be created by the Security Agreement
and perfect such Liens to the extent required by, and with the priority required
by, the Security Agreement shall have been executed, filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording.

6.3. Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Skadden, Arps, Slate, Meagher & Flom LLP, special New York
counsel to the Borrowers, substantially in the form of Exhibit H-1, (b) Scott
Williams, General Counsel to the Borrowers, substantially in the form of
Exhibit H-2 and (c) the opinions of special local counsel to the Borrowers from
the jurisdictions listed on Schedule 6.3, in form and substance reasonably
satisfactory to the Administrative Agent. The Borrowers, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions.

6.4. No Default. After giving effect to the Borrowings on the Closing Date and
the other transactions contemplated hereby, no Default or Event of Default shall
have occurred and is continuing.

6.5. No Material Adverse Effect. Since December 31, 2011, no event or
circumstance shall have occurred or be existing that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.

6.6. Closing Date Amendments. Each of the Revolving Credit Agreement Amendment
and the Intercreditor Agreement (as amended and restated on the Closing Date)
shall have been executed and delivered by all parties thereto.

6.7. Tender Offer. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Secured Notes to be repurchased pursuant
to the Tender Offer will be purchased substantially contemporaneously with, and
with the proceeds of, such Borrowing under this Agreement.

 

-72-



--------------------------------------------------------------------------------

6.8. Corporate Documents. The Administrative Agent shall have received:

(a) a certificate of the secretary or assistant secretary of each Credit Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Credit Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Credit Party
authorizing the execution, delivery and performance of the Credit Documents to
which such Person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Credit Document or any other
document delivered in connection herewith on behalf of such Credit Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (a));

(b) a certificate as to the good standing of each Credit Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

(c) such other documents as the Lenders or the Administrative Agent may
reasonably request.

6.9. Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of the Borrowers, confirming the accuracy of the
conditions set forth in Sections 6.4, 6.5 and 6.11 and its compliance with each
other condition precedent set forth in this Section 6.

6.10. Fees. The Lenders shall have received the fees set forth in the Lender Fee
Letter and the Administrative Agent shall have received the fees set forth in
the Administrative Agent Fee Letter and all expenses (including the reasonable
fees, disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Closing Date shall have been paid.

6.11. Representations and Warranties. On the Closing Date the representations
and warranties made by each of the Borrowers shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects).

6.12. Solvency. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit M, dated as of the Closing Date and signed by
the chief financial officer of RailAmerica.

6.13. Lien Searches. The Administrative Agent shall have received the results of
a recent lien search report in such jurisdictions as may be reasonably requested
by the Administrative Agent and such reports shall reflect no Liens other than
Liens permitted by Section 10.2.

 

-73-



--------------------------------------------------------------------------------

6.14. Perfection Certificate. The Administrative Agent and the Collateral Agent
shall have received a duly completed and signed Perfection Certificate together
with all attachments thereto.

6.15. USA PATRIOT Act. The Lenders and the Administrative Agent shall have
timely received the information required under Section 13.18.

6.16. Notice of Borrowing. Prior to the making of the Loans, the Administrative
Agent shall have received a Notice of Borrowing/Continuation (whether in writing
or by telephone) meeting the requirements of Section 2.3.

6.17. Security Agreement. The Closing Date Security Agreement Affirmation shall
have been executed and delivered by all parties thereto and be in form and
substance reasonably satisfactory to the Administrative Agent.

6.18. Other Pari Passu Lien Secured Party Consent.

(a) The Administrative Agent, the Collateral Agent and RailAmerica shall have
entered into the Other Pari Passu Lien Secured Party Consent (as defined in
Security Agreement) relating to the Obligations.

(b) RailAmerica shall have delivered an Officers’ Certificate pursuant to
Section 8.16 of the Security Agreement to the Administrative Agent and the
Collateral Agent.

6.19. No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued or shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

  SECTION 7. [RESERVED]

 

  SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, each Credit Party makes the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans:

8.1. Corporate Status. Each Borrower and each Subsidiary (a) is a duly organized
and validly existing corporation or other entity in good standing under the laws
of the jurisdiction of its organization and has the corporate or other
organizational power and authority to

 

-74-



--------------------------------------------------------------------------------

own its property and assets and to transact the business in which it is engaged
and (b) is duly qualified and is authorized to do business and is in good
standing in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to result
in a Material Adverse Effect.

8.2. Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

8.3. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party nor compliance with the
terms and provisions thereof nor the consummation of the Transactions and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality;
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of RailAmerica or any of the Restricted Subsidiaries (other
than Liens created under the Credit Documents) pursuant to, the terms of any
material indenture (including the Secured Notes Indenture), any loan agreement
(including the Revolving Credit Agreement), lease agreement, mortgage, deed of
trust, agreement or other material instrument to which RailAmerica or any of the
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound; or (c) violate any provision of the certificate of
incorporation, By-Laws or other constitutional documents of RailAmerica or any
of the Restricted Subsidiaries.

8.4. Litigation. There are no actions, suits, investigations or proceedings
(including Environmental Claims) pending or, to the knowledge of the Borrowers,
threatened with respect to the Borrowers or any of the other Subsidiaries that
(i) could reasonably be expected to result in a Material Adverse Effect or
(ii) involves this Agreement or the Transactions.

8.5. Margin Regulations. Neither the making of any extension of credit hereunder
nor the use of the proceeds thereof will violate the provisions of Regulation T,
U or X of the Board.

8.6. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document except for (i) those obtained or made and (ii) filings and
recordings in respect of Liens created under the Credit Documents.

 

-75-



--------------------------------------------------------------------------------

8.7. Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

8.8. True and Complete Disclosure.

(a) None of the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by RailAmerica, any of the Subsidiaries or any of
their respective authorized representatives in writing to the Administrative
Agent, the Collateral Agent and/or any Lender on or before the Closing Date
(including all information contained in the Credit Documents) for purposes of or
in connection with this Agreement or any transaction contemplated herein
contained any untrue statement or omitted to state any material fact necessary
to make such information and data (taken as a whole) not misleading at such time
in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include projections
and pro forma financial information.

(b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

8.9. Financial Condition; Financial Statements. (a) The unaudited historical
consolidated financial information of RailAmerica and (b) the Historical
Financial Statements, in each case present or will, when provided, present
fairly in all material respects the combined financial position of RailAmerica
at the respective dates of said information, statements and results of
operations for the respective periods covered thereby. The financial statements
referred to in clause (b) of this Section 8.9 have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements. There has not occurred any change, event, development
or circumstance since December 31, 2011, that has had or could reasonably be
expected to have a Material Adverse Effect.

8.10. Tax Returns and Payments. Except for any failures that could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, RailAmerica and each of its Subsidiaries (a) has timely filed
all Tax returns, domestic and foreign, required to be filed by it; (b) has paid
all Taxes payable by it that have become due (including in the capacity of a
withholding agent), other than those being contested in good faith by the
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP (provided that such contest suspends the enforcement or
collection of such Taxes); (c) has provided adequate reserves in accordance with
GAAP for the payment of all Taxes not yet due and payable; and (d) has not ever
been a party to any understanding or arrangement constituting a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2) or
“tax shelter” within the meaning of Section 6662(d)(2)(C)(ii) of the Code and
Section 6111(c) or Section 6111(d) of the Code as in effect immediately prior to
the enactment of the American Jobs Creation Act of 2004.

 

-76-



--------------------------------------------------------------------------------

8.11. Compliance with ERISA. Each Plan is in compliance with ERISA, the Code and
any applicable Requirement of Law; no Reportable Event has occurred (or is
reasonably likely to occur) with respect to any Plan; no Plan is insolvent or in
reorganization (or is reasonably likely to be insolvent or in reorganization),
and no written notice of any such insolvency or reorganization has been given to
any Borrower, any Subsidiary or any ERISA Affiliate; no Plan (other than a
multiemployer plan) has an accumulated or waived funding deficiency (or is
reasonably likely to have such a deficiency); no Borrower, Subsidiary or ERISA
Affiliate has incurred (or is reasonably likely to incur) any liability to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan or to appoint a trustee to administer any Plan, and no written notice of
any such proceedings has been given to any Borrower, any Subsidiary or any ERISA
Affiliate; and no lien imposed under the Code or ERISA on the assets of any
Borrower or any Subsidiary or any ERISA Affiliate exists (or is reasonably
likely to exist) nor has any Borrower, any Subsidiary or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of any
Borrower, any Subsidiary or any ERISA Affiliate on account of any Plan, except
to the extent that a breach of any of the representations, warranties or
agreements in this Section 8.11 would not result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect or relates to any matter disclosed in the financial
statements of the Borrowers. No Plan (other than a multiemployer plan) has an
Unfunded Current Liability that would, individually or when taken together with
any other liabilities referenced in this Section 8.11, be reasonably likely to
have a Material Adverse Effect. With respect to Plans that are multiemployer
plans (as defined in Section 3(37) of ERISA), the representations and warranties
in this Section 8.11, other than any made with respect to (a) liability under
Section 4201 or 4204 of ERISA or (b) liability for termination or reorganization
of such Plans under ERISA, are made to the best knowledge of such Borrower.

8.12. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Schedule 8.12 is a complete and correct list of
all of the Subsidiaries of each Borrower as of the Closing Date, together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 8.12, on the Closing Date: (x) each
such Borrower and the other Subsidiaries will own, free and clear of Liens
(other than Liens created pursuant to the Security Documents), and have the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 8.12, (y) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (z) there will be no outstanding Equity Rights
with respect to such Person. No Excluded Entity (other than the Specified Entity
listed on Schedule 1.1(d)) holds any assets other than Equity Interests in
another Excluded Entity.

 

-77-



--------------------------------------------------------------------------------

(b) Investments. Set forth in Schedule 10.5 is a complete and correct list of
all Investments that are held by each Borrower or any of the other Subsidiaries
in any Person on the Closing Date and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment. Except as disclosed in Schedule 10.5, on the Closing Date each
Borrower and the other Subsidiaries will own, free and clear of all Liens (other
than Liens created pursuant to the Security Documents), all such Investments.

(c) Restrictions on Subsidiaries. On the Closing Date, to each Borrower’s
knowledge, neither the Borrowers nor any of the other Subsidiaries will be
subject to any indenture, agreement, instrument or other arrangement of the type
described in Section 10.11.

8.13. Intellectual Property. Each Borrower and each of the Restricted
Subsidiaries have obtained all patents, trademarks, servicemarks, trade names,
copyrights, licenses and other rights, free from burdensome restrictions, that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights could not reasonably be expected to have a Material Adverse
Effect.

8.14. Environmental Laws.

(a) Except as set forth on Schedule 8.14 or as could not reasonably be expected
to have a Material Adverse Effect: (i) the Borrowers and each of their
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrowers and each of their Subsidiaries are currently doing
business (including having obtained all material permits required under
Environmental Laws), (ii) the Borrowers will comply and cause each of their
Subsidiaries to comply with all such Environmental Laws (including all permits
required under Environmental Laws) and (iii) none of the Borrowers or their
Subsidiaries has become subject to any Environmental Claim or any other
liability under any Environmental Law.

(b) Neither the Borrowers nor any of their Subsidiaries has treated or disposed
of, or arranged for disposal or treatment of, Hazardous Materials at or from any
current or, to the knowledge of the Borrowers and any of their Subsidiaries,
former real property or facility relating to its business in a manner that could
reasonably be expected to have a Material Adverse Effect, and there has been no
Release or threatened Release of Hazardous Materials by the Borrowers or any of
their Subsidiaries on, at, under or from any real property or facility presently
or, to the knowledge of the Borrowers or any of their Subsidiaries formerly,
owned, leased or operated by any of them which could reasonably be expected to
result in a Material Adverse Effect.

(c) No Person with an indemnity or contribution obligation to the Borrowers or
any of their Subsidiaries relating to compliance with or liability under any
Environmental Law is in default with respect to any such obligation in each case
which could reasonably be expected to result in a Material Adverse Effect.

(d) Neither the Borrowers nor any of their Subsidiaries is obligated to perform
any action or otherwise incur any expense under any Environmental Law pursuant
to any order, decree, judgment or agreement by which it is bound, and neither
the Borrowers nor any of their Subsidiaries is conducting or financing, in whole
or in part, any investigation, remedial or corrective action pursuant to any
Environmental Law at any location, in each case which could reasonably be
expected to result in a Material Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

8.15. Properties. RailAmerica and each of its Subsidiaries have good and
marketable title to, leasehold interest in or easement, rights of way, rights to
operate or other similar estates in all properties that are necessary for the
operation of their respective businesses as currently conducted and as proposed
to be conducted, free and clear of all Liens (other than any Liens permitted by
this Agreement) and except for minor defects in title that do not interfere with
their ability to conduct business as currently conducted or to utilize such
properties for their intended purposes or where the failure to have such good
title or interest could not reasonably be expected to have a Material Adverse
Effect.

8.16. Solvency. On the Closing Date, immediately after the consummation of the
Transactions to occur on the Closing Date, and immediately following each Credit
Event, RailAmerica and its Restricted Subsidiaries, on a consolidated basis, are
Solvent.

8.17. Compliance with Laws and Agreements. RailAmerica and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

8.18. Canadian Pension Plans. The Canadian Pension Plans are duly registered
under the “Income Tax Act (Canada)” and any other applicable laws which require
registration, have been administered in accordance with the Income Tax Act
(Canada) and such other applicable laws and no event has occurred which could
reasonably be expected to cause the loss of such registered status, except to
the extent that any failure to do so or event could not reasonably be expected
to have a Material Adverse Effect. All material obligations of any Credit Party
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans and the
funding agreements therefore have been performed on a timely basis, except to
the extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect. No written promises of benefit improvements under the
Canadian Pension Plans have been made except where such improvements could not
reasonably be expected to have a Material Adverse Effect. All contributions or
premiums required to be made or paid by the Credit Parties to the Canadian
Pension Plans have been made on a timely basis in accordance with the terms of
such plans and all applicable laws, except as could not reasonably be expected
to result in a Material Adverse Effect. There have been no improper withdrawals
or applications of the assets of the Canadian Pension Plans. As of the Closing
Date, each of the Canadian Pension Plans are fully funded on a solvency basis
and going concern basis (using actuarial methods and assumptions which are
consistent with GAAP), except as could not reasonably be expected to result in a
Material Adverse Effect. None of the Credit Parties or any of their respective
Subsidiaries is subject to the United States Employee Retirement Income Security
Act of 1974, as amended.

 

-79-



--------------------------------------------------------------------------------

8.19. Labor Matters. There are no strikes pending or, to the knowledge of
RailAmerica, threatened against RailAmerica or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The hours worked and payments made to employees of
RailAmerica and its Subsidiaries are not in violation in any material respect of
the Fair Labor Standards Act or any other applicable law dealing with such
matters. All material payments due from RailAmerica and any of its Subsidiaries
or for which any claim may be made against RailAmerica or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
RailAmerica or such Subsidiary to the extent required by GAAP. Except as set
forth on Schedule 8.19, consummation of the Transactions will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which RailAmerica or any of its
Subsidiaries (or any predecessor) is a party or by which RailAmerica or any of
its Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to
RailAmerica and its Subsidiaries, taken as a whole.

8.20. Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law)) and, when (i) financing
statements are filed in the offices specified on Schedule 6 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent of the Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent possession or control by the
Collateral Agent is required by each Security Agreement), the Liens created by
the Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Collateral
(other than such Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.

(b) Each Mortgage is effective to create, in favor of the Collateral Agent, for
its benefit and the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Credit Parties’ right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law)), subject only to
Permitted Collateral Liens or other Liens acceptable to the Collateral Agent,
and when the Mortgages are filed in the offices specified on Schedule 6 to the
Perfection Certificate dated the Closing Date (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 9.10, 9.12, 9.13

 

-80-



--------------------------------------------------------------------------------

and 9.17, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 9.10, 9.12, 9.13 and 9.17), the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Credit Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other person, other than Liens permitted
by such Mortgage. None of the Mortgaged Property upon which a Building or
Manufactured (Mobile) Home is located is a material real property or material to
the operation of the Borrowers’ business. A “Building” is defined by the Federal
Emergency Management Agency in connection with the National Flood Insurance
Program to mean “a walled or roofed structure” and a “Manufactured (Mobile)
Home” is defined by the Federal Emergency Management Agency in connection with
the National Flood Insurance Program to mean “a structure built on a permanent
chassis, transported to its site in one or more sections, and affixed to a
permanent foundation”.

(c) Valid Liens. Each Security Document delivered pursuant to Sections 9.10 and
9.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Credit Parties’
right, title and interest in and to the Collateral thereunder (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law)), and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Credit
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.

8.21. Anti-Terrorism Law.

(a) No Credit Party and, to the knowledge of RailAmerica, none of their
respective Affiliates is in violation of any laws relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Credit Party and, to the knowledge of RailAmerica, no Affiliate or broker
or other agent of any Credit Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(1) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(2) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

-81-



--------------------------------------------------------------------------------

(3) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(4) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(5) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Credit Party and, to the knowledge of RailAmerica, no broker or other
agent of any Credit Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
Section 8.21(b), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

8.22. No Amendments. None of the Secured Notes Indenture, Revolving Credit
Agreement, Revolving Security Documents or the Security Documents has been
amended, modified, waived or terminated prior to the Closing Date (other than
any supplements to the Secured Notes Indenture, the Revolving Security Documents
or the Security Documents in order to add guarantors thereto and other than the
Amendment No. 1 to the Security Agreement dated as of August 29, 2011), and the
only amendment, waiver or modification to any such document on the Closing Date
shall be pursuant to the Intercreditor Agreement, the Revolving Credit Agreement
Amendment and the mortgages securing the Revolving Obligations.

8.23. Other Pari Passu Lien Obligations. (i) The Obligations constitute Other
Pari Passu Lien Obligations (as defined in the Intercreditor Agreement) for all
purposes of the Secured Notes Indenture, the Security Agreement and the
Intercreditor Agreement (other than, to the extent any Credit Agreement
Refinancing Indebtedness with Junior Lien Priority has been incurred, the
Obligations constituting such Credit Agreement Refinancing Indebtedness, and the
interest, principal and fees relating thereto), (ii) this Agreement constitutes
an Other Pari Passu Lien Agreement (as defined in the Security Agreement) for
all purposes of the Security Agreement and the Intercreditor Agreement,
(iii) the Secured Parties constitute Term Loan Secured Parties (as defined in
the Intercreditor Agreement), in each case for all purposes of the Intercreditor
Agreement and shall constitute “Secured Parties” as defined in the Security
Agreement, (iv) the Administrative Agent shall be the Authorized Representative
(as defined in the Intercreditor Agreement) of the Secured Parties and for
purposes of the Mortgages and (v) the Obligations also constitute “Obligations”
under and as defined in the Security Agreement.

 

-82-



--------------------------------------------------------------------------------

  SECTION 9. Affirmative Covenants

Each Borrower hereby covenants and agrees that from the Closing Date and
thereafter, until the Final Date:

9.1. Information Covenants. RailAmerica will furnish to the Administrative
Agent:

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (or, if such financial statements are not required to be filed with the
SEC or an extension is granted by the SEC or pursuant to any rule or regulation
promulgated thereunder, on or before the date that is 90 days after the end of
each such fiscal year), the consolidated balance sheet of (i) RailAmerica and
its consolidated Subsidiaries and (ii) RailAmerica and the Restricted
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statement of operations and cash flows for such fiscal year,
setting forth comparative consolidated figures for the preceding fiscal year,
and certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of RailAmerica or any of the Subsidiaries as a going concern.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC with respect to each of the first three quarterly accounting periods in
each fiscal year of RailAmerica (or, if such financial statements are not
required to be filed with the SEC or an extension is granted by the SEC or
pursuant to any rule or regulation promulgated thereunder, on or before the date
that is 45 days after the end of each such quarterly accounting period), the
consolidated balance sheet of (i) RailAmerica and its consolidated Subsidiaries
and (ii) RailAmerica and the Restricted Subsidiaries, in each case as at the end
of such quarterly period and the related consolidated statement of operations
for such quarterly accounting period and for the elapsed portion of the fiscal
year ended with the last day of such quarterly period, and the related
consolidated statement of cash flows for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year, all of which shall be certified by an Authorized Officer of RailAmerica,
subject to changes resulting from audit and normal year-end audit adjustments.

(c) [Reserved].

(d) Certificates. At the time of the delivery of the financial statements
provided for in Sections 9.1(a) and (b), a fully executed Compliance Certificate
signed by an Authorized Officer of RailAmerica (which delivery may be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes).

(e) Annual Conference Calls. No later than fifteen (15) days after the delivery
of the financial statements referred to in Section 9.1(a), hold a conference
call at a time mutually agreed between RailAmerica and the Administrative Agent
(the costs of such call to be paid by the Borrowers) with all Lenders who choose
to attend such call, at which call shall be reviewed the financial condition and
results of operations of RailAmerica and its Restricted Subsidiaries (a “Lender
Annual Call”). Notwithstanding the foregoing, RailAmerica shall not be required
to hold a Lender Annual Call in the event RailAmerica holds a scheduled annual
earnings conference call with analysts and investors with respect to such
financial statements, financial

 

-83-



--------------------------------------------------------------------------------

condition and results of operations (so long as such annual earnings conference
call is held no more than 20 days before the delivery of such financial
statements or 60 days after the delivery of such financial statements) so long
as (i) Administrative Agent and the Lenders receive reasonably prior notices
thereof and (ii) the Lenders can freely access such call without payment of any
fee and are able to ask questions on such conference call.

(f) Notice of Material Events. Promptly after an Authorized Officer of
RailAmerica or any of its Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action RailAmerica proposes to take with respect thereto, (ii) any
litigation or governmental proceeding pending against RailAmerica or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, (iii) any Lien (other than Liens permitted by Section 10.2) or material
claim made or asserted in writing against any material portion of the Collateral
and (iv) any loss, damage or destruction to a material portion of the Collateral
in the amount of $2.0 million or more, whether or not covered by insurance.

(g) Environmental Matters. RailAmerica will promptly advise the Lenders in
writing after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against RailAmerica or any of
its Subsidiaries or any Real Estate;

(ii) Any condition or occurrence on any Real Estate that (x) results in
noncompliance by RailAmerica or any of its Subsidiaries with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against RailAmerica, any of its Subsidiaries or any Real
Estate;

(iii) Any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) The taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by RailAmerica or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

(h) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by RailAmerica or any of its Subsidiaries (other than amendments to
any registration statement (to the extent such registration

 

-84-



--------------------------------------------------------------------------------

statement, in the form it becomes effective, is delivered to the Lenders),
exhibits to any registration statement and, if applicable, any registration
statements on Form S-8) and copies of all financial statements, proxy
statements, notices and reports that RailAmerica or any of its Subsidiaries
shall send to the holders of any publicly issued debt of RailAmerica and/or any
of its Subsidiaries (including the Secured Notes, whether publicly issued or
not) in their capacity as such holders (in each case to the extent not
theretofore delivered to the Lenders pursuant to this Agreement) and, with
reasonable promptness, such other information (financial or otherwise) as the
Administrative Agent or the Collateral Agent on its own behalf or on behalf of
any Lender may reasonably request in writing from time to time.

(i) Pro Forma Adjustment Certificate. Not later than the consummation of the
acquisition or disposition by RailAmerica or any Restricted Subsidiary for which
there shall be a Pro Forma Adjustment or not later than any date on which
financial statements are delivered with respect to any four-quarter period in
which a Pro Forma Adjustment is made as a result of the consummation of the
acquisition or disposition by RailAmerica or any Restricted Subsidiary for which
there shall be a Pro Forma Adjustment, a certificate of an Authorized Officer of
RailAmerica setting forth the amount of such Pro Forma Adjustment and, in
reasonable detail, the calculations and basis therefor.

(j) Perfection Certificate Supplement. RailAmerica shall concurrently with the
delivery of financial statements pursuant to Section 9.1(a), deliver to the
Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement and a certificate of an Authorized Officer and the chief legal
officer of RailAmerica certifying that all UCC financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the security interests and Liens under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

(k) Documents required to be delivered pursuant to Section 9.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which RailAmerica posts such documents, or provides
a link thereto on the Borrower’s website on the Internet at the website address
listed in Section 13.2; or (ii) on which such documents are posted on
RailAmerica’s behalf by Administrative Agent on an Internet or intranet website
maintained by Administrative Agent, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) including, to the extent the
Lenders and the Administrative Agent have access thereto and such documents are
available thereon, the EDGAR database and sec.gov; provided that RailAmerica
shall notify the Administrative Agent of the posting of any such documents.

(l) RailAmerica hereby acknowledges that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to RailAmerica or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to

 

-85-



--------------------------------------------------------------------------------

such Persons’ securities. RailAmerica hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Communications
that may be distributed to the Public Lenders and that (w) all such
Communications shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to the Borrowers or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 13.16); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.

9.2. Books, Records and Inspections. RailAmerica will, and will cause each of
the Subsidiaries to, permit officers and designated representatives of the
Administrative Agent, the Collateral Agent or one or more Lenders to visit and
inspect any of the properties or assets of RailAmerica and any such Subsidiary
in whomsoever’s possession to the extent that it is within such party’s control
to permit such inspection, and to examine the books of account of RailAmerica
and any such Subsidiary and discuss the affairs, finances and accounts of
RailAmerica and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants; provided, however, the
Administrative Agent, the Collateral Agent and the Lenders shall be limited to
two such examinations per calendar year, which shall be at the sole expense of
the Credit Parties; provided further, however, (i) if an Event of Default has
occurred and is continuing there shall be no limitation as to the number and
frequency of such examinations at the sole expense of the Credit Parties and
(ii) any examinations made pursuant to clause (i) of this proviso shall not
count against the number of examinations permitted under the first proviso of
this sentence.

9.3. Maintenance of Insurance. RailAmerica will, and will cause each of the
Subsidiaries to, at all times maintain in full force and effect, by financially
sound and reputable insurers in such amounts as shall be customary for similar
businesses and maintain such other reasonable insurance (including flood
insurance and, to the extent consistent with past practices, self-insurance) of
such types, to such extent and against such risks, as are usually insured
against by companies engaged in the same or a similar business; and will furnish
to the Lenders, upon written request from the Administrative Agent, the
Collateral Agent, information presented in reasonable detail as to the insurance
so carried.

9.4. Payment of Taxes. Except for any failures that could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect,
RailAmerica and each of its Subsidiaries will timely pay and discharge, all
Taxes imposed upon it or upon its income or profits, or upon any properties
belonging to it, and all lawful claims that, if unpaid, could reasonably be
expected to become a Lien upon any properties of RailAmerica or any of the
Subsidiaries; provided that neither RailAmerica nor any of the Subsidiaries
shall be required to pay any such Tax, if (x) such Taxes is being contested in
good faith and by proper proceedings, (y) if it has maintained adequate reserves
with respect thereto in accordance with GAAP and (z) such proceedings will
suspend the enforcement or collection of such Taxes.

 

-86-



--------------------------------------------------------------------------------

9.5. Existence. RailAmerica will do, and will cause each Subsidiary to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence, corporate rights and authority, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that RailAmerica and its Subsidiaries may consummate
any transaction permitted under Section 10.3, 10.4 or 10.5.

9.6. Compliance with Statutes, Obligations, etc. RailAmerica will, and will
cause each Subsidiary to, comply with all applicable laws, rules, regulations
and orders, including Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

9.7. ERISA. Promptly after RailAmerica or any Subsidiary or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, RailAmerica will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of RailAmerica
setting forth details as to such occurrence and the action, if any, that
RailAmerica, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices (required, proposed or otherwise) given to or
filed with or by RailAmerica, such Subsidiary, such ERISA Affiliate, the PBGC, a
Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against RailAmerica, a
Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the PBGC has notified RailAmerica, any
Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that RailAmerica, any Subsidiary or any ERISA Affiliate has
failed to make a required installment or other payment pursuant to Section 412
of the Code with respect to a Plan; or that RailAmerica, any Subsidiary or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

9.8. Good Repair. RailAmerica will, and will cause each of the Restricted
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s

 

-87-



--------------------------------------------------------------------------------

possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner as in the judgment of RailAmerica may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in each case to the extent the failure to do so
could not be reasonably expected to have a Material Adverse Effect.

9.9. End of Fiscal Years; Fiscal Quarters. Neither RailAmerica nor any of its
Subsidiaries will change its fiscal year or fiscal quarters.

9.10. Additional Subsidiary Guarantors and Grantors.

(a) Each Borrower will cause any direct or indirect Restricted Domestic
Subsidiary formed or otherwise purchased or acquired after the Closing Date
(including pursuant to a Permitted Acquisition) that is a Wholly-Owned
Subsidiary of RailAmerica and each Wholly-Owned Subsidiary of RailAmerica that
becomes or is designated a Restricted Domestic Subsidiary after the Closing Date
and each Excluded Entity (other than the Specified Entity listed on Schedule
1.1(d)) that obtains any assets (other than Equity Interests in another
Restricted Subsidiary that would also qualify as an Excluded Entity) to execute
a supplement to each of the Guarantee and the Security Agreement, substantially
in the form of Annex B or Annex 1, as applicable, to the respective agreement in
order to become a Guarantor under the Guarantee and a grantor under the Security
Agreement and to cause such Subsidiary to take all such actions required under
the Security Agreement, to perfect the security interest in the Collateral of
such Restricted Domestic Subsidiary. The Borrowers shall also cause to be
delivered to the Collateral Agent for pledging under the Security Agreement
(A) the certificates, if any, evidencing all of the Equity Interests of any
Subsidiary (other than an Excluded Entity that has no assets other than Equity
Interests of another Subsidiary that would also qualify as an Excluded Entity
and other than the Specified Entity listed on Schedule 1.1(d)) owned by a Credit
Party and formed or otherwise purchased or acquired after the Closing Date,
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of such Credit
Party (provided that not more than 65% of the voting Equity Interests of any
Foreign Subsidiary that is a direct Subsidiary of a Domestic Subsidiary shall be
required to be so delivered or so pledged) and (B) all intercompany notes owing
from such Subsidiary to any Credit Party, together with instruments of transfer
executed and delivered in blank by a duly authorized officer of such Credit
Party. Notwithstanding the foregoing, the Borrowers shall not be required to,
nor shall any Borrower be required to cause any Restricted Subsidiary to, grant
any security in any assets of any new direct or indirect Restricted Domestic
Subsidiary or to require any new direct or indirect Restricted Domestic
Subsidiary to become a Guarantor under the Guarantee and a grantor under the
Security Agreement to the extent that such new Restricted Domestic Subsidiary
shall be restricted from pledging such assets by any valid and enforceable
contractual obligation (to the extent such restriction is not overridden by the
UCC and other than any contractual obligation in connection with Credit
Agreement Refinancing Indebtedness or any Indebtedness incurred or outstanding
pursuant to Section 10.1(i), (m) or (q)); provided that (i) the Total Assets of
each such new Restricted Subsidiary are less than $25.0 million and the Total
Assets

 

-88-



--------------------------------------------------------------------------------

of all such Persons that become Restricted Subsidiaries are less than $75.0
million in the aggregate and (ii) such restriction was not incurred in
connection with, or in contemplation of, such Person becoming a Restricted
Subsidiary. Notwithstanding the foregoing, in the event that any Subsidiary is
or becomes an obligor under any Indebtedness incurred pursuant to
Section 10.1(a), (i), (m) or (q), then each Borrower will immediately cause such
Subsidiary to execute a supplement to each of the Guarantee and the Security
Agreement, substantially in the form of Annex B or Annex 1, as applicable, to
the respective agreement in order to become a Guarantor under the Guarantee and
a grantor under the Security Agreement and to cause such Subsidiary to take all
such actions required under the Security Agreement, to perfect the security
interest in the Collateral of such Subsidiary.

(b) With respect to any property acquired after the Closing Date by any Credit
Party that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within 60 days after
the acquisition thereof) (i) execute and deliver to the Administrative Agent and
the Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall deem necessary or advisable to grant to the Collateral Agent, for
its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Liens, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. The Borrowers shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall require to
confirm the validity, perfection and priority of the Lien of the Security
Documents on such after-acquired properties.

9.11. Use of Proceeds. The proceeds of the Initial Loans shall be used on the
Closing Date to (i) pay the tender consideration (including tender premiums and
accrued interest) in connection with the Tender Offer, (ii) repay loans
outstanding under the Revolving Credit Agreement on the Closing Date and
(iii) pay the Transaction Expenses. To the extent any the proceeds of the
Initial Loans are in excess of the aggregate amount necessary to finance the
foregoing, such proceeds may be used for general corporate purposes.

9.12. Further Assurances. RailAmerica will, and will cause each other Credit
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent, the Collateral Agent or the Required Lenders
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Security Agreement, all at the expense of RailAmerica and the
Restricted Subsidiaries; provided that Mortgages shall not be recorded in any
states with a significant mortgage recording tax such as Alabama, Kansas,
Virginia and New York (such that they are not recorded under the Secured Notes
Indenture or the Revolving Credit Agreement) unless the Fixed Charge Coverage
Ratio for the last Test Period at the end of which Section 9.1 Financials were
required to have been delivered falls below 1.75. Notwithstanding the foregoing,
Mortgages shall not be given if third party consents

 

-89-



--------------------------------------------------------------------------------

are required nor will Mortgages be recorded in states with (a) a significant
Mortgage recording tax such as Alabama, Kansas (to the extent they are not
recorded under the Secured Notes Indenture or the Revolving Credit Agreement and
are not recorded to secure any other obligations secured pursuant to
Section 10.2(j) or (k)) and Virginia or (b) an unreasonable administrative
burden in connection with commercial revolving credit mortgages such as New York
(such that they are not recorded under the Secured Notes Indenture or the
Revolving Credit Agreement and are not recorded to secure any other obligations
secured pursuant to Section 10.2(j) or (k)), unless, in either case, the Fixed
Charge Coverage Ratio for the last Test Period at the end of which Section 9.1
Financials were required to have been delivered falls below 1.75, at which point
each Credit Party shall cause, within 60 days, such Mortgages to be recorded.

9.13. Real Property, etc.. Promptly following the acquisition by the Borrower or
the applicable Credit Party of any After Acquired Property (but subject to the
limitations, if applicable, described in the Credit Documents), the Borrower or
such Credit Party shall execute and deliver (i) such mortgages, deeds of trust,
security instruments, financing statements and certificates and (ii) opinions of
counsel as shall be reasonably necessary to vest in the Collateral Agent a
perfected security interest in such After Acquired Property and to have such
After Acquired Property added to the Collateral and thereupon all provisions of
this Agreement relating to the Collateral shall be deemed to relate to such
After Acquired Property to the same extent and with the same force and effect;
provided, however, that, with respect to After Acquired Property that consists
of real property, any such Mortgages shall not be recorded in states with a
significant mortgage recording tax such as Alabama, Kansas, Virginia and New
York (to the extent that they are not recorded under the Secured Notes Indenture
or the Revolving Credit Agreement) unless the Fixed Charge Coverage Ratio for
the last Test Period at the end of which Section 9.1 Financials were required to
have been delivered falls below 1.75. Notwithstanding the foregoing, the
Borrower shall not be required to obtain any title insurance or surveys with
respect to any of such properties nor will mortgages be given if third party
consents are required.

9.14. Maintenance of Ratings. Each Borrower will use commercially reasonable
efforts to obtain and maintain a corporate family and/or corporate credit
rating, as applicable, and ratings in respect of the Loans provided hereunder,
in each case from each of S&P and Moody’s (but not to maintain a specific
rating).

9.15. Information Regarding Collateral. No Credit Party will effect any change
(i) in such Credit Party’s legal name, (ii) in the location of such Credit
Party’s chief executive office, (iii) in such Credit Party’s identity or
organizational structure, (iv) in such Credit Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
such Credit Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 30 days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Administrative Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent and the Administrative Agent to maintain
the perfection and priority of the security interest of the Collateral Agent for
the benefit of the

 

-90-



--------------------------------------------------------------------------------

Secured Parties in the Collateral, if applicable. Each Credit Party agrees to
promptly provide the Collateral Agent with certified Organizational Documents
reflecting any of the changes described in the preceding sentence. Each Credit
Party also agrees to promptly notify the Collateral Agent of any change in the
location of any office in which it maintains books or records relating to
Collateral owned by it.

9.16. [Reserved].

9.17. Post Closing Requirements. The Borrowers shall, and shall cause each
applicable Credit Party to, within one hundred twenty (120) days after the
Closing Date, deliver to the Collateral Agent (and with respect to the Mortgages
referenced in this Section 9.17(a), to record) each of the following (unless
such 120 day period is extended by the Administrative Agent in its reasonable
discretion):

(a) a Mortgage in favor of the Collateral Agent encumbering the fee, leasehold
or other interest, as the case may be, in each Mortgaged Property, duly executed
and acknowledged by the Borrowers or applicable Credit Party that is the owner
or holder of the fee, leasehold or other interest constituting each such
Mortgaged Property, in form for recording in the appropriate recording office of
the political subdivision where such Mortgaged Property is situated, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof and such financing
statements and other similar statements as are contemplated in respect of each
such Mortgage by the local counsel opinion referred to in subparagraph
(v) below, and any other instruments necessary to grant the interests purported
to be granted by each such Mortgage under the laws of any applicable
jurisdiction, which Mortgages and financing statements and other instruments
shall be effective to create a Lien on such Mortgaged Property in favor of the
Collateral Agent for the benefit of the Secured Parties, subject to Permitted
Collateral Liens; provided that Mortgages shall not be recorded in any states
that the Administrative Agent and the Borrowers agree that there are limits on
the ability to record, or that there is an unreasonable administrative burden in
connection with, commercial revolving credit Mortgages;

(b) certificates of insurance (excluding evidence of flood insurance) covering
the Mortgaged Property, which certificates reflect the Collateral Agent for the
benefit of the Secured Parties, as additional insured and loss payee, as
applicable, and mortgagee, all in form and substance reasonably acceptable to
the Administrative Agent;

(c) checks or wire transfers to the title insurance company in respect of
amounts in payment of required mortgage recording taxes, recording costs and
other fees and charges due in respect of or in connection with the execution,
delivery or recording of the Mortgages (other than in New York, Alabama and
Virginia), financing statements and other instruments contemplated by clause
(a) of this Section 9.17;

(d) copies of all Leases (as defined in the Mortgages) and memoranda of leases
with respect to each Mortgaged Property with respect to which a Borrower or any
Credit Party holds a leasehold interest; and

 

-91-



--------------------------------------------------------------------------------

(e) opinions of counsel for the Borrowers and the Subsidiary Guarantors
regarding due authorization, execution, delivery and enforceability of the
Mortgages.

Neither the Borrowers nor any Credit Party shall be required to obtain any title
insurance with respect to any Mortgaged Properties. Each Lender agrees that
neither the Administrative Agent, Collateral Agent, the Lead Arrangers, the
Joint Bookrunners, the Borrowers (and their Subsidiaries) nor any of their
officers, directors, agents, attorneys or other representatives shall have any
liability to any Lender as a result of the foregoing. Notwithstanding the
foregoing, no mortgages will be granted by the Borrowers or applicable Credit
Party if third party consents are required nor will Mortgages be recorded in
states (a) with a significant mortgage recording tax such as Alabama, Kansas,
Virginia and New York (to the extent that they are not recorded under the
Secured Notes Indenture or the Revolving Credit Agreement) unless the Fixed
Charge Coverage Ratio for the last Test Period at the end of which Section 9.1
Financials were required to have been delivered falls below 1.75. Each Credit
Party shall cause, within 60 days, such Mortgages to be recorded upon the Fixed
Charge Coverage Ratio falling below 1.75 for the last Test Period at the end of
which Section 9.1 Financials were required to be delivered.

 

  SECTION 10. Negative Covenants

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until the Final Date:

10.1. Limitation on Indebtedness.

RailAmerica will not, and will not permit any of the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness arising under the Credit Documents (including, the for the
avoidance of doubt, any Incremental Loans incurred in accordance with
Section 2.15 and any Extended Loans that shall have been converted pursuant to
Section 3.1) and any Credit Agreement Refinancing Indebtedness (it being
understood that Incremental Loans, Extended Loans and Credit Agreement
Refinancing Indebtedness shall only be incurred pursuant to this
Section 10.1(a));

(b) subject to compliance with Section 10.5, Indebtedness of (i) RailAmerica to
any Restricted Subsidiary, (ii) RATC or any Subsidiary Guarantor to RailAmerica
or any Restricted Subsidiary, (iii) any Restricted Subsidiary of RailAmerica
which is not RATC or a Subsidiary Guarantor to any other Restricted Subsidiary
of RailAmerica which is not RATC or a Subsidiary Guarantor and (iv) subject to
compliance with the requirements of Section 10.5, any Restricted Subsidiary of
RailAmerica which is not RATC or a Subsidiary Guarantor to a Credit Party;
provided that any Indebtedness of any Borrower or any Subsidiary Guarantor that
is owed to any Restricted Subsidiary which is not RATC or a Subsidiary Guarantor
shall be subordinated in right of payment to the Obligations following an Event
of Default;

(c) Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

 

-92-



--------------------------------------------------------------------------------

(d) Guarantee Obligations incurred by (i) Subsidiary Guarantors or a Borrower of
Indebtedness of Subsidiary Guarantors or a Borrower that is otherwise permitted
to be incurred under this Agreement, (ii) Restricted Subsidiaries that are not
Subsidiary Guarantors of Indebtedness of Restricted Subsidiaries that are not
Guarantors that is otherwise permitted to be incurred under this Agreement and
(iii) subject to compliance with the requirements of Section 10.5, Borrowers or
Subsidiary Guarantors in respect of Indebtedness of Restricted Subsidiaries that
are not Subsidiary Guarantors that is otherwise permitted to be incurred under
this Agreement;

(e) (i) Indebtedness (including Indebtedness arising under Capital Leases)
(A) incurred within 180 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or capital assets or otherwise incurred in respect of Capital
Expenditures and (B) arising under Capital Leases, other than Capital Leases in
effect on the date hereof, and (ii) any one or more successive refinancings,
refundings, renewals or extensions of any Indebtedness specified in subclause
(i) or (ii) above; provided, further, that the principal amount thereof is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension; provided, further, that the
aggregate amount of Indebtedness incurred pursuant to this Section 10.1(e)
(together with the amount of refinancing Indebtedness in respect thereof) shall
not exceed the greater of (x) $80.0 million and (y) 5.0% of Total Assets at any
time outstanding;

(f) Indebtedness outstanding on the Closing Date (other than any Indebtedness
referred to in Section 10.1(i) or (q)) and listed on Schedule 10.1 and any one
or more successive issuances or incurrences of Permitted Refinancing
Indebtedness in respect thereof;

(g) Indebtedness in respect of (A) Hedge Agreements entered into in the ordinary
course of business (and not for speculative purposes) in order to protect
RailAmerica or any of the Restricted Subsidiaries against fluctuations in
interest rates, currency exchange rates or commodity prices and (B) Cash
Management Agreements;

(h) (A) Acquired Debt; provided that on a Pro Forma Basis after giving effect to
the incurrence of such Acquired Debt and the corresponding Permitted
Acquisition, the Fixed Charge Coverage Ratio for the most recent Test Period at
the end of which Section 9.1 Financials were required to have been delivered
would be (i) at least 2.00 to 1.00 or (ii) greater than the Fixed Charge
Coverage Ratio for such Test Period immediately prior to giving effect to the
incurrence of such Acquired Debt and the corresponding Permitted Acquisition and
(B) one or more successive issuances or incurrences of Permitted Refinancing
Indebtedness in respect of the Indebtedness referred to in clause (A) of this
Section 10.1(h);

(i) (A) Indebtedness of the Credit Parties under the Secured Notes in an
aggregate principal amount not exceeding the aggregate principal amount of
Secured Notes outstanding immediately following the consummation of the Tender
Offer and (B) one or more successive issuances or incurrences of Permitted
Refinancing Indebtedness in respect of the Indebtedness referred to in clause
(A) of this Section 10.1(i);

 

-93-



--------------------------------------------------------------------------------

(j) Indebtedness of Foreign Subsidiaries in an aggregate amount at any time
outstanding not to exceed the greater of (x) $25.0 million and (y) 15% of Total
Assets of Restricted Foreign Subsidiaries; provided that Indebtedness under this
clause (j) may be incurred under any debt facility;

(k) (x) additional Indebtedness not otherwise permitted hereunder in an
aggregate amount not to exceed the sum of $100.0 million at any time outstanding
and (y) Indebtedness equal to 100% of the net cash proceeds received by
RailAmerica after the Closing Date from the issue or sale of Equity Interests of
RailAmerica or cash contributed to the capital of RailAmerica (in each case
other than proceeds of Disqualified Capital Stock or sales of Equity Interests
to RailAmerica or any of its Subsidiaries or any proceeds used to effectuate a
Specified Equity Contribution) as determined in accordance with clause (3) of
the definition of “Available Amount Basket” to the extent such net cash proceeds
or cash have not been applied pursuant to such clauses to make Restricted
Payments or to make Investments or payments of Indebtedness through use of the
Available Amount Basket and one or more successive issuances or incurrences of
Permitted Refinancing Indebtedness in respect of the Indebtedness referred to in
this Section 10.1(k)(y); provided, further, that the aggregate amount of
Indebtedness incurred or guaranteed by Restricted Subsidiaries that are not RATC
or Subsidiary Guarantors pursuant to this clause (k) shall not exceed $50.0
million;

(l) Indebtedness arising from agreements of RailAmerica or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(m) (A) Indebtedness of one or more Borrowers or Subsidiary Guarantors; provided
that (a) such Indebtedness matures on or after the 91st day following the Latest
Maturity Date, (b) the Weighted Average Life to Maturity of such Indebtedness is
at least 91 days longer than the Weighted Average Life to Maturity of the Loans
at the time such Indebtedness is incurred, (c) the terms of such Indebtedness do
not provide for any mandatory redemption or prepayment or mandatory offer to
purchase or prepay on or prior to the Latest Maturity Date (other than
(i) customary offers to purchase upon a change of control, asset sale or event
of loss, (ii) other prepayment or redemption events not more onerous to
RailAmerica and its Restricted Subsidiaries than those set forth in Section 5.2
and (iii) customary acceleration rights after an event of default), (d) no
Restricted Subsidiary of RailAmerica that is not a Subsidiary Guarantor or a
Borrower is a guarantor or obligor with respect to such Indebtedness and (e) on
a Pro Forma Basis after giving effect to the incurrence of such Indebtedness and
the application of proceeds therefrom, the Fixed Charge Coverage Ratio for the
most recent Test Period at the end of which Section 9.1 Financials were required
to have been delivered would be at least 2.00 to 1.00 and (B) one or more
successive issuances or incurrences of Permitted Refinancing Indebtedness in
respect of the Indebtedness referred to in clause (A) of this Section 10.1(m);

 

-94-



--------------------------------------------------------------------------------

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness in
extinguished within five Business Days of its incurrence;

(o) Indebtedness of RailAmerica or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;

(p) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by RailAmerica or any Restricted Subsidiary in
the ordinary course of business or consistent with past practice or industry
practice; and

(q) (A) Indebtedness outstanding under the Revolving Credit Agreement in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding
and (B) all Indebtedness under any Hedge Agreements and Cash Management
Agreements otherwise permitted hereunder between RailAmerica and a Restricted
Subsidiary, on the one hand, and any Person that is a lender under the Revolving
Credit Agreement or an Affiliate of a lender under the Revolving Credit
Agreement at the time such Hedge Agreement or Cash Management Agreement is
entered into (or, in the case of a Hedge Agreement entered into prior to
August 29, 2011, any Person that was a lender under the Revolving Credit
Agreement or an Affiliate of a lender under the Revolving Credit Agreement on
August 29, 2011).

10.2. Limitation on Liens. RailAmerica will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of RailAmerica or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents (including, the for the avoidance
of doubt, any Incremental Loans incurred in accordance with Section 2.15 and any
Extended Loans that shall have been converted pursuant to Section 3.1) and Liens
on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness; provided that any such Liens are granted pursuant to
the Security Documents and are subject to the Intercreditor Agreement in the
capacity of “Term Loan Obligations,” “Other Pari Passu Lien Obligations” or have
Junior Lien Priority (and are subject to the Intercreditor Agreement in such
capacity);

(b) Permitted Liens;

(c) (A) Liens securing Indebtedness permitted pursuant to Section 10.1(e);
provided that such Liens attach at all times only to the assets so financed and
(B) Liens on the assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to Section 10.1(j);

 

-95-



--------------------------------------------------------------------------------

(d) Liens existing on the Closing Date and listed on Schedule 10.2;

(e) the replacement, extension or renewal of any Lien permitted by clause (c),
(d), (f) or (j) of this Section 10.2 in each case upon or in the same assets
theretofore subject to such Lien or the replacement, extension or renewal
(without any increase in the amount of Indebtedness secured thereby);

(f) Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to an Investment permitted pursuant to
Section 10.5 to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.1(h); provided that such Liens attach at all times only
to the same assets that such Liens attached to, and secure only the same
Indebtedness that such Liens secured, immediately prior to such Investment and
were not created in contemplation thereof;

(g) additional Liens on assets that do not constitute Collateral so long as the
aggregate principal amount of the obligations so secured does not exceed the
greater of (x) $10.0 million and (y) 0.75% of Total Assets;

(h) Liens on Collateral securing Indebtedness and other obligations incurred
pursuant to Section 10.1(i) so long as such Liens are subject to the
Intercreditor Agreement in the capacity of “Notes Obligations” or “Other Pari
Passu Lien Obligations” and are granted pursuant to one or more Security
Documents or have Junior Lien Priority (and are subject to the Intercreditor
Agreement in such capacity); provided that Liens granted pursuant to this clause
(h) may not secure Indebtedness in the form of a term credit agreement that is
secured by Liens on any Collateral that are not subordinated to the Liens on
such Collateral that secure the Obligations (it being understood this proviso
shall not restrict the securing of debt securities pursuant to this clause (h));

(i) if such Liens are on assets of a Credit Party, solely to the extent such
Liens are subordinate to the Liens securing the Obligations on terms reasonably
satisfactory to the Administrative Agent, Liens securing Indebtedness or other
obligations of a Restricted Subsidiary owing to RailAmerica or another
Restricted Subsidiary permitted to be incurred under Section 10.1(b);

(j) so long as such Liens are subject to the Intercreditor Agreement in the
capacity of “Notes Obligations” or “Other Pari Passu Lien Obligations” or
“Revolving Obligations” and are granted pursuant to one or more Security
Documents or have Junior Lien Priority (and are subject to the Intercreditor
Agreement in such capacity), Liens on Collateral securing Indebtedness permitted
to be incurred pursuant Section 10.1; provided that (i) Liens granted pursuant
to this clause (j) may not secure Indebtedness in the form of a term credit
agreement that is secured by Liens on any Collateral that are not subordinated
to the Liens on such Collateral that secure the Obligations (it being understood
this clause (i) shall not restrict the securing of debt securities pursuant to
this clause (j)) and (ii) on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness, the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio as of the date of incurrence of such Indebtedness
would have been less than or equal to 4.00 to 1.00;

 

-96-



--------------------------------------------------------------------------------

(k) so long as such Liens are subject to the Intercreditor Agreement in the
capacity of “Notes Obligations” or “Other Pari Passu Lien Obligations” and are
granted pursuant to one or more Security Documents or have Junior Lien Priority
(and are subject to the Intercreditor Agreement in such capacity), Liens on
Collateral securing Indebtedness permitted to be incurred pursuant Section 10.1;
provided that (i) Liens granted pursuant to this clause (k) may not secure
Indebtedness in the form of a term credit agreement that is secured by Liens on
any Collateral that are not subordinated to the Liens on such Collateral that
secure the Obligations (it being understood this clause (i) shall not restrict
the securing of debt securities pursuant to this clause (k)) and (ii) the
proceeds of such Indebtedness are used solely to finance the purchase or
acquisition of Railroad Assets or Equity Interests of a Person 90% of whose
assets are Railroad Assets (and/or the repayment of Acquired Debt and/or fees
and expenses incurred in connection therewith) and, in each case, such Railroad
Assets or the assets of such Person, as the case may be, are pledged as
Collateral and such Person becomes a Subsidiary Guarantor, and the principal
amount of such Indebtedness does not exceed four times the Consolidated EBITDA
of such Railroad Assets or Person (determined as of any references in the
definition of Consolidated EBITDA to RailAmerica were to such Railroad Assets or
such Person) for the most recently ended four full fiscal quarters for which
internal statements are available (with such pro forma adjustments for such
acquisition or purchase as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Pro Forma Basis), without
duplication of the Consolidated EBITDA of such Railroad Assets or Person
included in the calculation of the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio for purposes of any Lien incurred under
Section 10.2(j); and

(l) Liens on Revolving Collateral securing Indebtedness and other obligations
incurred pursuant to Section 10.1(q), so long as such Liens are subject to the
Intercreditor Agreement in the capacity of “Revolving Obligations”.

Notwithstanding anything to the contrary contained in herein, in no event shall
RailAmerica or any of its Restricted Subsidiaries allow or suffer to exist that
the Applicable Authorized Representative (as defined in the Intercreditor
Agreement), in its capacity as such, shall be a representative of any
Indebtedness that is secured with a Lien that has Junior Lien Priority.

10.3. Limitation on Fundamental Changes. RailAmerica will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) any Subsidiary of RailAmerica or any other Person may be merged or
consolidated with or into any Borrower; provided that (i) such Borrower shall be
the continuing or surviving corporation, or the Person formed by or surviving
any such merger or consolidation (if other than such Borrower) shall be an
entity organized or existing under the laws of the United States, any state
thereof or the District of Columbia (such Person, other than a Borrower, being
herein referred to as the “Successor Credit Party”);

 

-97-



--------------------------------------------------------------------------------

(ii) the Successor Credit Party shall expressly assume all the obligations of
such Borrower under this Agreement and the other Credit Documents pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent; (iii) no Default or Event of Default would result from the
consummation of such merger or consolidation; and (iv) RailAmerica shall have
delivered to the Administrative Agent and the Collateral Agent an Officer’s
Certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Security Document
comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Credit Party will succeed to, and be substituted for,
such Borrower under this Agreement;

(b) any Subsidiary of RailAmerica (other than RATC) or any other Person may be
merged, amalgamated or consolidated with or into any one or more Subsidiaries of
RailAmerica; provided that (i) in the case of any merger or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving corporation or (B) RailAmerica shall take all
steps necessary to cause the Person formed by or surviving any such merger or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary; (ii) in the case of any merger, amalgamation or consolidation
involving one or more Subsidiary Guarantors, a Subsidiary Guarantor shall be the
continuing or surviving corporation or the Person formed by or surviving any
such merger, amalgamation or consolidation (if other than a Subsidiary
Guarantor), (A) shall be an entity organized under the laws of the United
States, any state thereof or the District of Columbia and (B) shall execute a
supplement to the Guarantee Agreement and the Security Agreement, in form and
substance reasonably satisfactory to the Collateral Agent in order to become a
Subsidiary Guarantor and pledgor and grantor of Collateral for the benefit of
the Secured Parties; (iii) no Default or Event of Default would result from the
consummation of such merger, amalgamation or consolidation; and (iv) RailAmerica
shall have delivered to the Administrative Agent and the Collateral Agent an
Officers’ Certificate and opinion of counsel each stating that such merger,
amalgamation or consolidation and such supplements to any Security Document
comply with this Agreement;

(c) any Restricted Subsidiary that is not a Subsidiary Guarantor may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to a Borrower or any other Restricted Subsidiary;

(d) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to a Borrower
or any Subsidiary Guarantor;

(e) any Restricted Subsidiary (other than RATC) may liquidate or dissolve if
(x) RailAmerica determines in good faith that such liquidation or dissolution is
in the best interests of RailAmerica and is not materially disadvantageous to
the Lenders and (y) to the extent such Restricted Subsidiary is a Credit Party,
any assets or business not otherwise disposed of or transferred in accordance
with Section 10.4 or 10.5, or, in the case of any such business, discontinued
without being disposed of or transferred, shall be transferred to, or otherwise
owned or conducted by, another Credit Party after giving effect to such
liquidation or dissolution;

 

-98-



--------------------------------------------------------------------------------

(f) any merger, dissolution, liquidation, consolidation or disposition of a
Subsidiary, the purpose of which is to effect (i) a disposition permitted by
Section 10.4 (other than Section 10.4(d)) shall be permitted or (ii) any
Investment permitted by Section 10.5 shall be permitted; and

(g) RailAmerica and its Restricted Subsidiaries may not sell all or
substantially all of their assets unless (x) each Lender consents thereto and
(y)(A) RailAmerica is the surviving corporation or (B) the Person formed by or
surviving any such consolidation or merger (if other than RailAmerica) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a Person organized or existing under the laws of the
United States, any state thereof or the District of Columbia (such Person being
herein called the “Successor”) and the Successor expressly assumes all the
obligations of RailAmerica under Credit Documents pursuant to documentation and
instruments reasonably satisfactory to the Administrative Agent; provided
further that the Borrower agrees to provide any documentation and other
information about the Successor as shall have been reasonably requested in
writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act.

10.4. Limitation on Sale of Assets. RailAmerica will not, and will not permit
any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer
or otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired or
(ii) sell to any Person any Equity Interests owned by it of any Restricted
Subsidiary, except that:

(a) RailAmerica and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of used, obsolete, damaged, worn out or surplus equipment, vehicles,
inventory and other assets in the ordinary course of business or any disposition
of abandoned rail lines or abandoned property or any disposition of inventory or
goods held for sale in the ordinary course of business;

(b) RailAmerica and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of other assets for at least Fair Market Value of the assets sold or
otherwise disposed of; provided that (i) the consideration received for any such
sales, transfers and disposals shall consist of not less than 75% cash
consideration or Permitted Investments; provided that for the purposes of this
clause (i) the following shall be deemed to be cash: (A) any liabilities (as
shown on RailAmerica’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of RailAmerica or such
Restricted Subsidiary assumed by the transferee with respect to the applicable
sale, transfer or disposal, as to which RailAmerica and all of the Restricted
Subsidiaries shall have been released by all applicable creditors in writing,
other than liabilities that are by their terms (1) subordinated to the payment
in cash of the Obligations or (2) in the case of a

 

-99-



--------------------------------------------------------------------------------

sale by a Borrower or a Subsidiary Guarantor, not secured by the assets that are
the subject of such sale, transfer or disposal, (B) any securities received by
the Person making such sale, transfer or disposal from the transferee that are
converted by such Person into cash (to the extent of the cash received) within
180 days following the closing of the applicable sale, transfer or disposal and
(C) any Designated Non-Cash Consideration received by RailAmerica or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of (x) $45.0 million and (y) 3.0% of Total Assets at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value; and
(ii) after giving effect to any such sale, transfer or disposition, no Default
or Event of Default shall have occurred and be continuing;

(c) RailAmerica and the Restricted Subsidiaries may make sales of assets to
RailAmerica or to any Restricted Subsidiary; provided that no sale of any assets
by any Borrower or any Subsidiary Guarantor to any Restricted Subsidiary that is
not RATC or a Subsidiary Guarantor shall be permitted pursuant to this clause
(c);

(d) (i) mergers, liquidations and transfers of all or substantially all assets
permitted by Section 10.3, (ii) Investments permitted by Section 10.5 and
(iii) Restricted Payments permitted by Section 10.6, in each case, shall be
permitted;

(e) RailAmerica and the Restricted Subsidiaries may sell without recourse
accounts receivable arising in the ordinary course of business in connection
with the compromise, settlement, collection thereof or conversion of accounts
receivable to notes receivable;

(f) sales, transfers, assignments or other dispositions resulting from any
casualty or condemnation of any assets of RailAmerica or any of its
Subsidiaries;

(g) the lease, assignment, sublease or license of any real or personal property
in the ordinary course of business;

(h) any sale of Equity Interests in, or Indebtedness and other securities of, an
Unrestricted Subsidiary;

(i) RailAmerica and the Restricted Subsidiaries may effect the unwinding of any
Hedge Agreement; and

(j) sales of accounts receivable, or participations therein, to a Receivables
Entity in connection with the establishment of a Receivables Facility.

10.5. Limitation on Investments. RailAmerica will not, and will not permit any
of the Restricted Subsidiaries to, make any advance, loan, extensions of credit
or capital contribution to, or purchase any stock, bonds, notes, debentures or
other securities of or any assets of, or make any other investment (including
pursuant to any Guarantee Obligation with respect to the obligations of another
Person) (“Investments”) in, any Person, except:

(a) extensions of trade credit and asset purchases in the ordinary course of
business;

 

-100-



--------------------------------------------------------------------------------

(b) Permitted Investments;

(c) loans and advances to officers, directors and employees of RailAmerica or
any of its Subsidiaries (i) to finance the purchase of Equity Interests of
RailAmerica (so long as the proceeds of such loans or advances are directly
reinvested in RailAmerica upon the consummation of such purchase) and (ii) for
additional purposes not contemplated by subclause (i) above in an aggregate
principal amount at any time outstanding with respect to this clause (ii) not
exceeding $5.0 million;

(d) Investments existing on the Closing Date and listed on Schedule 10.5 and any
extensions, renewals or reinvestments with respect to any return therefrom
(including through a repayment, return of capital, interest or dividends) (but
without any increase in the amount thereof and in the case of any reinvestment,
only if such reinvestment is made within 60 days after the date of receipt of
any such returned amount);

(e) Hedge Agreements permitted by Section 10.1(g);

(f) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or received
as a result of a foreclosure by RailAmerica or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(g) Investments to the extent that payment for such investments is made solely
with Qualified Capital Stock of RailAmerica;

(h) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.4;

(i) (i) Investments in RailAmerica, RATC or any Subsidiary Guarantor,
(ii) Investments by any Restricted Subsidiary that is not RATC or a Subsidiary
Guarantor in any other Restricted Subsidiary that is not RATC or a Subsidiary
Guarantor and (iii) Investments by RailAmerica, RATC or any Subsidiary Guarantor
in any Restricted Subsidiary that is not RATC or a Subsidiary Guarantor in an
aggregate principal amount not to exceed the greater of (x) 3.0% of Total Assets
and (y) $50.0 million at any time outstanding;

(j) Permitted Acquisitions;

(k) additional Investments in an aggregate amount, taken together with all other
Investments made pursuant to this clause (k) that are at that time outstanding
not to exceed the greater of (x) $25.0 million and (y) 2.0% of Total Assets at
the time of such Investment;

 

-101-



--------------------------------------------------------------------------------

(l) any Investment in a Similar Business in an aggregate amount, taken together
with all other Investments made pursuant to this clause (l) that are at that
time outstanding, not to exceed the greater of (x) $50.0 million and (y) 3.0% of
Total Assets at the time of such Investment;

(m) any Investment in one or more Unrestricted Subsidiaries in an aggregate
amount, taken together with all other Investments made pursuant to this clause
(m) that are at that time outstanding, not to exceed the greater of (x) $10.0
million and (y) 0.75% of Total Assets at the time of such Investment;

(n) Investments constituting Restricted Payments permitted by Section 10.6;

(o) Investments made using the Available Amount Basket;

(p) any Investment in securities or other assets not constituting cash or
Permitted Investments and received in connection with an Asset Sale made
pursuant to Section 10.4;

(q) loans to officers, directors and employees for business-related travel
expenses, moving expenses and other similar expenses, in each case incurred in
the ordinary course of business;

(r) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment or the licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons other than
Affiliates, in each case in the ordinary course of business;

(s) endorsements for collection or deposit in the ordinary course of business;

(t) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of RailAmerica or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;

(u) any Investment in a Person (other than RailAmerica or a Restricted
Subsidiary) pursuant to the terms of any agreements in effect on the Closing
Date and set forth on Schedule 10.5 and any Investment that replaces, refinances
or refunds an existing Investment; provided that the new Investment is in an
amount that does not exceed the amount replaced, refinanced or refunded (after
giving effect to write-downs or write-offs with respect to such Investment), and
is made in the same Person as the Investment replaced, refinanced or refunded;

 

-102-



--------------------------------------------------------------------------------

(v) endorsements for collection or deposit in the ordinary course of business;

(w) Investments made with Excluded Contributions; and

(x) Investments in any Receivables Entity that, in the good faith determination
of the Board of Directors of RailAmerica, are necessary or advisable to effect
Receivables Facility relating thereto.

All Investments shall be measured as of the date made without any adjustments
for any subsequent increase or decrease in the value thereof, but shall be
deemed reduced to the extent returned to a Credit Party in the form in which
such Investment was originally made (or in cash).

10.6. Limitation on Restricted Payments. RailAmerica will not, and will not
permit any of the Restricted Subsidiaries to make any Restricted Payment, except
for:

(a) the payment of any dividend or distribution constituting a Restricted
Payment within 60 days after the date of declaration thereof, if at the date of
declaration such Restricted Payment would have complied with the provisions of
this Agreement;

(b) (A) any Restricted Payment in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of RailAmerica (other than any Disqualified Capital Stock or pursuant
to a Specified Equity Contribution) (“Refunding Capital Stock”) and (B) if
immediately prior to the redemption, repurchase, retirement or other acquisition
of any Equity Interests of RailAmerica (“Retired Capital Stock”) the Fixed
Charge Coverage Ratio for the last Test Period at the end of which Section 9.1
Financials were required to have been delivered would have been at least 2.00 to
1.00, the declaration and payment of dividends on the Refunding Capital Stock
(other than Refunding Capital Stock the proceeds of which were used to redeem,
repurchase, retire or otherwise acquire any Equity Interests of RailAmerica) in
an aggregate amount per year no greater than the aggregate amount of dividends
per annum that was declarable and payable on such Retired Capital Stock
immediately prior to such retirement;

(c) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of common Equity Interests of RailAmerica
held by any future, present or former employee, director or consultant of
RailAmerica or any of its Subsidiaries pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate Restricted
Payments made under this clause (c) do not exceed in any calendar year $5.0
million (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $10.0 million in any calendar year); provided, further,
that such amount in any calendar year may be increased by an amount not to
exceed:

(i) to the extent not used to effectuate a Specified Equity Contribution, the
cash proceeds from the sale of Qualified Capital Stock of RailAmerica to members
of

 

-103-



--------------------------------------------------------------------------------

management, directors or consultants of RailAmerica or any of its Subsidiaries
that occurred after the Closing Date, to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied as a use of the
Available Amount Basket; plus

(ii) the cash proceeds of key man life insurance policies received by
RailAmerica and its Restricted Subsidiaries since the Closing Date; less

(iii) the amount of any Restricted Payments previously made pursuant to clauses
(i) and (ii) of this Section 10.6(c);

provided that RailAmerica may elect to apply all or any portion of the aggregate
increase contemplated by subclauses (i) and (ii) above in any calendar year;

(d) the declaration and payment of dividends to holders of any class or series
of Disqualified Capital Stock of RailAmerica or any other Restricted Subsidiary
issued in accordance with Section 10.1, to the extent such dividends are
included in clauses (ii) and (iii) of the definition of Fixed Charge Coverage
Ratio;

(e) the declaration and payment of dividends to holders of any class or series
of Designated Preferred Stock (other than Disqualified Capital Stock) issued by
RailAmerica after the Closing Date; provided that the aggregate amount of
dividends paid pursuant to this clause (e) shall not exceed the aggregate amount
of cash actually received by RailAmerica from the sale of such Designated
Preferred Stock; provided, however, that for the most recent Test Period at the
end of which Section 9.1 Financials were required to be delivered, after giving
effect to such issuance on a pro forma basis, RailAmerica and the Restricted
Subsidiaries would have had a Fixed Charge Coverage Ratio of at least 2.00 to
1.00;

(f) repurchases of Equity Interests of RailAmerica deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(g) the payment of dividends on RailAmerica’s Common Stock after the Issue Date,
of up to 6% per annum of the net cash proceeds received by RailAmerica in any
public offering of its Common Stock following June 23, 2009 (other than
(w) public offerings registered on Form S-8, (x) any public sale constituting an
Excluded Contribution, (y) any net cash proceeds used to incur Indebtedness
pursuant to Section 10.1(k) and (z) any such net cash proceeds raised in order
to effectuate a Specified Equity Contribution);

(h) Restricted Payments that are made with Excluded Contributions;

(i) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this Section 10.6(i) not to exceed
$50.0 million in the aggregate;

(j) Restricted Payments by RailAmerica or any Restricted Subsidiary to allow the
payment of cash in lieu of the issuance of fractional shares upon the exercise
of options or warrants or upon the conversion or exchange of Capital Stock of
any such Person;

 

-104-



--------------------------------------------------------------------------------

(k) the purchase by RailAmerica of fractional shares arising out of stock
dividends, splits or combinations or business combinations;

(l) Restricted Payments made from the Available Amount Basket; and

(m) distributions or payments of Receivables Fees;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment made pursuant to clause (c), (d), (e), (g) or (i) of this
Section 10.6, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.

10.7. Limitations on Debt Payments and Certain Amendments.

(a) RailAmerica will not, and will not permit any of the Restricted Subsidiaries
to, make directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of (or in respect of) any principal of any
Junior Financing, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Junior Financing; except (A) to the extent such payments are
made using the Available Amount Basket, (B) so long as both immediately before
and immediately after giving effect to such payment (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the Consolidated Total
Debt to Consolidated EBITDA Ratio would be less than 4.0 to 1.0; provided that
this clause (B) shall not allow payments of any Indebtedness that is
subordinated in right of payment to any of the Obligations, (C) to the extent
such payment is made with Qualified Capital Stock of RailAmerica or (D) with
Permitted Refinancing Indebtedness in respect of such Indebtedness.

(b) RailAmerica will not, and will not permit any Restricted Subsidiary, to
amend, modify or waive any of its rights under any agreement governing or
relating to any Junior Financing to the extent any such amendment, modification
or waiver would be materially adverse to the Lenders. RailAmerica will not amend
the terms of any Junior Financing in a manner that would accelerate the date on
which RailAmerica is required to make any payment of principal or interest or
any other amount thereon.

10.8. [Reserved].

10.9. Financial Covenant. The Borrowers shall not permit the Consolidated Senior
Secured Net Debt to Consolidated EBITDA Ratio as of the last day of any Test
Period to be greater than 5.00:1.00. For purposes of determining compliance with
this Section 10.9, the net cash proceeds from the issuance and sale of Equity
Interests of RailAmerica (other than Disqualified Capital Stock) received by
RailAmerica after the end of the relevant Test Period and on or prior to the
date that is ten days after the day on which Section 9.1 Financials are required
to be delivered (without giving effect to any grace period) for the last fiscal
quarter in such Test Period will, at the request of RailAmerica, be included in
the calculation of Consolidated EBITDA

 

-105-



--------------------------------------------------------------------------------

solely for the purposes of determining compliance with this Section 10.9 at the
end of such Test Period and applicable subsequent Test Periods which include
such fiscal quarter but not for determining pro forma compliance with this
Section 10.9 to determine the permissibility of a transaction (such net cash
proceeds so received by RailAmerica and so included in the calculation of
Consolidated EBITDA, a “Specified Equity Contribution”), subject to the
following terms and conditions: (a) in each four fiscal quarter period, there
shall be at least two fiscal quarters in respect of which no Specified Equity
Contribution is made, (b) the amount of any Specified Equity Contribution shall
be no greater than the amount required to cause the Borrowers to be in
compliance on a Pro Forma Basis with this Section 10.9, (c) all Specified Equity
Contributions shall be disregarded for making any other determination herein or
any other Credit Document, (d) no more than four Specified Equity Contributions
shall be made prior to the Latest Maturity Date, (e) there shall be no reduction
in Indebtedness in connection with any Specified Equity Contributions for
determining compliance with this Section 10.9 and no Specified Equity
Contribution shall be included as cash for purposes of calculating clause (y) of
the definition of Consolidated Senior Secured Net Debt and (f) the proceeds of
the Specified Equity Contribution shall immediately be used to prepay Loans in
accordance with Section 5.2.

10.10. Transactions with Affiliates.

(a) RailAmerica will not, and will not permit any of its Restricted Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates involving aggregate payments
or consideration in excess of $5.0 million (provided that any such transaction
involving aggregate payments or consideration in an amount less than $5.0
million shall not involve the sale, lease or transfer of any property or assets
constituting Collateral), unless (i) such transactions are at prices and on
terms and conditions not materially less favorable to RailAmerica or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (ii) RailAmerica delivers to the Administrative
Agent with respect to any such transaction or series of related transactions
involving aggregate payments or consideration in excess of $10.0 million, a
resolution adopted by the majority of the Board of Directors of RailAmerica
approving such transaction and a certificate of an Authorized Officer of
RailAmerica certifying that such transaction complies with clause (a) hereof.

(b) The provisions of paragraph (a) will not apply to:

(i) transactions between or among RailAmerica and/or any of the Restricted
Subsidiaries;

(ii) Restricted Payments permitted by Section 10.6 and Investments made pursuant
to Section 10.5(c), (g), (i), (m) or (n);

(iii) the payment of management, consulting, monitoring and advisory fees and
related expenses to Sponsor and its Affiliates in an aggregate amount in any
fiscal year not to exceed an amount per annum equal to $2.0 million;

 

-106-



--------------------------------------------------------------------------------

(iv) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, employees or consultants of
RailAmerica or any Restricted Subsidiary;

(v) payments by RailAmerica or any Restricted Subsidiary to Sponsor and its
Affiliates made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, which
payments are approved by a majority of the Board of Directors of RailAmerica in
good faith;

(vi) transactions in which RailAmerica or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to RailAmerica or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 10.10(a);

(vii) payments or loans (or cancellation of loans) to employees or consultants
of RailAmerica, any of its direct or indirect parents or any Restricted
Subsidiary which are approved by a majority of the Board of Directors of
RailAmerica in good faith;

(viii) any agreement as in effect as of the Closing Date or any amendment
thereto (so long as any such amendment, taken as a whole, is no less favorable
to RailAmerica and its Restricted Subsidiaries than the agreement in effect on
the date of RailAmerica (as determined by the Board of Directors of RailAmerica
in good faith));

(ix) the existence of, or the performance by RailAmerica or any of its
Restricted Subsidiaries of its obligations under the terms of any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of or the performance by RailAmerica or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Issue Date shall only be permitted
by this clause (ix) to the extent that the terms of any such amendment or new
agreement, taken as a whole, is no less favorable to RailAmerica and its
Restricted Subsidiaries than the agreement in effect on the Closing Date (as
determined by the Board of Directors of RailAmerica in good faith);

(x) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to RailAmerica and
the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of RailAmerica or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party (as determined by the Board of Directors of RailAmerica in
good faith);

(xi) the issuance of Equity Interests (other than Disqualified Capital Stock) of
RailAmerica to any Affiliate of RailAmerica;

 

-107-



--------------------------------------------------------------------------------

(xii) transactions or payments pursuant to any employee, officer or director
compensation or benefit plans, employment agreements, severance agreement,
indemnification agreements or any similar arrangements entered into in the
ordinary course of business or approved in good faith by the Board of Directors
of RailAmerica;

(xiii) transactions in the ordinary course with (i) Unrestricted Subsidiaries or
(ii) joint ventures in which RailAmerica or a Subsidiary of RailAmerica holds or
acquires an ownership interest (whether by way of Equity Interests or otherwise)
so long as the terms of any such transactions are no less favorable to
RailAmerica or the Subsidiary participating in such joint ventures than they are
to other joint venture partners;

(xiv) transactions with a Person (other than an Unrestricted Subsidiary of
RailAmerica) that is an Affiliate of RailAmerica solely because RailAmerica
owns, directly or through a Restricted Subsidiary, an Equity Interest in, or
controls, such Person;

(xv) payments permitted pursuant to tax sharing agreements among RailAmerica and
its Restricted Subsidiaries; and

(xvi) sales of accounts receivable, or participations therein, in connection
with any Receivables Facility.

10.11. Restrictive Agreements. RailAmerica will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of RailAmerica or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to RailAmerica or any other Restricted Subsidiary or
to Guarantee Indebtedness of RailAmerica or any other Restricted Subsidiary;
provided that:

(a) the foregoing shall not apply to (i) restrictions and conditions imposed by
law or by this Agreement, (ii) restrictions and conditions existing on the
Closing Date, (iii) restrictions and conditions imposed on a Person by any
indenture, agreement or other contractual arrangement that was in effect at the
time such Person became a Restricted Subsidiary, or imposed on any property that
was in effect at the time such property was acquired, and in each case not
entered into in contemplation of such Person becoming such a Restricted
Subsidiary or such property being acquired, (iv) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder and (v) restrictions and conditions imposed upon RailAmerica or any of
its Subsidiaries pursuant to Indebtedness incurred pursuant to Section 10.1(m)
that are not materially more burdensome taken as a whole than that those in this
Agreement, the Revolving Credit Agreement and the Secured Notes Indenture,
respectively; and

(b) clause (a) of the foregoing shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement

 

-108-



--------------------------------------------------------------------------------

if such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (y) customary provisions in leases and other contracts
restricting the assignment thereof.

10.12. Changes in Business. RailAmerica and the Subsidiaries, taken as a whole,
will not fundamentally and substantively alter the character of their business,
taken as a whole, from the business conducted by RailAmerica and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing. The Specified Entity
listed on Schedule 1.1(d) shall only be used to conduct business relating to the
making of contributions for candidates and other political purposes.

10.13. Limitation on Issuance of Capital Stock. RailAmerica will not permit any
of the Restricted Subsidiaries to issue any Equity Interest (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (a) for stock splits, stock
dividends and additional issuances of Equity Interests which do not decrease the
percentage ownership of RailAmerica or any Restricted Subsidiaries in any class
of the Equity Interest of such Restricted Subsidiary; and (b) Restricted
Subsidiaries of RailAmerica formed after the Closing Date may issue Equity
Interests to RailAmerica or the Restricted Subsidiary of RailAmerica which is to
own such Equity Interests.

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1. Payments. Each Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or of any
other amounts owing hereunder or under any other Credit Document; or

11.2. Representations, etc.Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

11.3. Covenants. Any Credit Party shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 9.1(f)(i), Section 9.13, Section 9.17 or Section 10 or (b) default in
the due performance or observance by it of any term, covenant or agreement
(other than those referred to in Section 11.1 or 11.2 or clause (a) of this
Section 11.3) contained in this Agreement or any Credit Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by RailAmerica from the Administrative Agent or the Required
Lenders; or

11.4. Default Under Other Agreements. (a) RailAmerica or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) having a principal amount in excess of $10.0
million individually or in the aggregate for RailAmerica and such Subsidiaries
(the “Threshold Debt”) beyond the period of

 

-109-



--------------------------------------------------------------------------------

grace, if any provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Threshold Debt or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Threshold
Debt (or a trustee or agent on behalf of such holder or holders) to cause, any
such Threshold Debt to become due (or to cause RailAmerica or any of its
Restricted Subsidiaries to purchase any such Threshold Debt) prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Threshold Debt shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment, prior to the stated maturity thereof; or

11.5. Bankruptcy, etc. Either Borrower or any Specified Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy,” or (b) in the case
of any Foreign Subsidiary that is a Specified Subsidiary, any domestic or
foreign law relating to bankruptcy, insolvency reorganization or relief of
debtors legislation of its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against either
Borrower or any Specified Subsidiary and the petition is not controverted within
10 days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against either Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code) receiver, receiver manager, trustee or similar person is appointed for, or
takes charge of, all or substantially all of the property of either Borrower or
any Specified Subsidiary; or either Borrower or any Specified Subsidiary
commences any other proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
either Borrower or any Specified Subsidiary; or there is commenced against
either Borrower or any Specified Subsidiary any such proceeding or action that
remains undismissed for a period of 60 days; or either Borrower or any Specified
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding or action is entered; or either
Borrower or any Specified Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of 60 days; or
either Borrower or any Specified Subsidiary makes a general assignment for the
benefit of creditors; or any corporate action is taken by either Borrower or any
Specified Subsidiary for the purpose of effecting any of the foregoing; or

11.6. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); either Borrower or
any Subsidiary or any ERISA Affiliate has incurred

 

-110-



--------------------------------------------------------------------------------

or is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code (including the giving of written notice
thereof); (b) there could result from any event or events set forth in clause
(a) of this Section 11.6 the imposition of a lien, the granting of a security
interest, or a liability, or the reasonable likelihood of incurring a lien,
security interest or liability; and (c) such lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect;
or

11.7. Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect or any Guarantor thereunder or any Credit Party shall
deny or disaffirm in writing any Guarantor’s obligations under the Guarantee; or

11.8. Security Agreement. The Security Documents or any material provision
thereof shall cease to be in full force or effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Security Document)) in favor of the Collateral Agent (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement; or

11.9. Judgments. One or more judgments or decrees shall be entered against
RailAmerica or any of the Restricted Subsidiaries involving a liability of $10.0
million or more individually or in the aggregate for all such judgments and
decrees for RailAmerica and the Restricted Subsidiaries (to the extent not paid
or fully covered by insurance provided by a carrier not disputing coverage) and
any such judgments or decrees shall not have been satisfied, vacated, discharged
or stayed or bonded pending appeal within 60 days from the entry thereof; or

 

-111-



--------------------------------------------------------------------------------

11.10. Change of Control. A Change of Control shall occur; then, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to RailAmerica, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against the Borrowers, except as otherwise
specifically provided for in this Agreement (provided that, if an Event of
Default specified in Section 11.5 shall occur with respect to either Borrower,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clause (i) below shall occur automatically
without the giving of any such notice), (i) declare the principal of and any
accrued interest and fees in respect of all Loans and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; and (ii) exercise rights and
remedies under the Credit Documents, at law or in equity.

SECTION 12. The Agents.

12.1. Appointment and Authority. Each Lender hereby irrevocably appoints
(i) Morgan Stanley Senior Funding, Inc. to act on its behalf as the
Administrative Agent, (ii) the Notes Collateral Agent to act as the Collateral
Agent hereunder and under the other Credit Documents and (iii) the
Administrative Agent, one of its Affiliates or another Person appointed by the
Administrative Agent to act as the Collateral Agent (in the event that the Notes
Collateral Agent is to be replaced as Collateral Agent in accordance with the
terms of the Intercreditor Agreement) hereunder and under the other Credit
Documents and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agents
and the Lenders, and neither the Borrowers nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.

12.2. Agents Individually.

(a) Each Person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

(b) Each Lender understands that each Person serving an Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 12 as “Activities”) and may engage in the Activities with or on
behalf of one or more of the Credit Parties or their respective Affiliates.
Furthermore, the

 

-112-



--------------------------------------------------------------------------------

Agent’s Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Credit Parties and their Affiliates and
including holding, for its own account or on behalf of others, equity, debt and
similar positions in any Borrower, another Credit Party or their respective
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans or other financial products of one or more of the Credit
Parties or their Affiliates. Each Lender understands and agrees that in engaging
in the Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Credit Parties or their Affiliates (including information
concerning the ability of the Credit Parties to perform their respective
Obligations hereunder and under the other Credit Documents) which information
may not be available to any of the Lenders that are not members of the Agent’s
Group. No Agent nor any member of the Agent’s Group shall have any duty to
disclose to any Lender or use on behalf of the Lenders, and shall not be liable
for the failure to so disclose or use, any information whatsoever about or
derived from the Activities or otherwise (including any information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that each Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Credit Document to be
transmitted by such Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Credit Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Credit Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of each Person serving
as an Agent being a member of the Agent’s Group, and that each member of the
Agent’s Group may undertake any Activities without further consultation with or
notification to any Lender. None of (i) this Agreement nor any other Credit
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Credit Parties or their Affiliates (including
information concerning the ability of the Credit Parties to perform their
respective Obligations hereunder and under the other Credit Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the any Agent or any member of the Agent’s Group to any
Lender including any such duty that would prevent or restrict the Agent’s Group
from acting on behalf of customers (including the Credit Parties or their
Affiliates) or for its own account.

12.3. Duties of the Agents; Exculpatory Provisions.

(a) Each Agent’s duties hereunder and under the other Credit Documents are
solely ministerial and administrative in nature and no Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for

 

-113-



--------------------------------------------------------------------------------

herein or in the other Credit Documents); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent or any of its Affiliates to liability or that is contrary
to any Credit Document or applicable law.

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 13.1 or 11) or (ii) in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default or Event of Default or the event or events that give or may give rise to
any Default or Event of Default unless and until the Borrowers or any Lender
shall have given notice to such Agent describing such Default or Event of
Default and such event or events.

(c) No Agent nor any member of the Agent’s Group shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement or any other Credit Document; (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of the information contained therein; (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default; (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents, or (v) the satisfaction of any condition set forth in
Sections 6 and 7 or elsewhere herein, other than (but subject to the foregoing
clause (ii) to confirm receipt of items expressly required to be delivered to
such Agent.

(d) Nothing in this Agreement or any other Credit Document shall require any
Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to each Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by such Agent or any of its Related Parties.

12.4. Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Loan and, in the case of a Borrowing,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing. Each Agent may consult with legal

 

-114-



--------------------------------------------------------------------------------

counsel (who may be counsel for the Borrowers or any other Credit Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. No Agent shall be deemed to have
knowledge of any Secured Hedge Agreement unless and until it has received
written notice thereof from the applicable Hedge Bank.

12.5. Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. Each such sub-agent
and the Related Parties of such Agent and each such sub-agent shall be entitled
to the benefits of all provisions of this Section 12 and Section 13.5 (as though
such sub-agents were the “Administrative Agent” or “Collateral Agent” under the
Credit Documents) as if set forth in full herein with respect thereto.

12.6. Resignation of Agents. Each Agent may at any time give notice of its
resignation to the Lenders and RailAmerica. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which shall be a bank with an office in New York City, or an Affiliate of any
such bank with an office in New York City and which successor shall be subject
to the approval of RailAmerica (not to be unreasonably withheld or delayed)
unless an Event of Default has occurred and is continuing. If no such successor
shall have been so appointed by the Required Lenders in accordance with the
foregoing sentence and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (such 30-day period, the
“Lender Appointment Period”), then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
In addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lenders, a successor Agent, the retiring Agent may at
any time upon or after the end of the Lender Appointment Period notify the
Borrowers and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation
which effective date shall be no earlier than three business days after the date
of such notice. Upon the resignation effective date established in such notice
and regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
as Agent hereunder and under the other Credit Documents (except that in the case
of any Collateral held by the Collateral Agent on behalf of the Lenders or
Letter of Credit Issuer under any of the Credit Documents, the retiring
Collateral Agent shall continue to hold such Collateral as nominee until such
time as a successor Collateral Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through an Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties as Agent of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations as
Agent hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and

 

-115-



--------------------------------------------------------------------------------

such successor. After the retiring Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Section 12 and Section 13.5 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent (or in the
capacity set forth in the parenthetical in clause (i) above).

12.7. Non-Reliance on Agent and Other Lenders.

(a) Each Lender confirms to each Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on any Agent, any other Lender or any of
their respective Related Parties, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Credit Documents and (z) in taking or not
taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Credit
Documents is suitable and appropriate for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance upon any Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon any
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other Credit
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrowers and each
other Credit Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Credit Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Credit Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and

(iv) the adequacy, accuracy and/or completeness of any information delivered by
any Agent, any other Lender or by any of their respective Related Parties under
or in connection with this Agreement or any other Credit Document, the
transactions contemplated hereby and thereby or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Credit Document.

 

-116-



--------------------------------------------------------------------------------

12.8. No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Persons acting as the Lead Arrangers or the Joint Bookrunners listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, or as a Lender
hereunder.

12.9. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered,
was not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to tax and interest, together with all expenses
incurred, including legal expenses, and any out of pocket expenses. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 12.9. The agreements in this Section 12.9 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, and the repayment, satisfaction or discharge of
any Loans and all other amounts payable any Credit Document.

12.10. Security Agreement and Intercreditor Agreement. The Lenders (and the
Secured Parties, by their acceptance of their status as Secured Parties) hereby
(a) authorize and instruct the Administrative Agent and the Collateral Agent to
enter into the Intercreditor Agreement (and make amendments and modifications to
the Intercreditor Agreement contemplated by the Intercreditor Agreement) on
their behalf and to act on their behalf thereunder, (b) agree to be bound by the
terms of the Security Documents as if they were a party thereto and (c) agree
not to contest the Collateral Agent’s actions taken or omitted to be taken
pursuant to the Security Documents or contemplated thereby. It is hereby agreed
that, for the purposes of Section 6.5 of the Security Agreement and Section 5.01
or 6.01 of the Mortgages, the security interests granted thereunder shall not
terminate until all Obligations shall have been paid in full in cash.
Furthermore, the Lenders authorize and instruct the Administrative Agent, one of
its Affiliates or another Person appointed by the Administrative Agent, to
become the “Collateral Agent” under the Intercreditor Agreement in accordance
with the terms thereof on or after the time that no Secured Notes are
outstanding (and to take all actions and to execute and deliver any and all
documents the Administrative Agent determines are necessary or advisable to so
execute and deliver in accordance therewith, and Borrowers agree to pay the
expenses of the Administrative Agent in connection with the foregoing).

 

-117-



--------------------------------------------------------------------------------

12.11. Indemnification. The Lenders agree to indemnify each Agent, in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
Applicable Percentage in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and all the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Loans in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against any Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by any Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to an Agent
resulting from such Agent’s gross negligence or willful misconduct (as
determined in a final non-appealable judgment by a court of competent
jurisdiction). The agreements in this Section 12.11 shall survive the payment of
the Loans and all other amounts payable hereunder.

12.12. Collateral Release. In addition to any provisions of the Security
Documents, each of the Secured Parties irrevocably authorize the Collateral
Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon the Final Date, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document to a Person that is not a Credit Party or (iii) that
constitutes “Excluded Property” (as such term is defined in the Security
Agreement) or locomotives or railcars subject to a lease with any lessor that is
not a Credit Party;

(b) to release any Subsidiary Guarantor from its obligations under this
Agreement and other Security Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder; and

(c) to subordinate or release any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is granted pursuant to Section 10.2(c)(A), (f) or (g).

Upon request by the Collateral Agent at any time, the Borrowers will provide an
officer’s certificate confirming the permissibility under the Credit Documents
of any transaction in connection with which the any Credit Party is seeking a
release of Collateral under this Section 12.12.

 

-118-



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous.

13.1. Amendments and Waivers.

(a) Neither this Agreement nor any other Credit Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 13.1. The Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent may, from time
to time, (a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall directly (i) forgive any portion of any Loan or
extend the final scheduled maturity date of any Loan or reduce or extend the
time for payment of any amortization payment hereunder or reduce the stated
rate, or forgive any portion, or extend the date for the payment, of any
interest, Fee or prepayment premium payable hereunder (other than as a result of
waiving the applicability of Section 2.8(c)), or amend or modify any provisions
of Section 13.8(a), in each case without the written consent of each Lender
directly and adversely affected thereby, or (ii) amend, modify or waive any
provision of this Section 13.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders” or “Applicable Percentage” or
consent to the assignment or transfer by the Borrowers of their rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender, (iii) amend, modify or waive any provision of Section 12 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the written consent
of such Agent, (iv) amend, modify or waive any provision of Section 5.3(a),
Section 5.3(c) or Section 10.3(g) without the written consent of each Lender
directly and adversely affected thereby, (v) release all or substantially all of
the Guarantors under the Guarantee (except as expressly permitted by the
Guarantee) or, except as permitted in Section 13.1(b), release all or
substantially all of the Collateral granted under the Security Agreement without
the prior written consent of each Lender, (vi) amend Section 2.9 so as to permit
Interest Period intervals greater than six months without regard to the consent
of each Lender, without the written consent of each Lender, or (vii) decrease
the amount or allocation of any optional or mandatory prepayment to be received
by any Lender holding any Loans without the written consent of such Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrowers,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrowers, the Lenders, the Administrative
Agent and the Collateral Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. Notwithstanding the
foregoing (x) if the Administrative Agent and the Borrowers shall have jointly
identified a technical error or mistake in any Credit Document (including
without

 

-119-



--------------------------------------------------------------------------------

limitation an incorrect cross reference), the Administrative Agent (and/or the
Collateral Agent) and the Borrowers (and any other relevant Credit Party) may
fix such error or mistake by amending such Credit Document without the consent
of any Lender and (y) RailAmerica will not enter into any amendment contemplated
by the second sentence of Section 11 of the Intercreditor Agreement without the
prior written consent of the Administrative Agent (but it being understood that
only the consent of the Administrative Agent (and no Lender or Secured Party in
its capacity as such) shall be required to effectuate any such amendment
pursuant to such second sentence).

(b) Any Liens granted to the Collateral Agent by the Credit Parties on any
Collateral for the benefit of the Secured Parties shall automatically be
released (i) upon the Final Date and (ii) if such Collateral constitutes
property being sold or disposed of (other than to a Credit Party) (or property
of a Subsidiary Guarantor whose capital stock is being sold in a transaction
that will result in such Subsidiary Guarantor being released from the Guarantee
in accordance with the terms thereof) to the extent such sale or disposition is
in compliance with the terms of this Agreement. Additionally, the Administrative
Agent is hereby authorized in its sole discretion to release any Liens as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Collateral Agent and the Lenders
pursuant to Section 11. In connection with any release of Liens under the
Security Documents, the Administrative Agent shall be protected in relying on a
certificate of an Authorized Officer to the effect that such release is
permitted by this Section 13.1(b).

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitments and the outstanding Loans will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

 

-120-



--------------------------------------------------------------------------------

13.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and in the case of the other parties hereto to such other
address as may be hereafter notified by the respective parties hereto:

 

The Borrowers:  

RailAmerica, Inc.

7411 Fullerton Street, Suite 300

Jacksonville, FL 32256

 

Attention: General Counsel

Telephone: (904) 538-6329

Facsimile: (904) 538-6453

  with a copy to:  

Fortress Investment Group LLC

1345 Avenue of the Americas

New York, New York 10105

 

Attention: R. Nardone

Telecopy: (212) 798-6120

  with a copy to:  

Martha Feltenstein

Skadden, Arps, Slate, Meagher & Flom LLP

 

4 Times Square

New York, NY 10036

Direct Dial: (212) 735-2272

 

Direct Fax: (917) 777-2272

Email: martha.feltenstein@skadden.com

The Administrative Agent:  

Morgan Stanley Senior Funding, Inc.

1 Pierrepont Plaza, 7th Floor

  New York, NY 11201   Attention: Amanze Iregbulem   Telephone: (718) 754-6740  
Email: amanze.iregbulem@morganstanley.com   with a copy to:  

Morgan Stanley Senior Funding, Inc.

1 Pierrepont Plaza, 7th Floor

  New York, NY 11201   Attention: Darragh Dempsey   Telephone: (718) 754-7288  
Facsimile: (212) 507-0848   Email: darragh.dempsey@morganstanley.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9 and 5.1 shall not be effective
until received.

 

-121-



--------------------------------------------------------------------------------

13.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

13.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5. Payment of Expenses and Taxes. The Borrowers, jointly and severally, agree
(a) to pay or reimburse the Agents for all their reasonable out-of-pocket costs
and expenses (other than Taxes) incurred in connection with the development,
syndication and execution of, and any amendment, waiver, supplement or
modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of this Agreement and the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
counsel to the Agents, (b) to pay or reimburse each Lender, the Collateral Agent
and the Administrative Agent for all its reasonable and documented costs and
expenses incurred in connection with the enforcement or preservation of any
rights (including workout proceedings) under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Collateral Agent and the Administrative Agent and (c) to pay, indemnify, and
hold harmless each Lender, the Collateral Agent and the Administrative Agent and
their respective directors, officers, employees, trustees, agents and affiliates
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, excluding any Taxes (other than Taxes representing
losses or damages with respect to any non-Tax claims), whether brought by any
Credit Party, any stockholder or creditor of any Credit Party, or any other
Person, including reasonable and documented fees, disbursements and other
charges of counsel, with respect to the execution, delivery, enforcement,
performance (and, with respect to each Agent and its directors, officers,
employees, trustees and agents, syndication, administration of this Agreement)
and any actual or proposed use of proceeds of any Loan, the other Credit
Documents and any such other documents, including any of the foregoing relating
to the violation of, noncompliance with or liability under, any Environmental
Law or any actual or alleged presence of Hazardous Materials related to the
Borrowers or any of their Subsidiaries, including any of the foregoing arising
out of or based on any Environmental Claim related to the Borrowers or any
actual or alleged presence, Release, or threat of Release of Hazardous Materials
the Borrowers or any of their Subsidiaries, (all the foregoing in this clause
(c), collectively, the “indemnified liabilities”); provided that the Borrowers
shall have no obligation hereunder to the Administrative Agent, the Collateral
Agent or any Lender nor any of their respective directors, officers, employees
and agents with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of the party to be indemnified (as determined
in a final non-appealable judgment by a court of competent jurisdiction). The
agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

-122-



--------------------------------------------------------------------------------

13.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

(A) except with respect to any assignment made in connection with the primary
syndication of the Initial Loans, RailAmerica; provided that no consent of
RailAmerica shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; provided further that if RailAmerica has not
consented to any such assignment or objected thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, if the Administrative Agent has been informed thereof, the
Administrative Agent shall provide a second notice to RailAmerica (the “Second
Consent Notice”); provided, further, that RailAmerica shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 3 Business Days after having received
the Second Consent Notice; and

(B) the Administrative Agent (provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund);

provided, further, however, notwithstanding the foregoing or anything to the
contrary set forth herein (x) any assignment (and any proposed assignment) of
any Loans to an Affiliated Lender shall also be subject to the requirements and
limitations set forth in Sections 13.6(f), (g) and (h), (y) RailAmerica and its
Subsidiaries may not be assignees of any Loans (but may make Discounted
Voluntary Prepayments in accordance with Section 5.1(c)) and (z) no natural
person may be an assignee or Participant with respect to any Loans.

 

-123-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment by a Lender to an Affiliate of such
Lender or an Approved Fund with respect to such Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 and integral multiples of $1,000,000 in excess thereof, or if
less, all of such Lender’s remaining Loans and Commitments unless RailAmerica
and the Administrative Agent otherwise consents; provided that no such consent
of RailAmerica shall be required if an Event of Default has occurred and is
continuing; provided further that contemporaneous assignments to a single
assignee made by Affiliates of a Lender shall be aggregated for purposes of
meeting the minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 5.4 and 13.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance and each Affiliated Lender Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount (and stated interest)
of the Loans owing to each

 

-124-



--------------------------------------------------------------------------------

Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and,
with respect to its own interest only, any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)

(i) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, sell participations to one or more banks or other entities other than in
each case RailAmerica or any Affiliate thereof (each, a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 13.1(a) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 (subject to the requirements of such Sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.8(b)
as though it were a Lender; provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a change in any
Requirement of Law after the Participant became a Participant.

 

-125-



--------------------------------------------------------------------------------

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Any such Participant Register shall
be available for inspection by the Administrative Agent (and if required by an
applicable Requirement of Tax Law or in connection with a Tax audit of any
Borrower, the Borrowers) at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In order to
facilitate such pledge or assignment, the Borrowers hereby agree that, upon
request of any Lender at any time and from time to time after the Borrowers have
made their initial Borrowing hereunder, the Borrowers shall provide to such
Lender, at the Borrowers’ own expense, a promissory note, substantially in the
form of Exhibit J, as the case may be, evidencing the Loans owing to such
Lender.

(e) Subject to compliance with Section 13.16, the Borrowers authorize each
Lender to disclose to any Participant, secured creditor of such Lender or
assignee (each, a “Transferee”) and any prospective Transferee any and all
Information (including any and all financial information) in such Lender’s
possession concerning the Borrowers and the Restricted Subsidiaries that has
been delivered to such Lender by or on behalf of the Borrowers and the
Restricted Subsidiaries pursuant to this Agreement or which has been delivered
to such Lender by or on behalf of the Borrowers and the Restricted Subsidiaries
in connection with such Lender’s credit evaluation of the Borrowers and the
Restricted Subsidiaries prior to becoming a party to this Agreement.

(f) Any Lender may, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Lender, in each case subject
to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit Q-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

 

-126-



--------------------------------------------------------------------------------

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans required to be
delivered to Lenders pursuant to Section 2;

(iii) at the time of such assignment (and after giving effect thereto), the
aggregate principal amount of Loans held by Affiliated Lenders shall not exceed
20% of the aggregate principal amount of all Loans then outstanding;

(iv) as a condition to each assignment pursuant to this clause (f), the
Administrative Agent shall have been provided a notice in the form of
Exhibit Q-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Loans against the
Administrative Agent, in its capacity as such; and

(v) each Affiliated Lender agrees to notify the Administrative Agent promptly
(and in any event within 10 Business Days) if it acquires any Person who is also
a Lender. Such notice shall contain the type of information required and be
delivered to the same addressee as set forth in Exhibit Q-2.

(g) Notwithstanding anything in Section 13.1 or the definition of “Required
Lenders,” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, or subject to
Section 13.6(i), any plan of reorganization pursuant to the Bankruptcy Code,
(ii) otherwise acted on any matter related to any Credit Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any
Credit Document, no Affiliated Lender shall have any right to consent (or not
consent), otherwise act or direct or require the Administrative Agent or any
Lender to take (or refrain from taking) any such action and:

(i) all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Class Lenders (in respect of a Class of Loans) have taken any actions;
and

(ii) all Loans held by Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether all Lenders have taken any action unless
the action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on other Lenders.

(h) Notwithstanding anything in this Agreement or the other Credit Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrowers or any other Credit Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative

 

-127-



--------------------------------------------------------------------------------

Agent to vote on behalf of such Affiliated Lender with respect to the Loans held
by such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the Loans
held by it as the Administrative Agent directs; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a
disproportionately adverse manner to such Affiliated Lender than the proposed
treatment of similar Obligations held by Lenders that are not Affiliated
Lenders. Furthermore, each Lender agrees to notify the Administrative Agent
promptly (and such notice shall contain the type of information required and be
delivered to the same addressee as set forth in Exhibit Q-2).

13.7. Replacements of Lenders under Certain Circumstances. The Borrowers shall
be permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.10, 2.12 or 5.4, (b) is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken or (c) in connection with any
proposed amendment, waiver or consent requiring the consent of “each Lender” or
“each Lender affected thereby” pursuant to Section 13.1(a), does not consent
when the consent of the Required Lenders has been obtained, but the consent of
other remaining Lenders has not been obtained; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrowers shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts (other than any disputed amounts),
pursuant to Section 2.8, 2.10, 2.11, 2.13, 4.1, 5.1 (assuming such Section had
not been amended pursuant to such amendment to remove or delete the premium set
forth therein), 5.4 or 13.5, as the case may be, owing to such replaced Lender
prior to the date of replacement, (iv) the replacement bank or institution, if
not already a Lender, and the terms and conditions of such replacement, shall be
reasonably satisfactory to the Administrative Agent, (v) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 13.6 (provided that the Borrowers shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
the Administrative Agent, the Collateral Agent or any other Lender shall have
against the replaced Lender.

13.8. Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 11.5, or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably

 

-128-



--------------------------------------------------------------------------------

with each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrowers, any such notice
being expressly waived by the Borrowers to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrowers hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrowers. Each Lender agrees promptly to notify the Borrowers
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

13.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrowers
and the Administrative Agent.

13.10. Severability. Any provision of any Credit Document that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11. Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrowers, the Administrative Agent, the Collateral Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, the Collateral Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

13.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-129-



--------------------------------------------------------------------------------

13.13. Submission to Jurisdiction; Waivers. Each Credit Party hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York
located in the State, County and City of New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers at the
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding any special, exemplary,
punitive or consequential damages.

13.14. Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent, the Collateral Agent nor any Lender has
any fiduciary relationship with or duty to such Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between the Administrative Agent, the Collateral Agent and the
Lenders, on one hand, and such Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

13.15. WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY

 

-130-



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

13.16. Confidentiality. Each of the Administrative Agent, the Collateral Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document, any action or proceeding relating to this Agreement or any other
Credit Document, the enforcement of rights hereunder or thereunder or any
litigation or proceeding to which the Administrative Agent, the Collateral Agent
or any Lender or any of its respective Affiliates may be a party, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) surety, reinsurer, guarantor or credit liquidity enhancer (or
their advisors) to or in connection with any swap, derivative or other similar
transaction under which payments are to be made by reference to the Obligations
or to the Borrowers and their obligations or to this Agreement or payments
hereunder, (iii) to any rating agency when required by it, (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrowers or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Credit Party. For purposes of this Section, “Information” means all information
received from a Credit Party or any of its respective Subsidiaries relating to a
Credit Party or any of its respective Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to disclosure by any Obligor or any of its respective Subsidiaries;
provided that, in the case of information received from a Credit Party or any of
its Subsidiaries after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

13.17. Direct Website Communications.

(a) Each Credit Party hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Credit Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information material,

 

-131-



--------------------------------------------------------------------------------

but excluding any such communication that (i) relates to a request for a new, or
a conversion of an existing, Borrowing or other extension of credit (including
any election of an interest rate or interest period relating thereto),
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to msagency@ms.com. In
addition, each Credit Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in the Credit Documents but
only to the extent requested by the Administrative Agent.

(b) Each Credit Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”). Each Credit Party acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE CREDIT PARTIES, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
CREDIT PARTIES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Credit
Documents. Each Lender agrees

 

-132-



--------------------------------------------------------------------------------

that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Credit
Documents. Each Lender agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

13.18. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.

[Signature Pages Follow]

 

-133-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

RAILAMERICA, INC., as a Borrower By:  

/s/ Randy Pianin

  Name:   Randy Pianin   Title:   Vice President & Treasurer

RAILAMERICA TRANSPORTATION CORP.,

as a Borrower

By:  

/s/ Scott Williams

  Name:   Scott Williams   Title:   President

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and as a Lender By:
 

/s/ Henrik Z. Sandstrom

  Name:   Henrik Z. Sandstrom   Title:   Authorized Signatory

 